Exhibit 10.1

 

Execution Copy

 

[THIS LEASE IS NOT TO BE RECORDED]

 

 

 

M A S T E R   L E A S E

 

A N D   S E C U R I T Y   A G R E E M E N T

 

among

 

The Parties Hereto From Time To Time As Set Forth On Exhibits A-1 Through A-4
Hereto

 

as Lessor


AND

 

HCR III HEALTHCARE, LLC,

as Lessee

 

Dated as of April 7, 2011

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

ARTICLE I.

 

1

1.1

Leased Property; Term

1

 

 

 

ARTICLE II.

 

2

2.1

Definitions

2

 

 

 

ARTICLE III.

 

30

3.1

Rent

30

3.2

Additional Charges

30

3.3

Late Payment of Rent

30

3.4

Net Lease

31

 

 

 

ARTICLE IV.

 

31

4.1

Impositions

31

4.2

Utility Charges

32

4.3

Insurance Premiums

33

4.4

Impound Accounts

33

4.5

Tax Service

34

 

 

 

ARTICLE V.

 

34

5.1

No Termination, Abatement, etc.

34

5.2

Termination with Respect to Fewer than All of the Facilities

35

 

 

 

ARTICLE VI.

 

35

6.1

Ownership of the Leased Property

35

6.2

Personal Property

35

6.3

Transfer of Personal Property and Capital Additions to Lessor

35

 

 

 

ARTICLE VII.

 

36

7.1

Condition of the Leased Property

36

7.2

Use of the Leased Property

36

7.3

Lessor to Grant Easements, etc.

38

7.4

Preservation of Facility Value

38

 

 

 

ARTICLE VIII.

 

39

8.1

Compliance with Legal and Insurance Requirements, Instruments, etc.

39

 

 

 

ARTICLE IX.

 

40

9.1

Maintenance and Repair

40

9.2

Encroachments, Restrictions, Mineral Leases, etc.

41

9.3

Deferred Maintenance

42

9.4

O&M Plan

42

9.5

Ongoing Capital Projects

42

9.6

Per Bed Minimum

44

9.7

Inspections; Due Diligence Fee

44

 

i

--------------------------------------------------------------------------------


 

ARTICLE X.

 

45

10.1

Construction of Capital Additions and Other Alterations to the Leased Property

45

10.2

Construction Requirements for all Alterations

46

 

 

 

ARTICLE XI.

 

49

11.1

Liens

49

 

 

 

ARTICLE XII.

 

50

12.1

Permitted Contests

50

 

 

 

ARTICLE XIII.

 

50

13.1

General Insurance Requirements

50

13.2

Insurance Policies

52

13.3

Evidence of Insurance

52

13.4

Waiver of Subrogation

53

 

 

 

ARTICLE XIV.

 

53

14.1

Insurance Proceeds

53

14.2

Insured Casualty

54

14.3

Uninsured Casualty

55

14.4

No Abatement of Rent

55

14.5

Waiver

55

14.6

Rights of Facility Mortgagees

55

 

 

 

ARTICLE XV.

 

56

15.1

Condemnation

56

 

 

 

ARTICLE XVI.

 

57

16.1

Events of Default

57

16.2

Certain Remedies

59

16.3

Damages

60

16.4

Receiver

61

16.5

Lessee’s Obligation to Purchase

61

16.6

Waiver

62

16.7

Application of Funds

62

16.8

Intentionally Omitted

62

16.9

Grant of Security Interest; Appointment of Collateral Agent

62

16.10

Leases and Residential Care Agreements

64

 

 

 

ARTICLE XVII.

 

65

17.1

Lessor’s Right to Cure Lessee’s Default

65

 

 

 

ARTICLE XVIII.

 

65

18.1

Purchase of the Leased Property

65

18.2

Rights of Lessee Prior to Closing

66

18.3

Lessor’s Election of 1031 Exchange/Lessee’s Regulatory Filings

66

 

 

 

ARTICLE XIX.

 

67

19.1

Renewal Terms

67

 

 

 

ARTICLE XX.

 

68

20.1

Holding Over

68

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XXI.

 

69

 

 

 

ARTICLE XXII.

 

69

22.1

Risk of Loss

69

 

 

 

ARTICLE XXIII.

 

69

23.1

General Indemnification

69

 

 

 

ARTICLE XXIV.

 

70

24.1

Transfers

70

24.2

Pike Creek Hospice Property

74

 

 

 

ARTICLE XXV.

 

76

25.1

Officer’s Certificates and Financial Statements

76

 

 

 

ARTICLE XXVI.

 

78

26.1

Lessor’s Right to Inspect and Show the Leased Property and Capital Additions

78

 

 

 

ARTICLE XXVII.

 

78

27.1

No Waiver

78

 

 

 

ARTICLE XXVIII.

 

78

28.1

Remedies Cumulative

78

 

 

 

ARTICLE XXIX.

 

79

29.1

Acceptance of Surrender

79

 

 

 

ARTICLE XXX.

 

79

30.1

No Merger

79

 

 

 

ARTICLE XXXI.

 

79

31.1

Conveyance by Lessor

79

31.2

New Lease

79

 

 

 

ARTICLE XXXII.

 

80

32.1

Quiet Enjoyment

80

 

 

 

ARTICLE XXXIII.

 

81

33.1

Notices

81

 

 

 

ARTICLE XXXIV.

 

82

34.1

Appraiser

82

 

 

 

ARTICLE XXXV.

 

84

 

 

 

ARTICLE XXXVI.

 

84

36.1

Lessor May Grant Liens

84

36.2

Attornment

84

36.3

Compliance with Facility Mortgage Documents; Superior Leases

85

36.4

Superior Leases

86

 

 

 

ARTICLE XXXVII.

 

87

37.1

Hazardous Substances and Mold

87

37.2

Notices

87

 

iii

--------------------------------------------------------------------------------


 

37.3

Remediation

88

37.4

Indemnity

89

37.5

Inspection

90

 

 

 

ARTICLE XXXVIII.

 

91

38.1

Memorandum of Lease

91

 

 

 

ARTICLE XXXIX.

 

91

39.1

Sale of Assets

91

 

 

 

ARTICLE XL.

 

92

40.1

Additional Representations and Warranties by Lessor

92

 

 

 

ARTICLE XLI.

 

93

41.1

Additional Representations and Warranties by Lessee

93

 

 

 

ARTICLE XLII.

 

94

42.1

Attorneys’ Fees

94

42.2

Administrative Expenses

94

 

 

 

ARTICLE XLIII.

 

95

43.1

Brokers

95

 

 

 

ARTICLE XLIV.

 

95

44.1

ARBITRATION OF DISPUTES

95

 

 

 

ARTICLE XLV.

 

97

45.1

Miscellaneous.

97

 

 

 

ARTICLE XLVI.

 

103

46.1

Provisions Relating to Master Lease

103

46.2

Treatment of Lease

103

 

 

 

ARTICLE XLVII.

 

104

47.1

Disclosure Required by Colorado Law

104

47.2

Disclosure Required by Florida Law

104

47.3

Waiver of Kentucky Holdover Law

104

47.4

Waiver of Texas Consumer Rights Statute

104

47.5

Washington State Law Provisions

104

47.6

Performance of Lessee’s Obligations

105

47.7

Right of First Refusal

105

 

iv

--------------------------------------------------------------------------------


 

Exhibit A-1

List of Pool 1 Facilities, Facility Description and Primary Intended
Use, Initial Monthly Allocated Minimum Rent and Allocated Initial Investment

Exhibit A-2

List of Pool 2 Facilities, Facility Description and Primary Intended
Use, Initial Monthly Allocated Minimum Rent and Allocated Initial Investment

Exhibit A-3

List of Pool 3 Facilities, Facility Description and Primary Intended
Use, Initial Monthly Allocated Minimum Rent and Allocated Initial Investment

Exhibit A-4

List of Pool 4 Facilities, Facility Description and Primary Intended
Use, Initial Monthly Allocated Minimum Rent and Allocated Initial Investment

Exhibit B

List of Lessor’s Personal Property

 

Exhibit C

Form of Amendment

 

Exhibit D

Schedule of Minimum Rent and Extended Terms

 

Exhibit E

Form of Guaranty

 

Exhibit F

Organizational Chart

 

Exhibit G

Form of Memorandum of Lease

 

Exhibit H-1

Form of Agreement Regarding Sublease

 

Exhibit H-2

Form of Sublease

 

 

 

 

Schedule 1

State Specific Impositions

 

Schedule 2

Lessee’s Personal Property

 

Schedule 3

Pre-approved Subleases

 

Schedule 4

OpCo Subleases

 

Schedule 7.2.7

Exempted Bed Transfers

 

Schedule 7.4.1

Existing Facilities within Restricted Radius

 

Schedule 9.4.1

Facilities Requiring O&M Plans

 

Schedule 10.1

Pre-Existing Alterations Projects

 

Schedule 13.1.7

Facilities Requiring Environmental Insurance

 

Schedule 36.4

Superior Leases

 

Schedule 45.1.20

Pending Required Governmental Approvals (to be attached if applicable)

 

Schedule 47.7

Development Sites subject to Lessor’s Right of First Refusal

 

 

v

--------------------------------------------------------------------------------


 

MASTER LEASE AND SECURITY AGREEMENT

 

THIS MASTER LEASE AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Lease”) is dated as
of April 7, 2011, and is between the parties hereto from time to time as set
forth on Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-4 attached hereto
and made a part hereof (“Lessor”) and HCR III HEALTHCARE, LLC, a Delaware
limited liability company (“Lessee”).

 

ARTICLE I.

 

1.1           Leased Property; Term.  Upon and subject to the terms and
conditions hereinafter set forth, Lessor leases to Lessee and Lessee leases from
Lessor all of Lessor’s rights, title and interests in and to the following
(collectively the “Leased Property”):

 

(a)           the tracts, pieces and parcels of property or properties more
particularly described in and located at the addresses set forth in Exhibit A-1,
Exhibit A-2, Exhibit A-3 and Exhibit A-4 attached hereto and all easements,
rights and appurtenances relating thereto (collectively, the “Land”);

 

(b)           all buildings, structures and other improvements of every kind now
or hereafter located on the Land, including alleyways and connecting tunnels,
sidewalks, utility pipes, conduits and lines (on-site and off-site to the extent
Lessor has obtained any interest in the same), parking areas and roadways
appurtenant to such buildings and structures and Capital Additions (as
hereinafter defined) funded by Lessor (collectively, the “Improvements”);

 

(c)           all equipment, machinery, fixtures, and other items of real and/or
personal property, including all components thereof, now and hereafter located
in, on or used in connection with and permanently affixed to or incorporated
into the Leased Improvements, including all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems, apparatus, sprinkler systems, fire and theft
protection equipment, and built-in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto (collectively, the “Fixtures” and together with the Improvements, the
“Leased Improvements”); and

 

(d)           the machinery, equipment, furniture and other personal property
described on Exhibit B attached hereto and made a part hereof (collectively,
“Lessor’s Personal Property”).

 

SUBJECT, HOWEVER, to the Permitted Encumbrances (as defined herein) to have and
to hold for the Term (as defined herein), unless this Lease is earlier
terminated as hereinafter provided.  In addition, Lessor reserves to itself, and
the right to transfer, convey, lease or assign to any other Person, in whole or
in part, all oil, gas, hydrocarbons, mineral and water rights in the Leased
Property but without right of entry on the surface or within two hundred (200)
feet thereof; provided, however, that (i) no such items shall be extracted in
such manner (a) as may cause or contribute to a lessening of the support of the
Land or the Leased Improvements, (b) that interferes in any material fashion
with the continued use and operation during the Term

 

--------------------------------------------------------------------------------


 

of any Facility (as defined herein) for its Primary Intended Use (as defined
herein), and (ii) Lessor and any Person to whom any such rights are assigned by
Lessor shall deliver a commercially reasonable environmental indemnity agreement
to and for the benefit of Lessee with respect to the activities of such Person
on the Leased Property.  Following the Commencement Date (as defined herein),
the parties shall execute an amendment to this Lease in substantially the form
of Exhibit C attached hereto and made a part hereof to confirm certain matters,
including the Commencement Date and the Minimum Rent as determined pursuant to
Section 3.1 below and Exhibit D attached hereto and made a part hereof.  Upon
any change in the Minimum Rent (as defined herein) in accordance with the
provisions of Section 3.1 below or Exhibit D attached hereto or otherwise
pursuant to this Lease, the parties shall similarly execute an amendment to this
Lease confirming such matters.  Notwithstanding the foregoing, the failure of
Lessor to prepare and/or Lessee and Lessor to so execute and deliver any such
amendment shall not affect the determination of the rights, obligations and or
benefits of Lessor or Lessee which would have been confirmed by any such
amendment.

 

ARTICLE II.

 

2.1           Definitions.  For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular; (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP as at the time applicable; (iii) all references in this Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Lease; (iv) the word “including” shall
have the same meaning as the phrase “including, without limitation,” and other
similar phrases; and (v) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision:

 

1031 Exchange:  As defined in Section 18.3.

 

AAA:  As defined in Article XLIV.

 

Acceptance Notice:  As defined in Section 47.7(b).

 

Accommodator:  As defined in Section 18.3.

 

ACMs:  As defined in Section 9.4.

 

Additional Charges:  As defined in Article III.

 

Affiliate:  Any Person which, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person, including any Subsidiary of a Person.  For purposes of
this definition, the definition of “Controlling Person” below, and Article XXIV
below, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly (including through one
or more intermediaries), of the power to direct or cause the direction of the
management and

 

2

--------------------------------------------------------------------------------


 

policies of such Person, through the ownership or control of voting securities,
partnership interests or other equity interests, by contract or otherwise. 
Without limiting the generality of the foregoing, when used with respect to any
corporation, the term “Affiliate” shall also include (i) any Person which owns,
directly or indirectly (including through one or more intermediaries), Fifty
Percent (50%) or more of any class of voting security or equity interests of
such corporation, (ii) any Subsidiary of such corporation and (iii) any
Subsidiary of a Person described in clause (i).

 

Allocated Initial Investment:  With respect to each Facility, at any given time,
the applicable amount set forth under the heading “Allocated Initial Investment”
on Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-4 attached hereto.

 

Allocated Minimum Rent:  With respect to each Facility, the amount of rent
allocated to such Facility as determined by Section 3.1.1 and Exhibit A-1,
Exhibit A-2, Exhibit A-3 and Exhibit A-4 attached hereto; provided, however,
that Lessor and Lessee acknowledge and agree that such allocation is solely for
purposes of implementing the provisions of Sections 5.2, 16.5 and 31.2.1 hereof
and the determination of Transfer Consideration for purposes of Section 24.1. 
Except for such Sections, the Minimum Rent and other Rent payable hereunder is
payable for all the Facilities as a single, indivisible, integrated and unitary
economic unit and that but for such integration, the Minimum Rent and other Rent
payable under this Lease would have been computed on a different basis.

 

Allocated Value:  As defined in the definition of Transfer Consideration in this
Article II and as further determined in accordance with the appraisal procedures
set forth in Article XXXIV.

 

Annual Minimum Capital Project Amount: For each of the first (1st) through the
third (3rd) Lease Years, an average of Twelve Hundred Fifty Dollars ($1250) per
bed for all of the Facilities in the aggregate.  Commencing in the fourth (4th)
Lease Year and for each Lease year thereafter during the Term, an amount equal
to an average of Eight Hundred Dollars ($800) per bed per year for all of the
Facilities in the aggregate, with such amount increasing upon the expiration of
each Lease Year during the Term (from and after the expiration of the fourth
(4th) Lease Year), by a percentage equal to the percentage increase in Minimum
Rent for the same Lease Year.  For purposes of clarity, in no event shall the
Annual Minimum Capital Project Amount for any Lease Year (after the fourth (4th)
Lease Year) be less than the Annual Minimum Capital Project Amount in effect as
of the expiration of the immediately prior Lease Year.

 

Annual Minimum Capital Project Amount Overage:  For any Lease Year, an amount
equal to (a) the sum of (i) the Capital Project Costs incurred and paid by
Lessee in funding Capital Projects in the immediately preceding two (2) Lease
Years and for which Lessor has received an Officer’s Certificate certifying that
the applicable item of Capital Project has been completed and verifying the cost
of such item of Capital Project and that such cost has actually been paid or
incurred by Lessee (together with such additional evidence of the completion
thereof and payment therefor as Lessor may reasonably request), less (ii) the
amounts disbursed by Lessor to Lessee from the Replacement Reserve on account of
such Capital Projects in accordance with the terms of Section 9.5.1, in excess
of (b) the Annual Minimum Capital Project Amount for the prior two (2) Lease
Year period.

 

3

--------------------------------------------------------------------------------


 

Appraiser:  As defined in Article XXXIV.

 

Award:  All compensation or other sums paid or received on a total or partial
Condemnation.

 

Bankruptcy Code:  The United States Bankruptcy Code (11 U.S.C. § 101 et seq.),
and any successor statute or legislation thereto.

 

BLS:  Bureau of Labor Statistics, U.S. Department of Labor.

 

Built-in Gains:  In connection with any sale of a Facility to Lessee hereunder
that closes during the first ten (10) Lease Years, an amount equal to the
built-in gains tax imposed on Lessor for federal or state income tax purposes as
a result of the application of Treasury Regulation section 1.337(d)-7 or any
similar provision for state tax purposes in connection with any such sale
(including any such built-in gains tax that is payable as a result of the
receipt of the built-in gains tax amount).

 

Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of Los Angeles, California are
authorized, or obligated, by law or executive order, to close.

 

Capital Addition Costs:  The costs of any Capital Addition made to the Leased
Property whether paid for by Lessee or Lessor, including (i) all permit fees and
other costs imposed by any Governmental Authority, the cost of site preparation,
the cost of construction including materials and labor, the cost of supervision
and related design, engineering and architectural services, the cost of any
fixtures, and if and to the extent approved by Lessor, the cost of construction
financing; (ii) fees paid to obtain necessary licenses and certificates;
(iii) if and to the extent approved by Lessor in writing and in advance (such
approval not to be unreasonably withheld), the cost of any land contiguous to
the Leased Property which is to become a part of the Leased Property purchased
for the purpose of placing thereon the Capital Addition or any portion thereof
or for providing means of access thereto, or parking facilities therefor,
including the cost of surveying the same; (iv) the cost of insurance, real
estate taxes, water and sewage charges and other carrying charges for such
Capital Addition during construction; (v) the cost of title insurance;
(vi) reasonable fees and expenses of legal counsel of Lessor and Lessee;
(vii) filing, registration and recording taxes and fees; (viii) documentary
stamp and similar taxes; and (ix) development fees.

 

Capital Additions:  With respect to any Facility, one or more new buildings, or
one or more additional structures annexed to any portion of any of the Leased
Improvements of such Facility, or the material expansion of existing Leased
Improvements, which are constructed on any parcel or portion of the Land of such
Facility during the Term including the construction of a new wing or new story,
or the repair, replacement, restoration, remodeling or rebuilding of the
existing Leased Improvements of such Facility or any portion thereof where the
purpose and effect of such work is to provide a functionally new facility in
order to provide services not previously offered in such Facility.

 

4

--------------------------------------------------------------------------------


 

Capital Project:  Repairs and replacements to the Leased Property, or any
portion thereof, which are categorized under GAAP as a capital expense and not
as an operating expense.

 

Capital Project Costs:  All reasonable out-of-pocket cost incurred by Lessee in
connection with a Capital Project.

 

Capital Stock:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

Carlyle Funds:  Any of Carlyle Partners V MC, L.P., a Delaware limited
partnership, Carlyle MC Partners, L.P., a Delaware limited partnership, Carlyle
Partners V-A MC, L.P., a Delaware limited partnership, CP V Coinvestment A,
L.P., a Delaware limited partnership, and CP V Coinvestment B, L.P., a Delaware
limited partnership.

 

Cash Equivalents:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b) domestic
and LIBOR certificates of deposit or bankers’ acceptances, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of one
year or less from the date of acquisition issued by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than Two Hundred Fifty Million Dollars
($250,000,000); (c) commercial paper of an issuer rated at least A-2 by S&P or
P-2 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (d) repurchase obligations of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than ninety (90) days with respect to securities issued or fully
guaranteed or insured by the United States government; (e) securities with
maturities of two (2) years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of two years or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition; (g) preferred stock having a
rating of “A” or higher from S&P or “AT’ or higher from Moody’s with maturities
of twenty four (24) months or less from the date of acquisition; (h) money
market funds that (i) purport to comply generally with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, and (ii) are
rated AAA by S&P or Aaa by Moody’s or carrying an equivalent rating by a
nationally recognized rating agency and shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of any of
clauses (a) through (h) of this definition; and (i) shares of investment
companies that are registered under the Investment Company Act of 1940, as
amended, and substantially all the investments of which are one or more
securities described in clauses (a) through (h) of this definition.  As used
herein, “Moody’s” means Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof, and “S&P” means Standard & Poor’s Ratings
Group, Inc., or any successor to the rating agency business thereof.

 

5

--------------------------------------------------------------------------------


 

Code:  The Internal Revenue Code of 1986, as amended.

 

Collateral:  As defined in Section 16.9.1.

 

Collateral Agent:  As defined in Section 16.9.2.

 

Commencement Date:  April 7, 2011.

 

Commercial Occupancy Arrangement:  Any commercial (as opposed to resident or
patient) Occupancy Arrangement.

 

Condemnation:  The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

 

Condemnor:  Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

 

Consolidated Adjusted Total Net Debt:  (x) the aggregate principal amount of all
Funded Debt of Guarantor and its Subsidiaries at such date, minus cash and Cash
Equivalents held by Guarantor and its Subsidiaries on such date, in each case
determined on a consolidated basis in accordance with GAAP, plus (y) eight
(8) times the total aggregate annual lease payments of Guarantor and its
Subsidiaries.

 

Consolidated EBITDA:  With respect to any Person for any period, Consolidated
Net Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of:

 

(a)           provision for taxes based on income, profits and/or capital,
including, without limitation, federal, foreign, state, franchise, excise and
similar taxes and foreign withholding taxes of such Person paid or accrued
during such period, including any penalties and interest relating to such taxes;

 

(b)           Consolidated Net Interest Expense of such Person and its
Subsidiaries and, to the extent not reflected in such Consolidated Net Interest
Expense, any losses on hedging obligations or other derivative instruments
entered into in the ordinary course of business for the purpose of hedging
interest rate risk, net of interest income and gains on such hedging
obligations, amortization or write-off of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
indebtedness (including commitment, facility letter of credit and administrative
fees and charges with respect to the Facilities);

 

6

--------------------------------------------------------------------------------


 

(c)           depreciation and amortization expense (including, but not limited
to, deferred financing fees and capitalized software expenditures, customer
acquisition costs and incentive payments, conversion costs, contract acquisition
costs and amortization of unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits);

 

(d)           amortization or impairment of intangibles (including, but not
limited to, goodwill) and organization costs;

 

(e)           any extraordinary, unusual or non-recurring expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business);

 

(f)            any other non-cash charges, expenses or losses (except to the
extent such charges, expenses or losses represent an accrual of or reserve for
cash expenses in any future period or an amortization of a prepaid cash expense
paid in a prior period), including in relation to earn outs and similar
obligations and any non-cash expenses resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policies or
methods and changes in capitalization of variances);

 

(g)           restructuring and integration costs or reserves, including,
without limitation, any severance costs, costs associated with office openings
or closings and consolidation, relocation or integration costs and other non
recurring business optimization and restructuring charges and expenses;

 

(h)           stock-option based and other equity-based compensation expenses;

 

(i)            transaction costs, fees, losses and expenses (including those
relating to the transactions contemplated by the Purchase Agreement), and those
payable in connection with the sale of Capital Stock, the incurrence of
indebtedness, dispositions, Restricted Payments permitted hereunder, or any
acquisition or other investment (in each case whether or not successful);

 

(j)            all fees and expenses paid pursuant to the any management
agreement;

 

(k)           proceeds from any business interruption insurance (in the case of
this clause (k) to the extent not reflected as revenue or income in such
statement of such Consolidated Net Income);

 

(l)            the amount of cost savings and other operating improvements and
synergies projected by the Guarantor in good faith and certified in writing to
Lessor to be realized as a result of any acquisition, merger, disposition
(including the termination or discontinuance of activities constituting such
business) of business entities or properties or assets, constituting a division
or line of business of any business entity, division or line of business that is
the subject of any such acquisition or disposition, including any synergies and

 

7

--------------------------------------------------------------------------------


 

cost savings (calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that no cost savings shall be added pursuant to this
clause (l) to the extent duplicative of any expenses or charges relating to such
cost savings that are included in clause (g) above and clause (n) below with
respect to such period;

 

(m)          cash expenses relating to earn outs and similar obligations;

 

(n)           to the extent actually reimbursed, expenses incurred to the extent
covered by indemnifications provisions in any agreement in connection with the
Purchase Agreement;

 

(o)           the amount of cost savings and other operating improvements and
synergies reasonably expected to result from any operational change taken or
committed to be taken during such period (calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions
to the extent already included in the Consolidated Net Income for such period,
provided that no cost savings shall be added pursuant to this clause (p) to the
extent duplicative of any expenses or charges relating to such cost savings that
are included in clauses (1) and (g) above with respect to such period;

 

(p)           the non-cash portion of straight-line rent expense;

 

(q)           Restricted Payments;

 

(r)            costs of surety bonds in connection with financing activities of
such Person and its Subsidiaries;

 

(s)           losses from start-up businesses;

 

(t)            other non-operating expenses (including, without limitation,
environmental and asset retirement obligations);

 

(u)           costs associated with, or in anticipation of or preparation for
compliance with, the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith;

 

(v)           accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations and FASB Interpretation
No. 47, and any similar accounting in prior periods;

 

(w)          the amount of cash payments made in respect of pensions and other
post-employment benefits in such period;

 

(x)            charges, losses or expenses to the extent indemnified or insured
by a third party as to which the indemnifying or insuring party has not denied
liability; and

 

8

--------------------------------------------------------------------------------


 

(y)           equity earnings in affiliated companies received in cash by such
Person

 

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

 

(a)           any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business);

 

(b)           any other non cash income or gains (other than the accrual and/or
deferral of revenue in the ordinary course), but excluding any such items (i) in
respect of which cash was received in a prior period or will be received in a
future period or (ii) which represent the reversal in such period of any accrual
of, or cash reserve for, anticipated cash charges in any prior period where such
accrual or reserve is no longer required, all as determined on a consolidated
basis; and

 

(c)           cash payments in connection with “straight-line” rent expense
which exceed the amount expensed in respect of such rent expense;

 

provided that for purposes of calculating Consolidated EBITDA of Lessee,
Guarantor and their respective Subsidiaries for any period, (A) the Consolidated
EBITDA of any Person or property acquired by Lessee, Guarantor and their
respective Subsidiaries during such period and assuming any synergies, cost
savings and other operating improvements to the extent certified by the
Guarantor as having been determined in good faith to be reasonably anticipated
to be realizable within 18 months following such acquisition (assuming the
consummation of such acquisition and the incurrence or assumption of any
indebtedness in connection therewith or such designation, as the case may be,
occurred on the first day of such period), and (B) the Consolidated EBITDA of
any Person or property disposed of by Lessee, Guarantor and their respective
Subsidiaries during such period,, shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith or such designation, as the case may be, occurred on the
first day of such period).

 

Notwithstanding the forgoing, Consolidated EBITDA shall be calculated without
giving effect to the non-cash effects of purchase accounting or similar
adjustments required or permitted by GAAP in connection with the transactions
contemplated by the Purchase Agreement and any other acquisition or investment
occurring prior to the date hereof.

 

Consolidated EBITDAR:  Consolidated EBITDA plus consolidated cash rent expense.

 

Consolidated Financials:  For any fiscal year or other accounting period for any
Person and its consolidated Subsidiaries, statements of earnings and retained
earnings and of changes in financial position for such period and for the period
from the beginning of the respective fiscal year to the end of such period and
the related balance sheet as of the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
and prepared in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

Consolidated Fixed Charge Coverage Ratio: shall mean, with respect to any date
of determination, the ratio of (A) the amount equal to Consolidated EBITDAR of
Guarantor and its Subsidiaries on a consolidated basis, as of the end of a
fiscal quarter for the immediately preceding four (4) consecutive fiscal
quarters, to (B) Fixed Charges of Guarantor and its Subsidiaries for such
period.

 

Consolidated Net Income:  For any period, the consolidated net income (or loss)
of Lessee, Guarantor and their respective Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, excluding therefrom
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Lessee, Guarantor or any of
their respective Subsidiaries and (b) the income (or deficit) of any Person
(other than a Subsidiary of Lessee or Guarantor) in which Lessee, Guarantor or
any of their respective Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Lessee, Guarantor or their
respective Subsidiaries in the form of dividends or similar distributions (which
dividends and distributions shall be included in the calculation of Consolidated
Net Income).

 

Consolidated Net Interest Expense:  Of any Person for any period, (a) total cash
interest expense (including that attributable to obligations under capital
leases) of such Person and its Subsidiaries for such period with respect to all
outstanding indebtedness of such Person and its Subsidiaries, minus (b) the sum
of (i) total cash interest income of such Person and its Subsidiaries for such
period, in each case determined in accordance with GAAP plus (ii) any one time
financing fees (to the extent included in such Person’s consolidated interest
expense for such period). For purposes of the foregoing, interest expense of any
Person shall be determined after giving effect to any net payments made or
received by such Person with respect to interest rate hedge agreements (other
than early termination payments).

 

Consolidated Net Worth:  At any time, the sum of the following for any Person
and its consolidated Subsidiaries, on a consolidated basis determined in
accordance with GAAP:

 

(i)            the amount of capital or stated capital (after deducting the cost
of any shares, if applicable, held in its treasury), plus

 

(ii)           the amount of capital surplus and retained earnings (or, in the
case of a capital surplus or retained earnings deficit, minus the amount of such
deficit), minus

 

(iii)          the sum of the following (without duplication of deductions in
respect of items already deducted in arriving at surplus and retained earnings):
(a) intangible assets as defined and calculated in accordance with GAAP;
(b) unamortized debt discount and expense; and (c) any write-up in book value of
assets resulting from a revaluation thereof subsequent to the most recent
Consolidated Financials prior to the date hereof, excluding, however, any
(i) net write-up in value of foreign currency in accordance with GAAP,
(ii) write-up resulting from a reversal of a reserve for bad debts or
depreciation, and (iii) write-up resulting from a change in methods of
accounting for inventory.

 

10

--------------------------------------------------------------------------------


 

Controlling Person:  Any (i) Person(s) which, directly or indirectly (including
through one or more intermediaries), controls Lessee, including any partners,
shareholders, principals, members, trustees and/or beneficiaries of any such
Person(s) to the extent the same control Lessee, and (ii) Person(s) which
controls, directly or indirectly (including through one or more intermediaries),
any other Person that would constitute a Controlling Person(s) pursuant to the
foregoing clause (i).

 

Cost of Living Index:  The Consumer Price Index for All Urban Consumers, U.S.
City Average (1982-1984 = 100), published by the BLS, or such other renamed
index.  If the BLS changes the publication frequency of the Cost of Living Index
so that a Cost of Living Index is not available to make a cost-of-living
adjustment as specified herein, the cost-of-living adjustment shall be based on
the percentage difference between the Cost of Living Index for the closest
preceding month for which a Cost of Living Index is available and the Cost of
Living Index for the comparison month as required by this Lease.  If the BLS
changes the base reference period for the Cost of Living Index from 1982-84 =
100, the cost-of-living adjustment shall be determined with the use of such
conversion formula or table as may be published by the BLS.  If the BLS
otherwise substantially revises, or ceases publication of the Cost of Living
Index, then a substitute index for determining cost-of-living adjustments,
issued by the BLS or by a reliable governmental or other nonpartisan
publication, shall be reasonably selected by Lessor.

 

Counter Parties:  As defined in Section 47.7(a).

 

County:  With respect to each Facility, the County or Township in which the
Leased Property of such Facility is located.

 

Covered Party(ies):  As defined in Section 47.7(a).

 

Covered Transaction:  As defined in Section 47.7(a).

 

CPI Increase:  The percentage increase (rounded to two (2) decimal places), if
any, in (i) the Cost of Living Index published for the month which is one (1)
month prior to the commencement of the applicable Lease Year, over (ii) the Cost
of Living Index published for the month which is one (1) month prior to the
commencement of the immediately prior Lease Year.

 

Date of Taking:  The date the Condemnor has the right to possession of the
property being condemned.

 

DPTA:  As defined in Section 47.4.

 

Environmental Costs:  As defined in Article XXXVII.

 

Environmental Laws:  Any and all applicable federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, binding and enforceable guidance
or policies, orders, decrees, judgments, whether statutory or common law, as
amended from time to time, now or hereafter in effect, or promulgated,
pertaining to the environment, public health and

 

11

--------------------------------------------------------------------------------


 

safety and industrial hygiene, including the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, clean-up, transportation or regulation of any Hazardous
Substance, including the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Safe Drinking Water Act and the
Occupational Safety and Health Act.

 

Event of Default:  As defined in Article XVI.

 

Extended Term(s):  Any one or more of the Pool 1 Sub-A Extended Term, Pool 1
Sub-B Extended Term, Pool 1 Sub-C Extended Term, Pool 1 Sub-D Extended Term,
Pool 2 Sub-A Extended Term, Pool 2 Sub-B Extended Term, Pool 2 Sub-C Extended
Term, Pool 2 Sub-D Extended Term, Pool 2 Sub-E Extended Term, Pool 3 Sub-A
Extended Term, Pool 3 Sub-B Extended Term, Pool 3 Sub-C Extended Term, Pool 3
Sub-D Extended Term, Pool 3 Sub-E Extended Term, Pool 4 Sub-A Extended Term,
Pool 4 Sub-B Extended Term, Pool 4 Sub-C Extended Term and/or Pool 4 Sub-D
Extended Term (including, without limitation, all of them collectively), as the
context requires.

 

Facility(ies):  Any one or more of the Pool 1 Facilities, the Pool 2 Facilities,
the Pool 3 Facilities and/or the Pool 4 Facilities (including, without
limitation, all of them collectively), as the context requires.

 

Facility Mortgage:  Any mortgage, deed of trust or other security agreement
encumbering the Leased Property, or any portion thereof, and securing an
indebtedness of Lessor or any Affiliate of Lessor or any ground lease or other
title retention agreement with respect to the Leased Property or any portion
thereof.

 

Facility Mortgagee:  The holder or beneficiary of a Facility Mortgage and any
other rights of the lender, credit party or lessor under the Facility Mortgage
Documents.

 

Facility Mortgage Documents:  With respect to each Facility Mortgage and
Facility Mortgagee, the applicable Facility Mortgage, loan or credit agreement,
lease, note, collateral assignment of this Lease instruments and other documents
or instruments evidencing, securing or otherwise relating to the loan made,
credit extended, lease or other financing vehicle pursuant thereto that encumber
Lessor’s interest in, or otherwise relate to or affect this Lease or Lessee’s
obligations hereunder.

 

Facility Mortgage Reserve Account:  As defined in Section 36.3.2.

 

Fair Market Rental:  With respect to each Facility, determined in accordance
with the appraisal procedures set forth in Article XXXIV and this definition: 
the fair market rental value of the Leased Property and all Capital Additions of
such Facility, or applicable portion(s) thereof, assuming the same is exposed on
the open market at the time of the appraisal and taking into account, among
other relevant factors, the income generated by the Leased Property and all
Capital Additions of such Facility, or applicable portion(s) thereof, but
specifically excluding brokerage commissions and other Lessor payments that do
not directly inure to the benefit of lessees.

 

12

--------------------------------------------------------------------------------


 

Fair Market Value:  With respect to each Facility, the fair market value of the
Leased Property and all Capital Additions of such Facility, or applicable
portion(s) thereof, determined in accordance with the appraisal procedures set
forth in Article XXXIV and this definition.  Fair Market Value shall be obtained
by assuming that the Leased Property and all Capital Additions of such Facility,
or applicable portion(s) thereof, is unencumbered by this Lease.  Fair Market
Value shall also be the value obtained by valuing the Leased Property and all
Capital Additions of such Facility, or applicable portion(s) thereof, for their
highest and best use. In determining Fair Market Value in connection with a sale
or transfer of the Leased Property and all Capital Additions of a Facility
pursuant to the terms of this Lease, the positive or negative effect on the
value of the Leased Property and all Capital Additions or applicable portion(s)
thereof attributable to the interest rate, amortization schedule, maturity date,
prepayment penalty and other terms and conditions of any encumbrance placed
thereon by Lessor which will not be removed at or prior to the date of such sale
or transfer shall be taken into account.

 

Fixed Charges:  As to any Person and its Subsidiaries, on a consolidated basis,
with respect to any period, the sum of, without duplication, (a) all
consolidated net interest expense paid in cash during such period, plus (b) the
aggregate cash rental payments under all leases of Guarantor and its
Subsidiaries during such period.

 

Fixtures:  With respect to each Facility, the Fixtures (as defined in Article I)
of such Facility.

 

Funded Debt:  With respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, and (c) all
payment obligations of such Person under any capital leases (other than this
Lease or other operating leases given capital lease treatment under GAAP). The
indebtedness of any Person shall include the indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

 

GAAP:  Generally accepted accounting principles.

 

Governmental Authority:  Any court, board, agency, administrative body,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence having jurisdiction and
enforcing regulatory control over the Facilities or Lessee (including, without
limitation, any of the foregoing having jurisdiction over the ownership,
operation, use or occupancy of any Leased Property as a skilled nursing
facility, assisted living facility, long-term acute care facility or other
health care facility).

 

Gross Income from Operations:  For any period, without duplication, all income,
computed in accordance with GAAP, derived from the lease and operation of the
Facilities from whatever source during such period, including all patient or
resident room revenues, revenues for

 

13

--------------------------------------------------------------------------------


 

services provided to patients or residents, revenues from charges imposed on
patients or persons acting by or on behalf of patients or residents, all food,
beverage and merchandise sales receipts actually received by Lessee, rents,
utility charges, escalations, forfeited security deposits, interest on credit
accounts, service fees or charges, license fees, parking fees, rent concessions
or credits, but excluding use and occupancy or other taxes on receipts required
to be accounted for by Lessee to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds and Awards (other than business interruption or other loss of income
insurance), revenue attributable to home health care and rehabilitation that is
not attributable to the Facilities, any disbursements to Lessee from escrow or
reserve funds established pursuant to this Lease and (i) to the extent approved
by Lessor (which approval shall not be unreasonably withheld or delayed), the
following items: (a) uninsured losses or other costs or expenses arising from a
casualty or condemnation affecting any individual Facility, (b) reasonable out
of pocket costs and expenses incurred in connection with the rezoning of an
individual Facility and (c) the cumulative effect of a one-time adjustment due
to a change in accounting standards or the adoption of new accounting standards
by Lessee, to the extent that such change in accounting standards or adoption of
new accounting standards relates solely to Lessee’s compliance with
International Financial Reporting Standards and/or GAAP, (ii) reasonable out of
pocket restructuring costs and expenses incurred by Lessee solely in connection
with the closure of a Facility or Facilities and limited to severance costs,
costs of relocation of employees and any reserves taken in connection with any
such closure, but solely to the extent that such reasonable out of pocket
restructuring costs and expenses do not exceed, in the aggregate for any twelve
(12)-month period, Seven Million Dollars ($7,000,000), and, (iii) to the extent
approved by Lessor (which approval shall not be unreasonably withheld or
delayed), any income, revenue, charge, cost or expense which is non-recurring in
nature as well as unusual or extraordinary which is incurred or earned by Lessee
in connection with a one-time event or occurrence from a prior fiscal year.

 

Guarantors:  Collectively, HCR Manor Care, LLC, and any present or future
guarantor of Lessee’s obligations pursuant to this Lease (each individually, a
“Guarantor”).

 

Guarantor MAE Determination: As defined in this Article II.

 

Guarantor Material Adverse Effect: As defined in this Article II.

 

Guaranty:  The Guaranty of even date herewith executed by each Guarantor in the
form of Exhibit E attached hereto and any future written guaranty of Lessee’s
obligations hereunder executed by a Guarantor.

 

Handling:  As defined in Article XXXVII.

 

Hazardous Substances:  Collectively, any petroleum, petroleum product or
byproduct or any dangerous, toxic or hazardous substance, material or waste
regulated or listed pursuant to any Environmental Law, but excluding
pharmaceuticals and other health care products to the extent such
pharmaceuticals and products: (i) are related to the Primary Intended Use; (ii)
would not be considered “waste” under any Environmental Law other than “solid
waste”; (iii) are used in the ordinary course of business consistent with the
Primary Intended Use and in compliance with Health Care Requirements.

 

14

--------------------------------------------------------------------------------


 

HCP:  HCP, Inc., a Maryland corporation, and its successors and assigns.

 

Health Care Requirements: With respect to each Facility, all federal, state,
county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, standards, policies, judgments, decrees and injunctions
or agreements, in each case regulating the establishment, construction,
ownership, operation, use or occupancy of such Leased Property or any part
thereof as a skilled nursing facility, assisted living facility, long-term acute
care facility or other health care facility and all material permits, licenses
and authorizations and regulations relating thereto, including all material
rules, orders, regulations and decrees of and agreements with Governmental
Authorities as pertaining to such Leased Property.

 

Impositions:  Collectively, all taxes, including capital stock, franchise, gross
margins and other state, municipal and local taxes; ad valorem, sales, use,
single business, gross receipts, net worth, transaction privilege, rent or
similar taxes; assessments including assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term; ground rents and other payments
under ground leases; water, sewer and other utility levies and charges; excise
tax levies; fees including license, permit, inspection, authorization and
similar fees; and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character, in the case of each of the foregoing, of Lessor (and, if Lessor is
not HCP, of HCP as a result of its investment in Lessor), in respect of the
Leased Property (including, without limitation, with respect to any tax parcel
of which all or any portion of the Leased Property comprises any portion
thereof), any Capital Additions and/or the Rent and all interest and penalties
thereon attributable to any failure in payment by Lessee, which at any time
prior to, during or in respect of the Term hereof may be assessed or imposed on
or in respect of or be a lien upon (i) Lessor or Lessor’s interest in the Leased
Property or any Capital Additions, (ii) the Leased Property, any Capital
Additions or any parts thereof, or any rent therefrom or any estate, right,
title or interest therein, or (iii) any occupancy, operation, use or possession
of, or sales from or activity conducted on or in connection with the Leased
Property, any Capital Additions or the leasing or use of the Leased Property,
any Capital Additions or any parts thereof; provided, however, that nothing
contained in this Lease shall be construed to require Lessee to pay (a) any tax
or similar fee that is calculated based on net income, whether denominated as a
franchise or capital stock or other tax) imposed on Lessor or any other Person
(including on HCP, if HCP is not the Lessor hereunder), (b) any transfer tax of
Lessor or any other Person except Lessee and its successors, (c) any tax or fee
imposed with respect to the sale, exchange or other disposition by Lessor of any
Leased Property, any Capital Additions or the proceeds thereof, or (d) except as
expressly provided elsewhere in this Lease, any principal or interest or taxes
on any indebtedness on the Leased Property for which Lessor is the obligor,
except to the extent that any tax, fee, assessment, tax levy or charge, of the
type described in any of clauses (a), (b), (c) or (d) above is levied, assessed
or imposed in lieu of or as or as a substitute for any tax, fee assessment, levy
or charge which is otherwise included in this definition of an “Imposition.”.
Without limiting any of the foregoing, and for ease of administration, the
attached Schedule 1 specifies the parties’ agreement with respect to certain
Impositions for all states in which real property subject to this lease is
located. The attached Schedule 1 will remain in effect for the listed
Impositions for the listed states so long as the taxes incurred by Lessor (and,
if Lessor is not HCP, of HCP as a result of its investment in Lessor) under the
listed states’ taxing

 

15

--------------------------------------------------------------------------------


 

regimes do not change due to a change in any listed state’s tax statutes or
changes in any state’s interpretation of existing state tax statutes, as applied
to the taxation of REITs or REIT subsidiaries, and thereafter, the parties agree
to cooperate to reasonably reconsider the appropriate allocations of such taxes
hereunder, but without any obligation on Lessor or Lessee to agree to any
amendment to this Lease as a result thereof.  The attached Schedule 1 is
intended to clarify those taxes for which it may be uncertain whether or not it
is an income tax.  All other Impositions are applicable to all states covered
under this Lease.

 

Improvements:  As defined in Article I, or, with respect to any one or more
specified Facility or Facilities, the Improvements (as defined in Article I) of
such Facility or Facilities.

 

Indemnified Liabilities: As defined in Section 23.1.

 

Initial Appraisal Period: As defined in Section 34.1.

 

Insurance Premium Impound Account Trigger Event: A Rent Coverage Trigger Event
or any failure by Lessee to pay insurance premiums as and when required by
Section 4.1 more than two (2) times during any twenty-four (24) month period. 
If the same results from (i) the failure to pay insurance premiums as aforesaid,
it shall continue for a period of twenty-four (24) months, provided, that no
additional failure to pay any such insurance premiums occurs in such twenty-four
(24) month period (in which event, such period will restart upon the occurrence
of any such additional failure to pay such insurance premiums), or (ii) a Rent
Coverage Trigger Event, it shall continue until such time that the Rent Coverage
Ratio is at least 1.1:1 for a period of three (3) successive months and then, in
each case, shall be deemed terminated.

 

Insurance Requirements:  The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

 

Intangible Property:  With respect to each Facility, all accounts, proceeds of
accounts, rents, profits, income or revenues derived from the use of rooms or
other space within the Leased Property of such Facility or the providing of
services in or from the Leased Property and all Capital Additions of such
Facility; documents, chattel paper, instruments, contract rights, deposit
accounts, general intangibles, commercial tort claims, causes of action, now
owned or hereafter acquired by Lessee or any Permitted Subtenant (including any
right to any refund of any Impositions) arising from or in connection with
Lessee’s or any Permitted Subtenant’s operation or use of the Leased Property
and all Capital Additions of such Facility; all licenses and permits now owned
or hereinafter acquired by Lessee or any Permitted Subtenant, which are
necessary or desirable for Lessee’s or any Permitted Subtenant’s use of the
Leased Property and all Capital Additions of such Facility for its Primary
Intended Use, including, if applicable, any certificate of need or similar
certificate; the right to use any trade name or other name associated with such
Facility; and any and all third-party provider agreements (including Medicare
and Medicaid).  Notwithstanding the foregoing to the contrary, in each instance
in which “Intangible Property” is used in this Lease, to the extent that
applicable Legal Requirements prohibit the use, assignment or other handling or
treatment of any of the property, rights or other interests identified herein as
“Intangible Property” in the manner described in or permitted or required by any
such provision hereof, then such property, rights or other interests so
restricted by applicable Legal Requirements shall be deemed not to be included
as “Intangible Property” for the purposes of such provision.

 

16

--------------------------------------------------------------------------------


 

Land:  As defined in Article I, or, with respect to each Facility, the Land (as
defined in Article I) relating to such Facility.

 

Lease:  As defined in the preamble.

 

Lease Year:  Each period of twelve (12) full calendar months from and after the
Commencement Date, unless the Commencement Date is a day other than the first
(1st) day of a calendar month, in which case the first Lease Year shall be the
period commencing on the Commencement Date and ending on the last day of the
eleventh (11th) month following the month in which the Commencement Date occurs
and each subsequent Lease Year shall be each period of twelve (12) full calendar
months after the last day of the prior Lease Year.

 

Leased Improvements: As defined in Article I, or, with respect to each Facility,
the Leased Improvements (as defined in Article I) of such Facility.

 

Leased Property:  As defined in Article I, or, with respect to each Facility,
the Leased Property (as defined in Article I) of such Facility.

 

Leasehold FMV:  With respect to each Facility, the fair market value of Lessee’s
leasehold interest relating to such Facility if exposed on the open market
taking into account, among other relevant factors, the income generated from the
Leased Property and any Capital Additions for such Facility (utilizing Lessee’s
actual net operating income generated by the Leased Property and all Capital
Additions of the subject Facility for the trailing twelve (12) whole calendar
months immediately preceding the effective date of the subject Transfer),
determined by appraisal in accordance with the appraisal procedures set forth in
Article XXXIV.

 

Legal Requirements:  With respect to each Facility (i) all federal, state,
county, municipal and other governmental statutes, laws (including all Health
Care Requirements and Environmental Laws), rules, policies, guidance, codes,
orders, regulations, ordinances, permits, licenses, covenants, conditions,
restrictions, judgments, decrees and injunctions of any Governmental Authority,
affecting the Leased Property, Lessee’s Personal Property and all Capital
Additions or the construction, use or alteration thereof, whether now or
hereafter enacted and in force, including any which may (A) require repairs,
modifications or alterations in or to the Leased Property, Lessee’s Personal
Property and all Capital Additions, (B) in any way adversely affect the use and
enjoyment thereof, or (C) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance,
and (ii) all covenants, agreements, restrictions, and encumbrances either now or
hereafter of record or known to Lessee (other than encumbrances created by
Lessor without the consent of Lessee except as otherwise expressly permitted
hereunder) affecting the Leased Property.

 

Lessee:  As defined in the preamble.

 

Lessee Parties:  Lessee, Guarantor and all Subsidiaries of Guarantor.

 

17

--------------------------------------------------------------------------------


 

Lessee’s Personal Property:  With respect to each Facility, the Personal
Property allocable or relating to such Facility and set forth on Schedule 2
hereto, together with all replacements, modifications, alterations and
substitutes therefor (whether or not constituting an upgrade) and any other
Personal Property hereafter acquired.

 

Lessor:  As defined in the preamble.

 

Lessor’s Personal Property:  As defined in Article I, or, with respect to each
Facility, Lessor’s Personal Property (as defined in Article I) allocable or
relating to such Facility.

 

Lot Split:  As defined in Section 24.2.

 

Lot Split Documentation:  As defined in Section 24.2(a).

 

Maintenance Program:  As defined in Section 9.4.

 

Manor Care Parties:  Collectively, HCR ManorCare, Inc., a Delaware corporation,
and HCR Healthcare, LLC, a Delaware limited liability company.

 

Material Amendment:  As defined in Section 47.7.

 

Material Sublease:  With respect to any Facility, one or more Commercial
Occupancy Arrangements between Lessee and any Person and/or its Affiliates with
respect to 5,000 or more square feet of space (in the aggregate) at such
Facility, excluding (i) those existing subleases described on Schedule 3 hereto
(provided that such subleases shall be deemed to cover all of the space at the
applicable Facilities which is permitted to be subleased without the same
constituting a Material Sublease), (ii) Permitted Subleases, and (iii) the OpCo
Subleases, all of which are permitted hereunder without further consent by
Lessor.

 

Minimum Rent:  For each Lease Year, the sum of the then in effect Pool 1 Minimum
Rent, Pool 2 Minimum Rent, Pool 3 Minimum Rent and Pool 4 Minimum Rent, to the
extent that this Lease remains in effect for any Facilities in each of such
groups, respectively, during the subject Lease Year.

 

Minimum Repurchase Price:  With respect to each Facility at any given time, the
sum of (i) the Allocated Initial Investment with respect to such Facility, plus
(ii) any Capital Addition Costs paid, funded or accrued by Lessor (provided,
that in no event shall Lessor have any obligation to provide or procure any
financing for any such Capital Addition Costs) with respect to such Facility,
with such sum being increased upon the commencement of each Lease Year by a
percentage equal to the percentage increase in Minimum Rent for such Lease Year
for the Pool in which the subject Facility is located (as determined without
giving effect to any change in Minimum Rent resulting from any Facilities being
dropped from any Pool)determined in accordance with Exhibit D, including any
increase based on the Fair Market Rental during any Extended Term.

 

Mold:  Mold, mildew, fungus or similar organisms in concentrations or quantities
that could reasonably be considered to pose a threat to human health or that are
otherwise hazardous or toxic or regulated pursuant to Environmental Law or Mold
Remediation Requirements.

 

18

--------------------------------------------------------------------------------


 

Mold Condition:  The presence or suspected presence of Mold or any condition(s)
that reasonably can be expected to give rise to or indicate the presence of
Mold, including observed or suspected instances of water damage or intrusion,
the presence of wet or damp wood, cellular wallboard, floor coverings or other
materials, inappropriate climate control, discoloration of walls, ceilings or
floors, or any notice from a Governmental Authority regarding the indoor air
quality due to the presence of Mold at the Leased Property.

 

Mold Inspector:  An industrial hygienist certified by the American Board of
Industrial Hygienists (“CIH”) or an otherwise qualified mold consultant selected
by or otherwise reasonably acceptable to Lessor.

 

Mold Remediation Requirements:  The relevant provisions of the document Mold
Remediation in Schools and Commercial Buildings (EPA 402-K-01-001, March 2001),
published by the U.S. Environmental Protection Agency, as may be amended or
revised from time to time, or any other applicable Legal Requirements, or
Environmental Law relating to Mold or Mold Conditions.

 

Net Cash Flow:  For any trailing twelve month period, the amount obtained by
subtracting Operating Expenses, with assumed replacements of Three Hundred
Dollars ($300) per bed per annum with respect to the aggregate number of beds at
the Facilities and an assumed management fee of four percent (4%) of Gross
Income from Operations for such period, from Gross Income from Operations for
such period.

 

New Lease:  As defined in Section 31.2.1.

 

New Lease Effective Date:  As defined in Section 31.2.1.

 

Non-Renewal Notice:  As defined in Section 19.1.

 

Occupancy Arrangement:  Any sublease, license or other arrangement with a Person
for the right to use, occupy or possess any portion of the Leased Property
and/or any Capital Additions.

 

Occupant:  Any Person having rights of use, occupancy or possession under an
Occupancy Arrangement.

 

OFAC:  As defined in Section 40.1(f).

 

OFAC Order:  As defined in Section 40.1(f).

 

Officer’s Certificate:  A certificate of Lessee signed by an officer authorized
to so sign by its board of directors or by-laws or by equivalent governing
documents or managers.

 

19

--------------------------------------------------------------------------------


 

OpCo Subleases:  Those existing operating subleases of an entire facility
between Lessee and a wholly-owned Subsidiary of Lessee described on Schedule 4
hereto, each of which is pre-approved by Lessor subject to Lessee’s delivery to
Lessor of (i) a fully executed Agreement Regarding Sublease in the form attached
hereto as Exhibit H-1 and made a part hereof, with respect to each such
sublease, and (ii) an amendment to, or modification or replacement of such
operating sublease that in all material substance, conforms to the terms and
provisions set forth in the form of Sublease attached hereto as Exhibit H-2 and
made a part hereof.

 

Operating Expenses:  With respect to the Leased Property, for any period, the
total of all expenditures, computed in accordance with GAAP, of whatever kind
during such period relating to the Lease, without duplication, use, operation,
maintenance and management of the Leased Property that are incurred by Lessee on
a regular monthly or other periodic basis, including, to the extent actually
incurred by Lessee, utilities, ordinary repairs and maintenance, insurance,
license fees, property taxes and assessments, advertising expenses, legal fees,
consulting fees payable to third parties, management fees, payroll and related
taxes, computer processing charges, tenant improvements and leasing commissions,
operational equipment or other lease payments as reasonably approved by Lessor,
and other similar costs, but excluding depreciation, Rent, Capital Project
Costs, and contributions to the Impound Accounts, Replacement Reserve, if any,
or any other escrow or reserve funds established pursuant to this Lease and (i)
to the extent approved by Lessor (which approval shall not be unreasonably
withheld or delayed), the following items: (a) uninsured losses or other costs
or expenses arising from a casualty or condemnation affecting any individual
Facility, (b) reasonable out of pocket costs and expenses incurred in connection
with the rezoning of an individual Facility or (c) the cumulative effect of a
one-time adjustment due to a change in accounting standards or the adoption of
new accounting standards by Lessee, to the extent that such change in accounting
standards or adoption of new accounting standards relates solely to Lessee’s
compliance with International Financial Reporting Standards and/or GAAP, (ii)
reasonable out of pocket restructuring costs and expenses incurred by Lessee
solely in connection with the closure of a Facility or Facilities and limited to
severance costs, costs of relocation of employees and any reserves taken in
connection with any such closure, but solely to the extent that such reasonable
out of pocket restructuring costs and expenses do not exceed, in the aggregate
for any twelve (12)-month period, Seven Million Dollars ($7,000,000), and, (iii)
to the extent approved by Lessor (which approval shall not be unreasonably
withheld or delayed), any income, revenue, charge, cost or expense which is
non-recurring in nature as well as unusual or extraordinary which is incurred or
earned by Lessee in connection with a one-time event or occurrence from a prior
fiscal year.

 

Orders:  As defined in Section 40.1(f).

 

Outside ROFR Closing Date:  As defined in Section 47.7(c).

 

Overdue Rate:  On any date, a rate equal to Two Percent (2%) above the Prime
Rate, but in no event greater than the maximum rate then permitted under
applicable law.

 

Payment Date:  Any due date for the payment of the installments of Minimum Rent
or any other sums payable under this Lease.

 

PCA:  As defined in Section 9.3.

 

20

--------------------------------------------------------------------------------


 

Per Bed Minimum:  Three Hundred Dollars ($300) per bed per year for each
Facility, with such amount increasing upon the expiration of each Lease Year
during the Term (from and after the expiration of the fourth (4th) Lease Year),
by a percentage equal to the percentage increase in Minimum Rent for the same
Lease Year.

 

Permitted Encumbrances:  With respect to any Facility, easements, encumbrances,
covenants, conditions and restrictions and other matters which affect the Leased
Property which are of record or are created after the date hereof as permitted
hereunder.

 

Permitted Sublease:  With respect to any Facility, as defined in Article XXIV
hereof.

 

Permitted Subtenant: Respectively, and as the context requires, any one or more
of (i) the tenants under the OpCo Subleases, and/or (ii) the tenants under a
Permitted Sublease.

 

Permitted Transfer:

 

(a)           any change in ownership or control of a Carlyle Fund;

 

(b)           any change in ownership of the equity securities of Guarantor not
involving the acquisition of a majority of the outstanding voting securities of
Guarantor in one or more transactions by any “person” or “group” within the
meaning of Rule 13d-5 of the Securities Exchange Act of 1934 as in effect on the
Commencement Date;

 

(c)           provided no Event of Default has occurred and is continuing, an
initial public offering of Guarantor (or an initial public offering of any
successor entity to or parent entity of Guarantor);

 

(d)           the transfer of shares of Guarantor at or following an initial
public offering of Guarantor (or an initial public offering of any successor
entity to or parent entity of Guarantor) on a nationally recognized exchange
(including, for the avoidance of doubt, NASDAQ); or

 

(e)           provided no Event of Default has occurred and is continuing
immediately prior to the closing of the proposed Transfer, acquisition of
securities or assets of Guarantor (by merger or otherwise) by a Qualified
Strategic Buyer, a Qualified Financial Buyer, a wholly-owned Subsidiary of a
Qualified Strategic Buyer or an entity majority owned and controlled by one or
more Qualified Financial Buyers; provided that, in the case of this clause (e),
immediately following the consummation of such transaction:

 

(i)            no Event of Default would exist;

 

(ii)           the Consolidated Fixed Charge Coverage Ratio of the Guarantor and
its Subsidiaries immediately following such transaction shall be no less than
1.45 to 1;

 

21

--------------------------------------------------------------------------------


 

(iii)          the ratio of (x) the pro forma Consolidated Adjusted Total Net
Debt to (y) Consolidated EBITDAR for the immediately preceding twelve-month
period, determined on a pro forma basis giving effect to such Transfer as if
such Transfer was consummated on the first day of such twelve-month period of
the Guarantor and its Subsidiaries shall not be greater than 5.75:1 (it being
agreed that the acquiring Person and, as applicable, its Subsidiaries, may elect
to assume the Guaranty in order to achieve covenant compliance (i.e., if the
acquiring Person and, at its option, its Subsidiaries, assume the Guaranty,
financial covenant compliance will be determined based on compliance of the
acquiring Person and such Subsidiaries, determined on a pro forma basis));

 

(iv)          no material adverse change in the financial condition taken as a
whole of Guarantor and its Subsidiaries would result from the proposed Transfer
(a “Guarantor Material Adverse Effect”); provided, that, if Lessee notifies
Lessor that Guarantor desires to enter into such a Transfer and informs Lessor
in writing of Guarantor’s determination that consummation of such proposed
Transfer would not result in a Guarantor Material Adverse Effect (a “Guarantor
MAE Determination”), Lessor shall within thirty (30) days of receipt of such
information concerning such transaction and the parties thereto as Lessor shall
reasonably request, either (A) inform Lessee of Lessor’s concurrence with such
Guarantor’s MAE Determination (which concurrence shall not be unreasonably
withheld), or (B) if Lessor (acting reasonably) does not concur with Guarantor’s
MAE Determination, inform Lessor that it cannot concur with the Guarantor MAE
Determination;

 

(v)           following such Transfer, the Facilities will be managed and
operated either by substantially the same management team that managed and
operated the Facilities prior to such Transfer or a manager and operator that
(A) has been engaged in the business of operation or management of at least
seventy five (75) skilled nursing facilities, acute or post-acute care
facilities or facilities with equal or greater acuity level patients and
residents as the Facilities located in multiple states for at least five (5)
years, (B) has five (5) prior years (taken as an aggregate) of profitable
operating history, and (C) will, following the completion of the proposed
Transfer, have in place for the Facilities pro forma (x) information systems for
patient data management, (y) financial and cost control systems and (z) resident
and patient care systems, that are the same, equal to or better than the
corresponding systems used in the management and operation of the Facilities
immediately prior to such Transfer;

 

(vi)          if the Transfer permitted hereby is with a Qualified Strategic
Buyer or any wholly-owned Subsidiary of a Qualified Strategic Buyer, the
Qualified Strategic Buyer shall deliver an additional guaranty of the Lease in
substantially the same form as the Guaranty, provided that such additional
guaranty shall not include the financial covenants applicable to the original
Guarantor in the Guaranty that is ratified by the original Guarantor in
connection with any such Transfer;

 

(vii)         without limiting the Permitted Transfers in clauses (b) and (c)
above, shall not be a Transfer (including merger) with another REIT or
Subsidiary of another REIT; and

 

22

--------------------------------------------------------------------------------


 

(viii)        the original Guarantor shall ratify and confirm the original
Guaranty.

 

Person:  Any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

 

Personal Property:  With respect to each Facility, all machinery, furniture and
equipment, including phone systems and computers, trade fixtures, inventory
(including raw materials, work in process and finished goods), supplies and
other tangible personal property used at the Leased Property and Capital
Additions of such Facility for their Primary Intended Use, other than Fixtures.

 

Pike Creek Property:  As defined in Section 24.2.

 

Pike Creek Release Property:  As defined in Section 24.2.

 

Pike Creek Remainder Property:  As defined in Section 24.2.

 

Pike Creek Transferee:  As defined in Section 24.2(c)(i).

 

Pool(s):  As the context requires, any one or more of the Facility groupings
(and/or the related sub-groupings as indicated by the respective Extended Terms
applicable to the Facilities) set forth in on Exhibits A-1 through A-4 hereto,
respectively as Pool 1, Pool 2, Pool 3 and Pool 4.

 

Pool 1 Extended Term(s):  Collectively, the Pool 1 Sub-A Extended Term, Pool 1
Sub-B Extended Term, Pool 1 Sub-C Extended Term and Pool 1 Sub-D Extended Term.

 

Pool 1 Facility(ies):  Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including, without
limitation, all of them collectively), as the context requires, together with
any Capital Additions, as more particularly described on Exhibit A-1 attached
hereto and incorporated herein by this reference.

 

Pool 1 Fixed Term:  The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on the expiration of the thirteenth (13th)
Lease Year.

 

Pool 1 Minimum Rent:  The sum of the Allocated Minimum Rent for all Pool 1
Facilities.

 

Pool 1 Sub-A Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 1 Sub-B Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 1 Sub-C Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

23

--------------------------------------------------------------------------------


 

Pool 1 Sub-D Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 2 Extended Term(s):  Collectively, the Pool 2 Sub-A Extended Term, Pool 2
Sub-B Extended Term, Pool 2 Sub-C Extended Term, Pool 2 Sub-D Extended Term and
Pool 2 Sub-E Extended Term.

 

Pool 2 Facility(ies):  Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including, without
limitation, all of them collectively), as the context requires, together with
any Capital Additions, as more particularly described on Exhibit A-2 attached
hereto and incorporated herein by this reference.

 

Pool 2 Fixed Term:  The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on the expiration of the fourteenth (14th)
Lease Year.

 

Pool 2 Minimum Rent:  The sum of Allocated Minimum Rent for all Pool 2
Facilities.

 

Pool 2 Sub-A Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 2 Sub-B Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 2 Sub-C Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 2 Sub-D Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 2 Sub-E Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 3 Extended Term(s):  Collectively, the Pool 3 Sub-A Extended Term, Pool 3
Sub-B Extended Term, Pool 3 Sub-C Extended Term, Pool 3 Sub-D Extended Term and
Pool 3 Sub-E Extended Term.

 

Pool 3 Facility(ies):  Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including, without
limitation, all of them collectively), as the context requires, together with
any Capital Additions, as more particularly described on Exhibit A-3 attached
hereto and incorporated herein by this reference.

 

Pool 3 Fixed Term:  The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on the expiration of the sixteenth (16th)
Lease Year.

 

Pool 3 Minimum Rent:  The sum of Allocated Minimum Rent for all Pool 3
Facilities.

 

24

--------------------------------------------------------------------------------


 

Pool 3 Sub-A Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 3 Sub-B Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 3 Sub-C Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 3 Sub-D Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 3 Sub-E Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 4 Extended Term(s):  Collectively, the Pool 4 Sub-A Extended Term, Pool 4
Sub-B Extended Term, Pool 4 Sub-C Extended Term and Pool 4 Sub-D Extended Term.

 

Pool 4 Facility(ies):  Any one or more of the facilities being (and to be)
operated or proposed to be operated on the Leased Property (including, without
limitation, all of them collectively), as the context requires, together with
any Capital Additions, as more particularly described on Exhibit A-4 attached
hereto and incorporated herein by this reference.

 

Pool 4 Fixed Term:  The period of time commencing on the Commencement Date and
ending at 11:59 p.m. Los Angeles time on the expiration of the seventeenth
(17th) Lease Year.

 

Pool 4 Minimum Rent:  The sum of Allocated Minimum Rent for all Pool 4
Facilities.

 

Pool 4 Sub-A Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 4 Sub-B Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 4 Sub-C Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pool 4 Sub-D Extended Term:  As defined in Exhibit D attached hereto and
incorporated herein by this reference.

 

Pre-Existing Projects:  As defined in Section 10.1.

 

Primary Intended Use:  With respect to each Facility, the licensed use(s) set
forth under the heading “Facility Description and Primary Intended Use” on
Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-4  attached hereto and
incorporated herein by this reference with respect to such Facility, such other
uses necessary or incidental to such use and any change to such Primary Intended
Use approved by Lessor in accordance with Section 7.2.2 hereof.

 

25

--------------------------------------------------------------------------------


 

Prime Rate:  On any date, a rate equal to the annual rate on such date announced
by the Bank of America, N.A. to be its prime, base or reference rate for 90-day
unsecured loans to its corporate borrowers of the highest credit standing but in
no event greater than the maximum rate then permitted under applicable law.  If
the Bank of America, N.A. discontinues its use of such prime, base or reference
rate or ceases to exist, Lessor shall designate the prime, base or reference
rate of another state or federally chartered bank based in Los Angeles or New
York to be used for the purpose of calculating the Prime Rate hereunder.

 

Purchase Agreement:  That certain Purchase Agreement, dated as of December 13,
2010, by and among HCP, HCP 2010 REIT LLC, a Delaware limited liability company,
HCR ManorCare, Inc., a Delaware corporation, HCR Properties, LLC, a Delaware
limited liability company, and HCR Healthcare, LLC, a Delaware limited liability
company.

 

Purchase Right/Obligation Exercise:  As defined in Section 18.2.

 

Put Event:  With respect to any Facility any Event of Default arising (i) under
Section 16.1(b), (d) or (e) hereof (regarding payment of Minimum Rent, insurance
premiums and real property tax related Impositions, (ii) as a result of the
failure of Lessee during the Term to perform any of its obligations or covenants
pursuant to Sections 37.1, 37.2, 37.3 or 37.4 (regarding Environmental Laws,
Hazardous Substance, Mold and remediation) relating to such Facility, or (iii)
under Section 16.1(m) hereof (with respect to such Facility licenses and
reimbursement agreements).  Notwithstanding that Lessor and Lessee have
specifically defined a “Put Event” for the limited purpose of setting forth the
circumstances under which Lessor shall be entitled to the remedy set forth in
Section 16.5, in no event shall this definition derogate the materiality of any
other Event of Default (including any Event of Default which does not constitute
a Put Event) or otherwise limit Lessor’s rights and remedies upon the occurrence
of any such Event of Default, including those rights and remedies set forth in
Sections 16.2, 16.3, 16.4 and/or 16.9.

 

Qualified Financial Buyer:  Any private equity or private investment firm or
fund, sovereign wealth fund, investment company, Qualified Institutional Buyer
(within the meaning of Rule 144 promulgated under the Securities Exchange Act of
1933), Qualified Purchaser (as defined under the Investment Company Act of
1940), insurance company, pension fund, pension fund advisor, any entity
controlled by a Governmental Authority or other financial or institutional
investor, in each case, with at least five (5) years of operating history and at
least Five Billion Dollars ($5,000,000,000) of equity capital under management.

 

Qualified Strategic Buyer: An ultimate parent company (other than a REIT or a
Subsidiary of a REIT) that (i) has been engaged in the business of operation or
management of skilled nursing facilities or post acute care facilities for at
least five (5) years, (ii) has five (5) prior years (taken as an aggregate) of
profitable operating history, and (iii) has consolidated total assets of not
less than One Billion Dollars ($1,000,000,000).

 

26

--------------------------------------------------------------------------------


 

Real Estate Tax Impound Account Trigger Event: A Rent Coverage Trigger Event or
a failure by Lessee to pay Impositions as and when required by Section 4.1
relating to real estate taxes more than two (2) times during any twenty-four
(24) month period.  If the same results from (i) the failure to pay Impositions
as aforesaid, it shall continue for a period of twenty-four (24) months,
provided, that no additional failure to pay any such Impositions occurs in such
twenty-four (24) month period (in which event, such period will restart upon the
occurrence of any such additional failure to pay such Impositions), or (ii) a
Rent Coverage Trigger Event, it shall continue until such time that the Rent
Coverage Ratio is at least 1.1:1 for a period of three (3) successive months and
then shall be deemed terminated.

 

REIT:  Any entity that qualifies and is taxed as a “real estate investment
trust” under the Code.

 

Renewal Option Period: As defined in Section 19.1.

 

Rent:  Collectively, the Minimum Rent, Additional Charges and all other amounts
payable under this Lease.

 

Rent Coverage Ratio:  A ratio for the applicable trailing twelve (12) month
period in which (a) the numerator is the Net Cash Flow (excluding interest on
credit accounts) for such period as set forth in the financial statements
required hereunder and (b) the denominator is the Rent due and payable for such
period.

 

Rent Coverage Trigger Event:  Deemed to have occurred if the Rent Coverage Ratio
falls below 1.1:1 for the period ending on the last calendar day of the month
immediately preceding the date on which the Rent Coverage Ratio is calculated.

 

Replacement Reserve:  As defined in Section 9.5.1.

 

Required Governmental Approvals:  With respect to each Facility, all licenses,
permits, accreditations, authorizations and certifications from any Governmental
Authority which are material to or required for (i) the operation of such
Facility and any Capital Addition thereto for its Primary Intended Use in
accordance with all applicable, material Legal Requirements, including, without
limitation, any state facility licenses, certificates of need, permits, provider
agreements and accreditations or certifications from Medicare and/or Medicaid,
and (ii) for any other use conducted on the Leased Property of such Facility and
any Capital Additions thereto as may be permitted from time to time hereunder in
accordance with all applicable, material Legal Requirements.

 

Required Maintenance Project:  As defined in Section 9.3.

 

Restricted Payments:  The declaration or payment of any dividend on, or the
making of any payment on account of, or setting aside assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of Lessee, Guarantor or their respective
Subsidiaries, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Lessee, Guarantor or their respective
Subsidiaries, or entering into any derivatives or other transactions with any
financial institutions, commodities or stock exchange or clearing house,
obligating Lessee, Guarantor or their respective Subsidiaries to make payments
to any of the foregoing entities as a result of the change in the market value
of any such Capital Stock.

 

27

--------------------------------------------------------------------------------


 

ROFR Notice:  As defined in Section 47.7(a).

 

ROFR Response Period:  As defined in Section 47.7(b).

 

ROFR Transaction Documents:  As defined in Section 47.7(a).

 

Sale of Business:  A Transfer of the type described in any of clauses (iv), (v)
or (vi) of Section 24.1.1 below, unless such Transfer involves only the stock,
memberships, equity interests and/or assets of Lessee and Lessee has no
substantial assets other than (a) its interest in the Leased Property and any
Capital Additions pursuant to this Lease, (b) the business and operations on the
Leased Property and any Capital Additions and (c) Lessee’s Personal Property.

 

SEC:  Securities and Exchange Commission.

 

Separated Property:  As defined in Section 31.2.

 

Separation Event:

 

(i)            The sale, conveyance or other transfer by Lessor of all or any
portion of its interest in the Leased Property of one (1) or more Facilities;

 

(ii)           The sale, conveyance or other transfer of all or any portion of
the stock, partnership, membership or other equity interests in Lessor;

 

(iii)          Any financing by Lessor or any Affiliate of Lessor of all or any
portion of its interests in the Leased Property of one (1) or more Facilities,
including through a Facility Mortgage, the pledge of the stock, partnership,
membership or other equity interests in Lessor or other means; or

 

(iv)          The succession by any lender to Lessor or any Affiliate, whether
directly or indirectly, to the interests of Lessor under this Lease, including
through foreclosure or deed or other conveyance in lieu of foreclosure or in
satisfaction of debt.

 

State:  Except as otherwise indicated herein, with respect to each Facility, the
State or Commonwealth in which the Leased Property for such Facility is located.

 

SUA:  As defined in Section 24.2(a).

 

Subsidiaries:  Corporations, partnerships, limited liability companies, business
trusts or other legal entities with respect to which a Person owns, directly or
indirectly (including through one or more intermediaries), more than fifty
percent (50%) of the voting stock or partnership, membership or other equity
interest, respectively.

 

28

--------------------------------------------------------------------------------


 

Successor Operator:  As defined in Section 45.1.4.

 

Superior Lessor: The lessor under a Superior Lease.

 

Superior Lease: Those ground leases described on Schedule 36.4 attached hereto
and made a part hereof.

 

Target Property:  As defined in Section 18.3.

 

Term:  Each of the Pool 1 Fixed Term, Pool 2 Fixed Term, Pool 3 Fixed Term, Pool
4 Fixed Term, as applicable and any Extended Terms thereof, as applicable,
unless earlier terminated pursuant to the provisions hereof.

 

Third Appraiser:  As defined in Section 34.1.1.

 

Transfer:  As defined in Article XXIV.

 

Transfer Consideration:  With respect to any Transfer constituting a Material
Sublease (other than a Material Sublease entered into in connection with a Sale
of Business), “Transfer Consideration” shall mean fifty percent (50%) of the
positive difference, if any, between the Fair Market Rental and the Allocated
Minimum Rent payable by Lessee under this Lease with respect to such Facility
determined on a monthly basis, prorating such Allocated Minimum Rent, as
appropriate, if less than all of such Facility is subleased.  Fifty percent
(50%) of the difference shall be paid by Lessee to Lessor monthly when the
Allocated Minimum Rent of such Facility is due; provided, however, that in no
event shall the total Transfer Consideration to which Lessor is entitled in
connection with any such Material Sublease exceed the total consideration given
directly or indirectly (including through one or more intermediaries) to Lessee,
to any Controlling Person(s) or to any other Person in exchange for, in
connection with, related to or arising out of the transaction(s) as to which
such Material Sublease is a part.  With respect to any other Transfer (i.e., a
Transfer other than pursuant to a Material Sublease, but including a Material
Sublease which is part of a Sale of Business), “Transfer Consideration” shall
mean fifty (50%) of the Leasehold FMV of all of the Facilities that are part of
such Transfer.  Lessee acknowledges and agrees that the terms under which Lessor
is entitled to the payment of Transfer Consideration pursuant to this Lease and
the amount thereof has been freely negotiated and represents a fair and
equitable division with Lessor of the consideration payable in connection with a
Transfer taking into account, among other things, Lessor’s investment in the
Leased Property, the terms of this Lease and the inherent risks of owning and
leasing real property.  When establishing the Fair Market Rental for purposes of
this definition, the “income generated by the Leased Property and all Capital
Additions of such Facility, or applicable portion(s) thereof” shall be
determined based upon Lessee’s actual net operating income generated by the
Leased Property and all Capital Additions of the subject Facility for the
trailing twelve (12) whole calendar months immediately preceding the effective
date of the subject Transfer.

 

29

--------------------------------------------------------------------------------


 

Unsuitable for Its Primary Intended Use:  With respect to each Facility, a state
or condition of such Facility such that by reason of damage or destruction or
Condemnation, in the good faith judgment of Lessor, such Facility cannot be
operated on a commercially practicable basis for its Primary Intended Use.

 

Working Capital Facility:  As defined in Section 16.9.1.(e).

 

ARTICLE III.

 

3.1           Rent.  Lessee shall pay to Lessor in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, without offset or deduction, the amounts set forth hereinafter as
Minimum Rent during the Term.  Payments of Minimum Rent shall be made by wire
transfer of funds initiated by Lessee to Lessor’s account or to such other
Person as Lessor from time to time may designate in writing.  For the avoidance
of doubt, Lessee shall have no right to prepay all or any portion of the Rent
hereunder prior to the Commencement Date.

 

3.1.1        Minimum Rent.  From and after the Commencement Date and continuing
through the Term, Lessee shall pay to Lessor Minimum Rent monthly, in advance on
or before the first day of each calendar month, in the amounts set forth in or
determined pursuant to the applicable formula(s) set forth in Exhibit D attached
hereto; provided, however, that (i) the first monthly payment of Minimum Rent
shall be payable on the Commencement Date (prorated as to any partial calendar
month at the beginning of the Term), and (ii) the last monthly payment of
Minimum Rent shall be prorated as to any partial calendar month at the end of
the Term.  In the event that the first day of any calendar month is not a
Business Day, then such payment shall be due on the next Business Day
immediately following such first day of the subject calendar month.

 

3.2           Additional Charges.  In addition to the Minimum Rent, (i) subject
to Article XII regarding permitted contests, Lessee shall also pay and discharge
as and when due and payable all other amounts, liabilities, obligations and
Impositions which Lessee assumes or agrees to pay under this Lease in accordance
with the terms hereof; and (ii) in the event of any failure on the part of
Lessee to pay any of those items referred to in clause (i) above, Lessee shall
also promptly pay and discharge every fine, penalty, interest and cost which may
be added for non-payment or late payment of such items (the items referred to in
clauses (i) and (ii) above being referred to herein collectively as the
“Additional Charges”), and Lessor shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of non-payment of the Additional Charges as in
the case of non-payment of the Minimum Rent.

 

3.3           Late Payment of Rent.

 

LESSEE HEREBY ACKNOWLEDGES THAT LATE PAYMENT BY LESSEE TO LESSOR OF RENT WILL
CAUSE LESSOR TO INCUR COSTS NOT CONTEMPLATED HEREUNDER, THE EXACT AMOUNT OF
WHICH IS PRESENTLY ANTICIPATED TO BE EXTREMELY DIFFICULT TO ASCERTAIN. 
ACCORDINGLY,  IF ANY INSTALLMENT OF RENT OTHER THAN ADDITIONAL CHARGES PAYABLE
TO A PERSON OTHER THAN LESSOR SHALL NOT BE PAID WITHIN FIVE (5) BUSINESS DAYS
AFTER ITS DUE DATE, LESSEE WILL PAY LESSOR ON DEMAND A LATE CHARGE EQUAL TO

 

30

--------------------------------------------------------------------------------


 

THE LESSER OF (I) THREE PERCENT (3%) OF THE AMOUNT OF SUCH INSTALLMENT OR
(II) THE MAXIMUM AMOUNT PERMITTED BY LAW.  THE PARTIES AGREE THAT THIS LATE
CHARGE REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE COSTS THAT LESSOR WILL
INCUR BY REASON OF LATE PAYMENT BY LESSEE.  THE PARTIES FURTHER AGREE THAT SUCH
LATE CHARGE IS RENT AND NOT INTEREST AND SUCH ASSESSMENT DOES NOT CONSTITUTE A
LENDER OR BORROWER/CREDITOR RELATIONSHIP BETWEEN LESSOR AND LESSEE.  IN
ADDITION, THE AMOUNT UNPAID, INCLUDING ANY LATE CHARGES, SHALL BEAR INTEREST AT
THE OVERDUE RATE COMPOUNDED MONTHLY FROM THE DUE DATE OF SUCH INSTALLMENT TO THE
DATE OF PAYMENT THEREOF, AND LESSEE SHALL PAY SUCH INTEREST TO LESSOR ON
DEMAND.  THE PAYMENT OF SUCH LATE CHARGE OR SUCH INTEREST SHALL NOT CONSTITUTE
WAIVER OF, NOR EXCUSE OR CURE, ANY DEFAULT UNDER THIS LEASE, NOR PREVENT LESSOR
FROM EXERCISING ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO LESSOR.

 

LESSOR’S INITIALS:    PG  

 

LESSEE’S INITIALS:     RP  

 

3.4           Net Lease.  This Lease is and is intended to be what is commonly
referred to as a “net, net, net” or “triple net” lease.  The Rent shall be paid
absolutely net to Lessor, so that this Lease shall yield to Lessor the full
amount or benefit (as applicable, of the installments of Minimum Rent and
Additional Charges throughout the Term.

 

ARTICLE IV.

 

4.1           Impositions.

 

4.1.1        Subject to Article XII regarding permitted contests, Lessee shall
pay, or cause to be paid, all Impositions before any fine, penalty, interest or
cost is added for nonpayment.  Lessee shall make such payments directly to the
taxing authorities where feasible, and promptly furnish to Lessor copies of
official receipts or other satisfactory proof evidencing such payments.  Subject
to Article XII regarding permitted contests, Lessee’s obligation to pay
Impositions shall be absolutely fixed upon the date such Impositions become a
lien upon the Leased Property, any Capital Additions or any part(s) thereof.  If
any Imposition may, at the option of the taxpayer, lawfully be paid in
installments, whether or not interest shall accrue on the unpaid balance of such
Imposition, Lessee may pay the same, and any accrued interest on the unpaid
balance of such Imposition, in installments as the same respectively become due
and before any fine, penalty, premium, further interest or cost may be added
thereto.

 

4.1.2        Lessor shall prepare and file all tax returns, extensions and
reports in compliance with all material Legal Requirements with respect to
Lessor’s net income, gross receipts, franchise taxes and taxes on its capital
stock; provided, that if Lessee would have any liability for such taxes, as
Impositions or otherwise, Lessor shall submit the relevant returns, extensions
and/or reports to Lessee at least fifteen (15) days prior to the due date for
such returns, extensions and/or reports in order to provide Lessee the
opportunity to review such

 

31

--------------------------------------------------------------------------------


 

returns, extensions and/or reports and the allocations of any Impositions set
forth therein, and Lessor shall not file such returns, extensions and/or reports
without the prior written consent of Lessee, not to be unreasonably withheld. 
Lessee shall prepare and file all other tax returns and reports as may be
required by Legal Requirements with respect to or relating to the Leased
Property, all Capital Additions and Lessee’s Personal Property.

 

4.1.3        Any refund due from any taxing authority in respect of any
Imposition paid by Lessee shall be paid over to or retained by Lessee for so
long as no Event of Default shall have occurred hereunder and be continuing. 
Any other refund shall be paid over to or retained by Lessor and applied to the
payment of Lessee’s obligations under this Lease in such order of priority as
Lessor shall determine.

 

4.1.4        Lessor and Lessee shall, upon request of the other, provide such
data as is maintained by the party to whom the request is made with respect to
the Leased Property and all Capital Additions as may be necessary to prepare any
required returns and reports.  If any property covered by this Lease is
classified as personal property for tax purposes, Lessee, to the extent required
to comply with Legal Requirements, shall file all personal property tax returns
in such jurisdictions in compliance with all material Legal Requirements.
Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property.  Where Lessor is legally required to file personal
property tax returns and to the extent practicable, Lessee shall be provided
with copies of assessment notices indicating a value in excess of the reported
value in sufficient time for Lessee to file a protest.

 

4.1.5        Lessee may, upon notice to Lessor, at Lessee’s option and at
Lessee’s sole cost and expense, protest, appeal, or institute such other
proceedings as Lessee may deem appropriate to effect a reduction of real estate
or personal property assessments and Lessor, at Lessee’s expense as aforesaid,
shall reasonably cooperate with Lessee in such protest, appeal, or other action
but at no cost or expense to Lessor.  Billings for reimbursement by Lessee to
Lessor of personal property or real property taxes shall be accompanied by
copies of a bill therefor and payments thereof which identify the personal
property or real property with respect to which such payments are made.

 

4.1.6        Lessor shall give prompt notice to Lessee of all Impositions
payable by Lessee hereunder of which Lessor has knowledge (including, without
limitation, those in respect of which Lessor has received written notice), but
Lessor’s failure to give any such notice shall in no way diminish Lessee’s
obligations hereunder to pay such Impositions.

 

4.1.7        Impositions imposed or assessed in respect of the tax-fiscal period
during which the Term terminates with respect to any Facility shall be adjusted
and prorated between Lessor and Lessee with respect to such Facility, whether or
not such Imposition is imposed or assessed before or after such termination, and
Lessee’s obligation to pay its prorated share thereof shall survive such
termination with respect to such Facility.

 

4.2           Utility Charges.  Lessee shall pay or cause to be paid all charges
for electricity, power, gas, oil, water and other utilities used in the Leased
Property and all Capital Additions.  Lessee shall also pay or reimburse Lessor
for all out of pocket costs and expenses of any kind whatsoever which at any
time with respect to the Term hereof may be imposed against

 

32

--------------------------------------------------------------------------------


 

Lessor by reason of any of the covenants, conditions and/or restrictions
affecting the Leased Property, any Capital Additions and/or any part(s) thereof,
or with respect to easements, licenses or other rights over, across or with
respect to any adjacent or other property which benefits the Leased Property
and/or any Capital Additions, including any and all out of pocket costs and
expenses associated with any utility, drainage and parking easements.

 

4.3           Insurance Premiums.  Lessee shall pay or cause to be paid all
premiums for the insurance coverage required to be maintained by Lessee
hereunder.

 

4.4           Impound Accounts.

 

4.4.1        Upon the occurrence and during the continuance of  a Real Estate
Tax Impound Account Trigger Event, Lessee shall deposit, at the time of any
payment of Minimum Rent, an amount equal to one-twelfth (1/12th) of Lessee’s
estimated annual Impositions relating to real estate taxes, of every kind and
nature, required pursuant to Section 4.1 a segregated, interest bearing tax
impound account as directed by Lessor.  Such amounts shall be applied to the
payment of the obligations in respect of which said amounts were deposited in
such order or priority as Lessor shall determine, on or before the respective
dates on which the same or any of them would become delinquent.  Nothing in this
Section 4.4 shall be deemed to affect any right or remedy of Lessor hereunder.

 

4.4.2        Upon the occurrence and during the continuance of an Insurance
Premium Impound Account Trigger Event, Lessee shall deposit at the time of any
payment of Minimum Rent, an amount equal to one-twelfth (1/12th) of Lessee’s
estimated annual insurance premiums required pursuant to Section 4.3 in a
segregated, interest bearing insurance impound account as directed by Lessor. 
Such amounts shall be applied to the payment of the obligations in respect of
which said amounts were deposited in such order or priority as Lessor shall
determine, on or before the respective dates on which the same or any of them
would become delinquent.  Nothing in this Section 4.4 shall be deemed to affect
any right or remedy of Lessor hereunder.

 

4.4.3        No amount deposited with Lessor or into an impound account
established pursuant to this Section 4.4 shall be or be deemed to be escrow or
trust funds, provided that all amounts deposited with Lessor shall be held in
segregated, interest bearing accounts as designated by and under the control of
Lessor.  Lessee shall be entitled to have interest earned on funds deposited
into an impound account established pursuant to this Section 4.4 (but Lessor
shall have no obligation to provide any specified rate of return and shall have
no liability to Lessee with respect to the amount of any such interest earned on
such deposits).  Any amounts deposited with Lessor or contained in any impound
account established pursuant to this Section 4.4 shall be solely for the
protection of Lessor and the Leased Property and entail no responsibility on
Lessor’s part beyond the application of such amounts as provided above.  The
cost of administering any impound accounts shall be paid by Lessee.  In the
event of a transfer of Lessor’s interest in the Leased Property of any Facility
or an assignment of Lessor’s interest in this Lease with respect to any
Facility, Lessor shall have the right to transfer to the transferee the amounts
deposited by Lessee in any impound account established by Lessor pursuant to
this Section 4.4 with respect to such Facility and thereupon shall, without any
further agreement between the parties, be released by Lessee from all liability
therefor, and it is agreed that the

 

33

--------------------------------------------------------------------------------


 

provisions hereof shall apply to every transfer or assignment of such amounts to
such a transferee/assignee.  The amounts deposited by Lessee in any impound
account established by Lessor pursuant to this Section 4.4 may also be assigned
as security in connection with a Facility Mortgage, provided that the same shall
be subject to the terms of any applicable subordination and non-disturbance
agreement entered into between Lessee and the applicable Facility Mortgagee. 
Nothing contained in this Section 4.4 shall be deemed to affect any right or
remedy of Lessor hereunder.

 

4.5           Tax Service.  During the Term, to the extent in Lessee’s
possession, Lessee shall provide Lessor with copies of reports provided by a
third party tax reporting service or consultant monitoring the timely payment of
Impositions by Lessee under this Lease promptly upon Lessor’s request for such
reports, but in no event more frequently than quarterly.  Notwithstanding the
foregoing, Lessor shall retain the right at any time during the Term, at its
election and expense, to separately engage a third party tax reporting service
or consultant for the purpose of monitoring the timely payment of Impositions by
Lessee under this Lease and Lessee shall reasonably cooperate with Lessor and
any such a third party tax reporting service or consultant engaged by Lessor.

 

ARTICLE V.

 

5.1           No Termination, Abatement, etc.  Except as otherwise specifically
provided in this Lease, Lessee shall remain bound by this Lease in accordance
with its terms and shall not seek or be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off against the Rent.  Except as
otherwise specifically provided in this Lease, the respective obligations of
Lessor and Lessee shall not be affected by reason of (i) any damage to or
destruction of the Leased Property, any Capital Additions and/or any
part(s) thereof from whatever cause and/or any Condemnation of the Leased
Property, any Capital Additions and/or any part(s) thereof; (ii) the lawful or
unlawful prohibition of, or restriction upon, Lessee’s use of the Leased
Property, any Capital Additions and/or any part(s) thereof, or the interference
with such use by any Person (other than Lessor in contravention of this Lease)
or by reason of eviction by paramount title; (iii) any claim that Lessee has or
might have against Lessor by reason of any default or breach of any warranty by
Lessor hereunder or under any other agreement between Lessor and Lessee or to
which Lessor and Lessee are parties (except, and then only to the extent that,
Lessor’s actions materially and adversely impair Lessee’s use or operation of a
Facility in contravention of this Lease); (iv) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Lessor or any assignee or transferee of Lessor;
or (v) for any other cause, whether similar or dissimilar to any of the
foregoing, other than a discharge of Lessee from any such obligations as a
matter of law.  Lessee hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law
(a) to modify, surrender or terminate this Lease or quit or surrender the Leased
Property, any Capital Additions and/or any part(s) thereof; or (b) which may
entitle Lessee to any abatement, reduction, suspension or deferment of the Rent
or other sums payable by Lessee hereunder, except as otherwise specifically
provided in this Lease.  The obligations of Lessor and Lessee hereunder shall be
separate and independent covenants and agreements and the Rent and all other
sums payable by Lessee hereunder shall continue to be payable in all events
unless the obligations to pay the same shall be terminated pursuant to the
express provisions of this Lease or by termination of this Lease other than by
reason of an Event of Default.

 

34

--------------------------------------------------------------------------------


 

5.2           Termination with Respect to Fewer than All of the Facilities. 
Wherever in this Lease the action of terminating the Lease with respect to any
Facility (or action of similar import) is discussed, such action shall mean the
termination of Lessee’s rights in and to the Leased Property relating to such
Facility.  Notwithstanding anything in this Lease to the contrary, if this Lease
shall be terminated by Lessor or Lessee with respect to any Facility in
accordance with the terms and provisions of this Lease, such termination shall
not affect the applicable Term of this Lease with respect to the balance of the
Facilities not so terminated, and this Lease shall continue in full force and
effect with respect to each other such Facility, except that the total Minimum
Rent payable hereunder shall be reduced by the amount of Allocated Minimum Rent
with respect to such Facility as to which this Lease has so terminated.  Nothing
contained in this Section 5.2 shall serve in any way (a) to limit Lessor’s
ability, pursuant to and solely in accordance with Section 16.2 below, to
terminate this Lease with respect to any or all of the Facilities if an Event of
Default shall have occurred under this Lease, regardless of whether such Event
of Default emanated primarily from a single Facility, or (b) in the event of a
termination because of an Event of Default, to recover damages or otherwise
exercise its remedies with respect to such Facility(ies) as provided in
Article XVI.

 

ARTICLE VI.

 

6.1           Ownership of the Leased Property.  Lessee acknowledges that the
Leased Property is the property of Lessor and that Lessee has the right to the
exclusive possession and use of the Leased Property only upon the terms and
conditions of this Lease.  Upon the expiration or earlier termination of this
Lease with respect to any Facility Lessee shall, at its expense, repair and
restore the Leased Property relating to such Facility to the condition required
by Section 9.1.4.

 

6.2           Personal Property.  During the Term, Lessee shall, as necessary to
operate and maintain each Facility in accordance with all material terms of this
Lease, and at its expense, install, affix or assemble or place on any parcels of
the Land or in any of the Leased Improvements, any items of Lessee’s Personal
Property and replacements thereof which shall be the property of and owned by
Lessee.  Except as provided in Sections 6.3 and 16.9, Lessor shall have no
rights to Lessee’s Personal Property or Intangible Property.  With respect to
each Facility, Lessee shall provide and maintain during the entire Term
applicable to such Facility all Personal Property necessary in order to operate
such Facility (i) in compliance with all Required Governmental Approvals, and
(ii) in material compliance with all Legal Requirements and all Insurance
Requirements and otherwise in accordance with customary practice in the industry
for the Primary Intended Use.

 

6.3           Transfer of Personal Property and Capital Additions to Lessor. 
Upon the expiration or earlier termination of this Lease with respect to any
Facility, all Capital Additions not owned by Lessor shall become the property of
Lessor, free of any encumbrance and all or any portion of Lessee’s Personal
Property (including motor vehicles used to transport residents/patients)
relating to such Facility shall, if so elected by Lessor, become the property of
Lessor, free of any encumbrance, and Lessee shall execute all documents and take
any actions

 

35

--------------------------------------------------------------------------------


 

reasonably necessary to evidence such ownership and discharge any encumbrance
thereon.  If Lessor does not so elect to acquire any portion of the Lessee’s
Personal Property, Lessee shall remove any such items of Lessee’s Personal
Property that Lessor has not so elected to acquire upon such expiration or
earlier termination of this Lease.  Notwithstanding anything to the contrary in
this Lease, upon the expiration or earlier termination of this Lease with
respect to any Facility, Lessor shall not be obligated to reimburse Lessee for
any replacements, rebuildings, alterations, additions, substitutions, and/or
improvements that are surrendered as part of or with the Leased Property or
Capital Additions of such Facility.

 

ARTICLE VII.

 

7.1           Condition of the Leased Property.  Lessee acknowledges receipt and
delivery of possession of the Leased Property and confirms that Lessee has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Lease and has found the same to be
in good order and repair, free from Hazardous Substances not in compliance with
Legal Requirements, and satisfactory for its purposes hereunder.  Regardless,
however, of any examination or inspection made by Lessee and whether or not any
patent or latent defect or condition was revealed or discovered thereby, Lessee
is leasing the Leased Property “AS IS” in its present condition.  Lessee waives
any claim or action against Lessor in respect of the condition of the Leased
Property including any defects or adverse conditions not discovered or otherwise
known by Lessee as of the date hereof.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN
RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR
USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS
TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, MOLD OR MOLD CONDITION, IT BEING AGREED
THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY LESSEE
INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY (I) ENVIRONMENTAL REMEDIATION
AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND (II) MOLD REMEDIATION AND
COMPLIANCE WITH ALL MOLD REMEDIATION REQUIREMENTS.

 

7.2           Use of the Leased Property.

 

7.2.1        Lessee covenants that it will obtain and maintain all Required
Governmental Approvals with respect to each Facility (including for any Capital
Additions to such Facility).

 

7.2.2        Lessee shall use or cause to be used the Leased Property, all
Capital Additions and the improvements thereon of each Facility only for the
Primary Intended Use of such Facility and for no other uses, except for areas
reasonably required for office, storage space or ancillary service uses
incidental to the Primary Intended Use.  No change to the Primary Intended Use
of any Facility shall be permitted hereunder without the prior written consent
of Lessor.  Lessor’s consent to any requested change to the Primary Intended Use
of any Facility may be granted or withheld in its reasonable discretion as long
as the proposed use is for a skilled nursing, assisted living, in-patient
hospice, long-term acute care facility, post-acute

 

36

--------------------------------------------------------------------------------


 

rehabilitation facility, continuing care retirement community, adult day care
facility, out-patient physical rehabilitation facility or clinical laboratories,
but Lessor shall have a sole discretion approval right with respect to any other
proposed changes in use.  Additionally, in connection with any request for a
change in the Primary Intended Use, Lessee acknowledges and agrees that Lessor’s
withholding of its consent to any such request shall be deemed to have been
reasonable if based (in whole or in part) on the fact that the contemplated
change in use could (at the time of determination) reasonably be expected to
materially impair the then Fair Market Value of the Facility and all Capital
Additions thereto.

 

7.2.3        Subject to any reasonable interruptions in operations as a result
of (i) casualty or condemnation and the restoration thereof in accordance with
the applicable provisions of Section 14 and/or Section 15 hereof, or (ii) the
remediation of any environmental condition in accordance with the applicable
provisions of Section 37.3 hereof, Lessee shall operate continuously the entire
Leased Property and all Capital Additions of each Facility in accordance with
the Primary Intended Use of such Facility.  Lessee shall devote the entirety of
each Facility and all Capital Additions thereto to the Primary Intended Use,
except for areas reasonably required for office, storage space or ancillary
service uses incidental to the Primary Intended Use.  Lessee shall not modify
the services offered or take any other action (e.g., removing patients or
residents from any Facility or directing patients or residents, or prospective
patients or residents, to another facility) which would materially reduce gross
revenues or the fair market value of any Facility.

 

7.2.4        Lessee shall conduct its business at each Facility in conformity
with standards that meet or exceed the standards of Lessee’s operations as of
the Commencement Date and in a manner consistent with normal and customary
standards of patient or resident care practice (as the same may change from time
to time during the Term) provided in similar facilities in the State.

 

7.2.5        Lessee shall not commit any physical waste on the Leased Property
and/or on or to any Capital Additions.

 

7.2.6        Lessee shall not permit the Leased Property, any Capital Additions,
or any part(s) thereof, or Lessee’s Personal Property, to be used in such a
manner as (i) is reasonably likely to impair Lessor’s title thereto or to any
portion thereof or (ii) may make reasonably likely a claim of adverse use or
possession, or an implied dedication of the Leased Property, any Capital
Additions or any part(s) thereof.

 

7.2.7        Except with respect to the bed transfers set forth on Schedule
7.2.7, Lessee shall not voluntarily reduce the number of licensed beds for any
Facility from that number set forth on Exhibit A-1, Exhibit A-2, Exhibit A-3,
and Exhibit A-4 attached hereto other than voluntary reductions of not more than
ten percent (10%) of the number of beds set forth on Exhibit A-1, Exhibit A-2,
Exhibit A-3, and Exhibit A-4 attached hereto in the aggregate during the Term,
provided that such voluntary reductions are (i) transfers of beds, (a) to any
other Facilities covered by this Lease or (b) to any development project or new
facility that is subject to a Covered Transaction or (ii) a result of the
removal of beds from service at a particular Facility without reducing the
number of licensed beds at such Facility and while retaining the right to return
any such beds to service at the same Facility (so called “bed banking”).  Lessee
shall provide Lessor written notice within ten (10) Business Days following the
completion of (x) each of the bed transfers set forth on Schedule 7.2.7, and
(y) any other voluntary bed transfer permitted under this Section 7.2.7.

 

37

--------------------------------------------------------------------------------


 

7.2.8        Notwithstanding anything to the contrary set forth in Section7.2.7
above, upon the earlier to occur of (i) the date that is thirty (30) days after
the Commencement Date, or (ii) the effective date of the transfer of beds to the
“Dublin” and “Twinsburg” facilities described on Schedule 7.2.7, Lessor shall
have the right (at its election, in its sole discretion) to (a) amend the
Allocated Minimum Rent set forth on Exhibit A-1, Exhibit A-2, Exhibit A-3, and
Exhibit A-4 (as applicable) for the “Rocky River,” “Maidera” and  “Mt. Airy”
Facilities so as to redistribute up to Five Hundred Thousand Dollars ($500,000)
per year of the total Allocated Minimum Rent attributable to such Facilities
among them on such basis and in such amounts as Lessor may determine, and/or
(b) re-allocate any one or more of the “Rocky River,” “Maidera” and  “Mt. Airy”
Facilities to other Facility pools or exchange such Facilities with Facilities
in another pool.  In addition, and notwithstanding anything to the contrary set
forth in Section 7.2.7 above,  with respect to the “Centerburg,” “Euclid,” “N.
Olmsted,” “Rocky River,” “Madeira,” “Mt Airy,” and “Victorian Village”
Facilities, additional transfers of licensed beds without Lessor’s consent
(which may be granted or withheld in Lessor’s sole discretion) shall be limited
to five percent (5%) at any of such Facilities in the aggregate during the Term.

 

7.3           Lessor to Grant Easements, etc.  Lessor shall, from time to time
so long as no Event of Default has occurred and is continuing, at the request of
Lessee and at no cost or expense to Lessor, but subject to the approval of
Lessor, which approval shall not be unreasonably withheld or delayed (i) grant
easements and other rights in the nature of easements; (ii) release existing
easements or other rights in the nature of easements which are for the benefit
of the Leased Property; (iii) dedicate or transfer unimproved portions of the
Leased Property for road, highway or other public purposes; (iv) execute
petitions to have the Leased Property annexed to any municipal corporation or
utility district; (v) execute amendments to any covenants, conditions and
restrictions affecting the Leased Property; and (vi) execute and deliver to any
Person any instrument appropriate to confirm or effect such grants, releases,
dedications and transfers to the extent of its interest in the Leased Property,
but only upon delivery to Lessor of an Officer’s Certificate stating that such
grant release, dedication, transfer, petition or amendment is reasonably
necessary to for the use, maintenance and/or operation of the Leased Property
and would not be reasonably expected to materially reduce the value of the
Leased Property.

 

7.4           Preservation of Facility Value.  Lessee acknowledges that a fair
return to Lessor on its investment in the Leased Property is dependent, in part,
on the concentration on the Leased Property and all Capital Additions during the
Term of, as applicable, the assisted living and skilled nursing businesses of
the Lessee Parties in the geographical area of the Leased Property.  Lessee
further acknowledges that diversion of residents and/or patients, as applicable,
from any Facility to other facilities or institutions and/or reemployment by
Lessee of management or supervisory personnel working at any Facility following
the expiration or earlier termination of this Lease at other facilities or
institutions owned, operated or managed, whether directly or indirectly, by the
Lessee Parties could reasonably be expected to have a material adverse impact on
the value and utility of the Leased Property and all Capital Additions. 
Accordingly, Lessor and Lessee agree as follows:

 

38

--------------------------------------------------------------------------------


 

7.4.1        Other than as set forth below, during the Term, none of the Lessee
Parties, directly or indirectly, shall operate, own, manage or have any
ownership interest in any other facility or institution providing services or
similar goods to those provided in connection with any Facility and its Primary
Intended Use, within a five (5) mile radius outward from the outside boundaries
of the Land on which any Facility is located.  All distances shall be measured
on a straight line rather than on a driving distance basis.  In the event that
any portion of such other facility or institution is located within such
restricted area the entire facility or institution shall be deemed located
within such restricted area.  Notwithstanding the foregoing, this Section 7.4.1
shall not be deemed violated if (i) any Lessee Party’s interest in a facility or
institution located within a five (5) mile radius outward from the outside
boundaries of the Land shall arise by virtue of any Lessee Party’s acquisition
of the operation, ownership, management or other ownership interest in a
portfolio, directly or indirectly, by operation of law or otherwise, comprised
of a minimum of twenty-five (25) facilities or institutions of which less than
twenty percent (20%) of such facilities or institutions are located within a
five (5) mile radius outward from the outside boundaries of the Land or
(ii) such facility is listed on Schedule 7.4.1 attached hereto and made a part
hereof.

 

7.4.2        During the last year of the applicable Fixed Term and any Extended
Term and for a period of two (2) years following expiration of the Term, no
Lessee Party shall, without the prior written consent of Lessor, which consent
may be given or withheld in Lessor’s sole discretion, hire, engage or otherwise
employ any facility level management or supervisory personnel working on or in
connection with any Facility; provided, however, that this Section 7.4.2 shall
not be deemed violated if, in the aggregate, not more than ten percent (10%) of
all such management or supervisory personnel are hired by any one or more of the
Lessee Parties during the above described time periods.

 

7.4.3        Except as required for medically appropriate reasons, at any time
during the last three (3) years of the applicable Fixed Term and of any Extended
Terms, with respect to any or all of the Facilities, Lessee shall not, without
the prior written consent of Lessor, which consent may be given or withheld in
Lessor’s sole discretion, recommend or solicit the removal or transfer of more
than three percent (3%) of the total residents or patients at any Facility to
any other facility or institution (including, without limitation, any other
Facility that is subject to this Lease).

 

ARTICLE VIII.

 

8.1           Compliance with Legal and Insurance
Requirements, Instruments, etc.  Subject to Article XII regarding permitted
contests, Lessee, at no expense to Lessor, shall promptly (i) comply with all
material Legal Requirements and material Insurance Requirements regarding the
use, operation, maintenance, repair and restoration of the Leased Property,
Lessee’s Personal Property and all Capital Additions whether or not compliance
therewith may require structural changes in any of the Leased Improvements or
any Capital Additions or interfere with the use and enjoyment of the Leased
Property and (ii) procure, maintain and comply with all Required Governmental
Approvals.  At any time following the occurrence and

 

39

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default, Lessor may, but shall not be
obligated to, enter upon the Leased Property and all Capital Additions and take
such actions and incur such costs and expenses to effect such compliance as it
deems advisable (exercising its commercially reasonable judgment) to protect its
interest in the Leased Property and all Capital Additions, and Lessee shall
reimburse Lessor for all such costs and expenses so incurred by Lessor in
connection with such actions.  Lessee covenants and agrees that the Leased
Property, Lessee’s Personal Property and all Capital Additions shall not be used
for any unlawful purpose.

 

ARTICLE IX.

 

9.1           Maintenance and Repair.

 

9.1.1        Lessee shall, at no expense to Lessor, maintain the Leased
Property, and every portion thereof, Lessee’s Personal Property and all Capital
Additions, and all private roadways, sidewalks and curbs appurtenant to the
Leased Property, and which are under Lessee’s control in good order and repair
(to the extent necessary to maintain continued operation of the same in a manner
consistent with the standard set forth in Section 7.2.4) whether or not the need
for such repairs occurs as a result of Lessee’s use, any prior use, the elements
or the age of the Leased Property, Lessee’s Personal Property and all Capital
Additions, and, with reasonable promptness, Lessee shall make or cause to be
made all necessary and appropriate repairs thereto of every kind and nature,
including those necessary to comply with changes in any material Legal
Requirements, subject to Article XII regarding permitted contests, whether
interior or exterior, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
Commencement Date.  All repairs shall be at least equivalent in quality to the
original work.  Lessee will not take or omit to take any action the taking or
omission of which could reasonably be expected to materially impair the value or
the usefulness of the Leased Property, any Capital Additions, or any
part(s) thereof for continued operation thereof, in a manner consistent with the
standard set forth in Section 7.2.4, for the Primary Intended Use.

 

9.1.2        Lessor shall not under any circumstances be required to (i) build
or rebuild any improvements on the Leased Property or any Capital Additions;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property or any Capital
Additions in any way.  Lessee hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Lessor pursuant to any law in effect at
the time of the execution of this Lease or hereafter enacted.

 

9.1.3        Nothing contained in this Lease and no action or inaction by Lessor
shall be construed as (i) constituting the consent or request of Lessor,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Leased Property, any Capital Additions or any
part(s) thereof; or (ii) giving Lessee any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Lessor in respect

 

40

--------------------------------------------------------------------------------


 

thereof or to make any agreement that may create any right, title, interest,
lien, claim or other encumbrance upon the estate of Lessor in the Leased
Property, any Capital Additions or any part(s) thereof other than Permitted
Encumbrances and inchoate mechanics liens resulting from work permitted to be
done at the Leased Properties in accordance with this Lease, subject to the
terms hereof with respect thereto.

 

9.1.4        Unless Lessor shall convey any of the Leased Property to Lessee
pursuant to the provisions of this Lease, Lessee shall, upon the expiration or
earlier termination of the Term, vacate and surrender the Leased Property,
Lessee’s Personal Property, and all Capital Additions to Lessor in the condition
in which the Leased Property was originally received from Lessor and Lessee’s
Personal Property and any Capital Additions were originally introduced to each
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear.

 

9.2           Encroachments, Restrictions, Mineral Leases, etc.  If any of the
Leased Improvements or Capital Additions shall, at any time, encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, any Capital Additions or any
parts thereof, or shall impair the rights of others under any easement or
right-of-way to which the Leased Property is subject, or the use of the Leased
Property or any Capital Additions is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals, then promptly
upon the request of Lessor or any Person affected by any such encroachment,
violation or impairment, Lessee, at its sole cost and expense, but subject to
its right to contest the existence of any such encroachment, violation or
impairment, shall protect, indemnify, save harmless and defend Lessor from and
against all losses, liabilities, obligations, claims, damages, penalties, causes
of action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such
encroachment, violation or impairment.  In the event of an adverse final
determination with respect to any such encroachment, violation or impairment,
Lessee shall either (i) obtain valid and effective waivers or settlements of all
claims, liabilities and damages resulting from each such encroachment, violation
or impairment, whether the same shall affect Lessor or Lessee; or (ii) make such
changes in the Leased Improvements and any Capital Addition, and take such other
actions, as Lessee in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or to end such violation or impairment,
including, if necessary, the alteration of any of the Leased Improvements or any
Capital Addition, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements and any
Capital Addition for the Primary Intended Use substantially in the manner and to
the extent the Leased Improvements and Capital Additions were operated prior to
the assertion of such encroachment, violation or impairment.  Lessee’s
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Lessor for any damages incurred by any such encroachment, violation
or impairment, Lessee shall be entitled to a credit for any sums recovered by
Lessor under any such policy of title or other insurance.

 

41

--------------------------------------------------------------------------------


 

9.3           Deferred Maintenance.  During each of the tenth (10th) and
twentieth (20th) Lease Years, Lessor shall obtain, at Lessor’s cost, updated
property condition assessments (each a “PCA”) for each of the Facilities.  Based
on the PCAs, Lessor shall (i) identify to Lessee items of deferred maintenance
(each a “Required Maintenance Project”) that Lessee will be required to complete
during the next two (2) Lease Years (i.e., Lease Years eleven (11) and twelve
(12) and twenty one (21) and twenty two (22), as applicable), and
(ii) exercising Lessor’s reasonable discretion, reset the Annual Minimum Project
Amount.  Lessor shall provide Lessee with written notice detailing any Required
Maintenance Projects and the new Annual Minimum Project Amount within a
reasonable time after Lessor’s receipt of the PCAs for all Facilities. Any
dispute regarding Lessor’s determination of the Required Maintenance Projects or
the new Annual Minimum Project Amount shall be resolved through binding
arbitration in accordance with the terms of Section 44.1.  Notwithstanding
anything to the contrary contained herein, Lessor acknowledges and agrees that
Lessee shall be entitled to expend funds constituting the Annual Minimum Project
Amount to complete any Required Maintenance Projects (all of which shall be
deemed Capital Projects purposes of Section 9.5 below).

 

9.4           O&M Plan.

 

9.4.1        With respect to each Facility identified on Schedule 9.4.1 hereto,
Lessee shall institute, within ninety (90) days after the Commencement Date, an
operations and maintenance plan (each a “Maintenance Program”) designed by an
environmental consultant reasonably satisfactory to Lessor, with respect to
asbestos-containing materials (“ACMs”), consistent with “Guidelines for
Controlling Asbestos-Containing Materials in Buildings” (USEPA, 1985) and any
other applicable Environmental Laws, and each such Maintenance Program will
remain in effect throughout the Term with respect to each such Facility.  In
furtherance of the foregoing, Lessee shall inspect and maintain all ACMs on a
regular basis and ensure that all ACMs shall be maintained in a condition that
prevents exposure of residents to ACMs at all times.  Without limiting the
generality of the preceding sentence, Lessor may require (i) periodic notices or
reports to Lessor in form, substance and at such intervals as Lessor may
reasonably specify, (ii) a reasonable amendment to each such Maintenance Program
to address changing circumstances, laws or other matters, (iii) at Lessee’s sole
expense (provided, that Lessee shall not be required to pay for the same more
than one (1) time in any twelve (12) month period unless an Event of Default
shall have occurred and is then continuing), reasonable supplemental examination
of the Leased Property by consultants specified by Lessor, and (iv) reasonable
variation of any such Maintenance Program in response to the reports provided by
any such consultants.

 

9.5           Ongoing Capital Projects.

 

9.5.1        Without in any way limiting Lessee’s obligations under this
Article IX (including Section 9.3 hereof), Lessee shall expend during each Lease
Year, no less than the Annual Minimum Capital Project Amount for Capital
Projects. Such Capital Projects shall be performed and completed in compliance
with the applicable provisions of this Lease. Promptly following the expiration
of each Lease Year, Lessee shall furnish to Lessor reasonable documentary
evidence as to the completion of all Capital Projects for such Lease Year
required pursuant to this Section 9.5, together with the costs thereof.  If
Lessee fails to expend during any Lease Year the applicable Annual Minimum
Capital Project Amount for Capital Projects, then

 

42

--------------------------------------------------------------------------------


 

Lessee shall promptly deposit with Lessor as a repair and replacement reserve
(the “Replacement Reserve”) for Capital Projects, an amount equal to (x) the
Annual Minimum Capital Project Amount less (y) the sum of (i) the amounts
expended by Lessee during such Lease Year on account of Capital Projects and
(ii) the Annual Minimum Capital Project Amount Overage, and, so long as Lessee
otherwise maintains the Facilities in the condition required by this Lease, once
such deposit has been made Lessee shall not be deemed to be in default of its
obligations under this Section 9.5 for Lessee’s failure to expend during such
Lease Year the applicable Annual Minimum Capital Project Amount for Capital
Projects; provided, however, that (A) Lessee shall not be permitted to deposit
into the Replacement Reserve in any one Lease Year an amount equal to more than
five percent (5%) of the Annual Minimum Capital Project Amount for such Lease
Year, and (B) to the extent that Lessee makes a deposit into the Replacement
Reserve in any Lease Year, in the next Lease Year thereafter Lessee shall expend
sufficient funds in excess of the Annual Minimum Capital Project Amount in order
to permit Lessee to draw and apply the balance of such reserved funds in
accordance with the requirements of Section 9.5.2.

 

9.5.2

 

(a)           So long as no Event of Default or event or circumstance which with
notice or passage of time, or both, would constitute a monetary Event of Default
hereunder has occurred, if (i) the Replacement Reserve has been established and
(ii) Lessee expends in any Lease Year an amount in excess of the applicable
Annual Minimum Capital Project Amount for Capital Projects, Lessor shall, to the
extent funds are available for such purpose in such Replacement Reserve,
disburse to Lessee the Capital Project Costs incurred and paid by Lessee during
such Lease Year in performing such Capital Projects in excess of the applicable
Annual Minimum Capital Project Amount for such Lease Year.

 

(b)           Any such disbursement from the Replacement Reserve shall be paid
by Lessor to Lessee within fifteen (15) days following:  (i) receipt by Lessor
of a written request from Lessee for disbursement from the Replacement Reserve;
and (ii) receipt by Lessor of an Officer’s Certificate certifying that (1) the
applicable item of Capital Project has been completed and verifying the cost
paid or incurred by Lessee for such item of Capital Project (together with such
additional evidence of the completion thereof and payment therefor as Lessor may
reasonably request) (2) Lessee has received lien waivers from all materialmen,
laborers, subcontractors and any other parties who might or could claim
statutory or common law liens with respect to not less than ninety percent (90%)
of the work related to such applicable item of Capital Project, and (3) Lessee
has expended in the applicable Lease Year an amount in excess of the applicable
Annual Minimum Capital Project Amount for Capital Projects.  Lessor shall not be
required to make advances from the Replacement Reserve more frequently than once
in any thirty (30) day period.

 

9.5.3        No funds in the Replacement Reserve shall be (or be deemed to be)
escrow or trust funds, but, all funds delivered by Lessee pursuant to this
Section 9.5 shall be held by Lessor in a segregated, interest bearing account
designated and controlled by Lessor. Lessee shall be entitled to have interest
earned on funds deposited into the Replacement Reserve established pursuant to
this Section 9.5 (but Lessor shall have no obligation to provide any specified
rate of return and shall have no liability to Lessee with respect to the amount
of any such interest earned on such deposits).  The Replacement Reserves are
solely for the protection

 

43

--------------------------------------------------------------------------------


 

of Lessor and the Leased Property of the Facilities and entail no responsibility
on Lessor’s part beyond the payment of the respective items for which they are
held following receipt of bills, invoices or statements therefor in accordance
with the terms of this Section 9.5 and beyond the allowing of due credit for the
sums actually received. Upon assignment of this Lease by Lessor, any funds in
the Replacement Reserve shall be turned over to the assignee and any
responsibility of Lessor, as assignor, with respect thereto shall terminate. 
The amounts deposited by Lessee with Lessor in the Replacement Reserve may also
be assigned as security in connection with a Facility, provided that the right
to use or apply any funds on deposit in a Replacement Reserve shall be subject
to the terms of any applicable subordination and non-disturbance agreement
entered into between Lessee and the applicable Facility Mortgagee.

 

9.5.4        If any funds remain in the Replacement Reserve upon the expiration
or earlier termination of this Lease (other than as a result of the purchase of
the Leased Property of a Facility by Lessee, in which case a pro rated amount of
such funds as determined by the number of beds in such Facility in the
Replacement Reserve shall be remitted by Lessor to Lessee upon the closing of
such purchase or offset against the purchase price payable by Lessee for the
Leased Property of such Facility) and Lessor determines in its reasonable
discretion that Lessee has failed to maintain any Facility in accordance with
the requirements of this Lease, then the funds held in such Replacement Reserve
shall be paid over to Lessor as an Additional Charge and Rent under this Lease
for purposes of making necessary repairs to such Facilities and shall be in
addition to Minimum Rent and all other Additional Charges payable hereunder, in
the absence of any such determination by Lessor, all such funds shall be
remitted to Lessee.

 

9.6           Per Bed Minimum.  Notwithstanding anything to the contrary in this
Article IX, Lessee shall expend during each Lease Year for each Facility, no
less than the Per Bed Minimum for such Facility for Capital Projects to such
Facility.  Such Capital Projects shall be performed and completed in accordance
with the applicable provisions of this Lease.  For avoidance of doubt, the Per
Bed Minimum expenditure includes, and is not in addition to, the expenditure
required pursuant to the Annual Minimum Capital Project Amount.  Promptly
following the expiration of each Lease Year, Lessee shall furnish to Lessor
reasonable documentary evidence as to the completion of all Capital Projects for
such Lease Year required pursuant to this Section 9.6, together with the costs
thereof.

 

9.7           Inspections; Due Diligence Fee.

 

(a)           Without limiting Lessor’s rights pursuant to Section 26.1 hereof,
at any reasonable time during the Term during normal business hours and on
reasonable advance notice, and upon the expiration or any earlier termination of
this Lease, Lessor and its agents shall have the right to inspect the Leased
Property of any Facility and all systems contained therein to determine Lessee’s
compliance with its obligations under this Lease.  In connection with any such
inspection, Lessor shall endeavor to mitigate any interference with normal
operations at the Facility.

 

(b)           Upon the occurrence and during the continuation of a Rent Coverage
Trigger Event or an Event of Default, Lessee shall reimburse to Lessor, as an
Additional Charge under this Lease, all reasonable out-of-pocket costs and
expenses incurred by Lessor in connection with an any inspection of the Leased
Property of any Facility performed by Lessor as provided for in paragraph
(a) above promptly following Lessee’s receipt of Lessor’s invoice therefor.  All
other inspections pursuant to paragraph (a) above shall be at Lessor’s sole cost
and expense.

 

44

--------------------------------------------------------------------------------


 

(c)           No inspection by Lessor or failure by Lessor following an
inspection to discover any non-compliance by Lessee with respect to Lessee’s
obligations under this Lease shall be deemed or construed to estop Lessor or to
be a waiver by Lessor from requiring full compliance by Lessee of Lessee’s
obligations hereunder.

 

ARTICLE X.

 

10.1         Construction of Capital Additions and Other Alterations to the
Leased Property.  Except with respect to the pre-existing alterations projects
(the “Pre-existing Projects”) identified on Schedule 10.1 hereto (with respect
to each of which the requirements of this Section 10.1 shall not apply), without
the prior written consent of Lessor, which consent shall not be unreasonably
conditioned, withheld or delayed to the extent that the alterations satisfy the
Minimum Alteration Standards (as defined below), Lessee shall not (a) make any
material Capital Additions on or structural alterations to the Leased Property,
(b) materially enlarge or reduce the size of any Facility or otherwise
materially alter or affect (other than replacement thereof) any main Facility
systems, including any main plumbing, electrical or heating, ventilating and air
conditioning systems of any Facility and/or (c) make any Capital Additions or
other alterations which would tie in or connect with any improvements on
property adjacent to the Land other than with respect to easements over such
adjacent property entered into in accordance with the terms of this Lease (those
alterations described in clauses (a), (b) or (c) above, collectively, the
“Material Alterations”).  Lessee may, without Lessor’s prior written consent,
make any alterations, additions, or improvements (collectively, “alterations”)
to the Leased Property if such alterations are not Material Alterations, so long
as in each case:  (i) the same would not be reasonably expected to (A) decrease
the value of the Leased Property, (B) materially affect the exterior appearance
of the Leased Property, or (C) adversely affect the structural components of the
Leased Improvements or the main electrical, mechanical, plumbing or ventilating
and air conditioning systems for any Facility, (ii) the same are consistent in
terms of style, quality and workmanship to the original Leased Improvements in
all material respects (such requirements in the foregoing clauses (i) and (ii),
the “Minimum Alteration Standards”), and (iii) the cost thereof does not exceed
One Million Five Hundred Thousand Dollars ($1,500,000.00) with respect to any
single project at a Facility.  Any other alterations (i.e., other than Material
Alterations, and other than alterations which meet the foregoing requirements of
clauses (i), (ii) and (iii) above) shall be subject to Lessor’s prior written
consent, which consent shall not be unreasonably conditioned, withheld or
delayed to the extent that the alterations satisfy the Minimum Alteration
Standards.  Notwithstanding the foregoing, Lessor agrees that painting,
landscaping, and replacement of floor, wall and window coverings (the foregoing,
collectively, “Cosmetic Alterations”) shall be deemed alterations which do not
require Lessor’s consent, regardless of the cost thereof, so long as the same
meet the requirements of clause (ii) and (iii) above.

 

45

--------------------------------------------------------------------------------


 

10.2         Construction Requirements for all Alterations.

 

10.2.1      Except with respect to the Pre-Existing Projects and except as
expressly set forth below, for all alterations other than Cosmetic Alterations,
the cost of which is Five Hundred Thousand Dollars ($500,000.00) or more per
project, the following requirements shall apply (except to the extent Lessor
reasonably determines that, because of the nature or extent of the alteration,
any such requirement is not applicable) Lessee shall (i) obtain and maintain the
insurance required pursuant to Section 10.2.4 below, and (ii) not less than ten
(10) Business Days prior to the commencement of construction for such
alteration, furnish to Lessor (x) a notice of non-responsibility with respect to
such construction in form acceptable for recording in the Official Records of
the County in which the Leased Property is located and (y)  an Officer’s
Certificate certifying that:

 

(a)           Lessee shall cause such notice of non-responsibility to be
recorded and posted in a conspicuous place on the Leased Property in conformance
with all legal requirements applicable to such notices prior to commencement of
any construction;

 

(b)           Lessee shall have procured and paid for all municipal and other
governmental permits and authorizations required therefor, provided that Lessor
shall join in the application for such permits or authorizations whenever such
action is necessary; provided, however, that (i) any such joinder shall be at no
cost or expense to Lessor; and (ii) any plans required to be filed in connection
with any such application which require the approval of Lessor as hereinabove
provided shall have been so approved by Lessor;

 

(c)           Such construction shall not impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component;

 

(d)           Such construction shall, when completed, be of such a character as
not to decrease the value of the Leased Property as it was immediately before
such Capital Addition;

 

(e)           All work done in connection with such construction shall be done
in a good and workmanlike manner and in conformity with all Legal Requirements;
and

 

(f)            That if by reason of the construction thereof, a new Certificate
of Occupancy for any component of such Facility is required, Lessee will obtain
the same promptly upon completion thereof and furnish a copy thereof to Lessor
upon request.

 

10.2.2      Except with respect to Pre-Existing Projects, for all Material
Alterations and other alterations of the Leased Property, the cost of which is
One Million Five Hundred Thousand Dollars ($1,500,000.00) or more per project,
in addition to delivery of an Officer’s Certificate with respect thereto as
required by Section 10.2.1 above, Lessee shall comply with the requirements of
Sections 10.2.4 and 10.2.5 (if applicable) below and the following additional
requirements (except to the extent Lessor reasonably determines that, because of
the nature or extent of the alteration, any such requirement is not applicable):

 

46

--------------------------------------------------------------------------------


 

(a)           Lessor shall deliver to Lessee a notice of non-responsibility with
respect to such construction in form acceptable for recording in the Official
Records of the County in which the Leased Property is located and Lessee shall
cause such notice of non-responsibility shall be recorded and posted in a
conspicuous place on the Leased Property in conformance with all legal
requirements applicable to such notices prior to commencement of any
construction;

 

(b)           Such construction shall not commence until Lessee shall have
procured and paid for all municipal and other governmental permits and
authorizations required therefor, and Lessor shall join in the application for
such permits or authorizations whenever such action is necessary; provided,
however, that (i) any such joinder shall be at no cost or expense to Lessor; and
(ii) any plans required to be filed in connection with any such application
which require the approval of Lessor as hereinabove provided shall have been so
approved by Lessor;

 

(c)           Such construction shall not, and, for any alteration or Capital
Addition requiring Lessor’s approval hereunder, Lessee’s licensed architect or
engineer shall certify to Lessor that such construction shall not, impair the
structural strength of any component of the applicable Facility or overburden
the electrical, water, plumbing, HVAC or other building systems of any such
component;

 

(d)           Lessee’s licensed architect or engineer shall certify to Lessor
that the detailed plans and specifications conform to and comply in all material
respects with all Insurance Requirements and all applicable building,
subdivision and zoning codes, laws, ordinances, regulations and other Legal
Requirements imposed by all Governmental Authorities having jurisdiction over
the Leased Property;

 

(e)           There shall be no material changes in the plans and specifications
for such construction from those approved by Lessor, if applicable, without
first obtaining the prior written approval of Lessor with respect to such
changes, which approval shall not be unreasonably withheld conditioned or
delayed;

 

(f)            Such construction shall, when completed, be of such a character
as not to decrease the value of the Leased Property as it was immediately before
such Capital Addition;

 

(g)           During and following completion of such construction, the parking
which is located in the applicable Facility or on the Land relating to such
Facility shall remain adequate for the operation of such Facility for its
Primary Intended Use and in no event shall such parking be less than that which
was or is required by law or which was located in such Facility or on the Land
relating to such Facility prior to such construction; provided, however, with
Lessor’s prior consent, not to be unreasonably withheld, conditioned or delayed
to the extent the alterations satisfy the Minimum Alterations Standard and at no
additional expense to Lessor, (i) to the extent additional parking is not
already a part of a Capital Addition, Lessee may construct additional parking on
the Land relating to such Facility; or (ii) Lessee may acquire off-site parking
to serve such Facility as long as such parking shall be dedicated to, or
otherwise made available to serve, such Facility;

 

47

--------------------------------------------------------------------------------


 

(h)           All work done in connection with such construction shall be done
in a good and workmanlike manner and in conformity with all Legal Requirements;

 

(i)            Promptly following the completion of such construction, Lessee
shall deliver to Lessor “as built” drawings of such addition, certified as
accurate by the licensed architect or engineer selected by Lessee to supervise
such work; and

 

(j)            If by reason of the construction thereof, a new or revised
Certificate of Occupancy for any component of such Facility is required, Lessee
shall obtain and furnish a copy of the same to Lessor promptly upon completion
thereof.

 

10.2.3      As it relates solely to the construction of Pre-Existing Projects,
Lessee shall, at the completion of any Pre-Existing Project provide Lessor with
an Officer’s Certificate certifying that:

 

(a)           Such construction shall not impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component;

 

(b)           Such construction shall, when completed, be of such a character as
not to decrease the value of the Leased Property as it was immediately before
such Pre-Existing Project;

 

(c)           All work done in connection with such construction shall be done
in a good and workmanlike manner and in conformity with all Legal Requirements;
and

 

(d)           That if by reason of the construction thereof, a new Certificate
of Occupancy for any component of such Facility is required, Lessee will obtain
the same promptly upon completion thereof and promptly furnish a copy thereof to
Lessor.

 

10.2.4      To the extent not already maintained or covered by Lessee pursuant
to Article XIII hereof, Lessee shall at all times maintain or cause to be
maintained the following insurance during such construction of any alterations
other than Cosmetic Alterations (including through the date of completion of any
punch list items relating thereto):  Builder’s risk insurance covering such
construction, in a face amount of not less than the full insurable value thereof
and materials supplied in connection therewith, with appropriate provisions made
to include coverage of materials stored off the Leased Property in an amount not
less than the full insurable value of such materials stored off the Leased
Property from time to time.

 

All such insurance maintained or caused to be maintained by Lessee pursuant to
this Section 10.2.4 shall be on an occurrence (as opposed to claims made) basis
and shall name Lessor as an additional insured.  All insurance maintained or
caused to be maintained by Lessee pursuant to subsection (i) above shall name
Lessee, Lessor and any contractor, jointly, as loss payee; provided, however,
that no contractor shall be required to be so named with respect to Pre-Existing
Projects.  In addition, all such insurance to be maintained or caused to be
maintained by Lessee shall otherwise, to the extent applicable, comply with the
provisions of and shall be in addition to the insurance specified in
Article XIII hereof.

 

48

--------------------------------------------------------------------------------


 

10.2.5      Except with respect to Pre-Existing Projects, with respect to any
alteration the cost of which is in excess of One Million Five Hundred Thousand
Dollars ($1,500,000.00), Lessee shall procure or cause to be procured a payment
and performance bond naming Lessor as an additional obligee in form and
substance and from an institution reasonably satisfactory to Lessor.  The amount
of each bond shall be equal to One Hundred Twenty-Five Percent (125%) of the
estimated construction costs for the performance bond and One Hundred Percent
(100%) of the estimated construction costs for the labor and materials bond.

 

10.2.6      With respect to any consent or approval of, or delivery of
information or materials by, Lessor required under Section 9, this Section 10,
Section 14 or pursuant to any other provision of this Lease which requires
Lessee to obtain Lessor’s consent or approval (including, without limitation,
with respect to approvals of Material Subleases or any change in the Primary
Intended Use) or requires Lessor to deliver any information or materials to
Lessee or any other Person, the failure by Lessor to respond to Lessee’s written
request for such required approval or consent (provided that such request also
includes all items required to be delivered to Lessor in connection with any
such request under the applicable Sections hereof) shall constitute Lessor’s
deemed approval of the subject request, provided that (i) any such notice is
delivered in accordance with the provisions of Section 33.1 hereof, and (ii) if
Lessor has not responded to such request within thirty (30) days (or such other
period, if any, as expressly provided for in the applicable Section hereof)
after Lessor’s receipt of such initial request and thereafter Lessee delivers a
second notice to Lessor including the following legend in bold, fourteen (14)
point type at the top of such request:  “THIS IS A SECOND REQUEST FOR APPROVAL
PURSUANT TO SECTION           OF THE LEASE.  FAILURE TO RESPOND TO THIS REQUEST
WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN THE REQUEST BEING DEEMED GRANTED”
and Lessor fails to timely respond to such second notice.

 

ARTICLE XI.

 

11.1         Liens. Subject to the provisions of Article XII regarding permitted
contests, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Additions
or any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) Permitted Encumbrances; (iii) restrictions, liens
and other encumbrances which are consented to in writing by Lessor, or any
easements granted pursuant to the provisions of Section 7.3; (iv) liens for
Impositions which Lessee is not required to pay hereunder; (v) subleases
permitted by Article XXIV; (vi) liens for Impositions not yet delinquent;
(vii) liens of mechanics, laborers, materialmen, suppliers or vendors for
amounts not yet due; (viii) any liens which are the responsibility of Lessor
pursuant to the provisions of Article XXXVI or are otherwise granted by Lessor
in breach of the terms of this Lease; and (ix) any judgment liens against Lessor
for amounts which are not otherwise the responsibility of Lessee.

 

49

--------------------------------------------------------------------------------


 

ARTICLE XII.

 

12.1         Permitted Contests.  Lessee, on its own or in Lessor’s name, at
Lessee’s expense, may contest, by appropriate legal proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any licensure or certification decision, Imposition, Legal
Requirement, Insurance Requirement, lien, attachment, levy, encumbrance, charge
or claim; subject, however, to the further requirement that (i) in the case of
an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the Leased Property or any Capital Additions;
(ii) neither the Leased Property nor any Capital Additions, the Rent therefrom
nor any part or interest in either thereof would be in any danger of being sold,
forfeited, attached or lost pending the outcome of such proceedings; (iii) in
the case of a Legal Requirement, neither Lessor nor Lessee would be in any
danger of criminal liability for failure to comply therewith pending the outcome
of such proceedings and Lessor would not be in danger of civil liability for any
such failure; (iv) in the case of a Legal Requirement, Imposition, lien,
encumbrance or charge, Lessee shall give such reasonable security as may be
required by Lessor to insure ultimate payment of the same and to prevent any
sale or forfeiture of the Leased Property or any Capital Additions or the Rent
by reason of such nonpayment or noncompliance; and (v) in the case of an
Insurance Requirement, the coverage required by Article XIII shall be
maintained; provided however, that Lessee shall provide Lessor with prior
written notice of any such contest if such contest relates to (a) a material
claim against real property (b) any matter that could, if adversely determined, 
reasonably be expected to result in a denial, suspension, revocation or loss of
license or certification for any Facility, or (c) in addition to (and not in
limitation of) the foregoing (a) and (b), any matter that could reasonably be
expected to have a material adverse effect on Lessee’s Primary Intended Use of
the subject Facility .  If any such contest is finally resolved against Lessor
or Lessee, Lessee shall promptly pay the amount required to be paid, together
with all interest and penalties accrued thereon, or comply with the applicable
Legal Requirement or Insurance Requirement.  Lessor, at Lessee’s expense, shall
execute and deliver to Lessee such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Lessee or if Lessor so desires, Lessor shall join as a party therein.  The
provisions of this Article XII shall not be construed to permit Lessee to
contest the payment of Rent or any other amount payable by Lessee to Lessor
hereunder.  Lessee shall indemnify, defend, protect and save Lessor harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Lessor in connection with any such contest and any loss resulting
therefrom.

 

ARTICLE XIII.

 

13.1         General Insurance Requirements.  Lessee shall, at all times during
the Term, keep or cause to be kept the Leased Property, the Capital Additions
and the Personal Property, insured with the kinds and amounts of insurance
described below:

 

13.1.1      With respect to the Leased Properties, comprehensive all risk
insurance, including the perils of wind, earthquake and flood on the Leased
Property, the Capital Additions and the Personal Property:  (A) on a
“Replacement Cost” basis, which for purposes of this Lease shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Leased and Personal Property waiving all
co-insurance provisions; (C) containing an “Ordinance or Law Coverage”
endorsement if any of the Leased Improvements or the use of any Leased Property
covering the increased cost of construction,

 

50

--------------------------------------------------------------------------------


 

demolition cost, value of the undamaged portion of the structure and any
increased time to rebuild due to the enforcement of building or zoning laws or
requirements following a covered loss to any one of the Leased Properties;
(D) with deductibles as may be reasonably approved by Lessor; and (E)  with
limits for windstorm and earthquake of no less than the projected
post-deductible loss for the 250 year return period as calculated using the
latest version of either the RMS (Risk Management Solutions) or AIR (AIR
Worldwide) modeling software.

 

13.1.2                  With respect to the Leased Properties, a commercial
general liability and professional liability policy (including all professional
health care services, including, nurses and medical directors) against claims
for personal injury, bodily injury, death or property damage occurring upon, in
or about the Leased Properties, such insurance (A) can be on the “claims made”
form.  However, if the policy has a claims-made coverage trigger, the
retroactive date shall always be no later than the most recent of Commencement
Date or the date that is five (5) years prior to the policy inception date.  In
addition, if claims-made coverage is maintained, Lessee shall either maintain
such claims-made coverage for two years after the end of the Lease period or
purchase a two(2) year extended reporting period under the policy in force at
the end of the lease, and (B) to continue at not less than Fifty Million Dollars
($50,000,000) in the aggregate limits (including excess liability policies) with
a self-insured retention or captive retention as may be reasonably approved by
Lessor.  It is agreed that a captive insurance may issue insurance policies
(Fronting Policies) to meet the requirements under this section to the extent
that such captive is fully reinsured by insurers or reinsurers with a rating of
“A- VIII” or better in the most recent version of Best’s Key Rating and that
Lessee furnishes evidence of such reinsurance as requested.  However, Lessee
shall provide a copy of the audited financial statements of the captive upon
request of Lessor.  If the captive’s policyholder surplus drops below Four
Million Dollars ($4,000,000) and Lessor, in its reasonable judgment, has
concerns about the captive’s solvency, it may terminate Lessee’s right to have
the captive issue Fronting Policies.

 

13.1.3                  Business income insurance on an actual loss sustained
basis for the period of restoration, (A) covering all risks required to be
covered by the insurance provided for in Sections 13.1.1 and 13.1.2 above, as
applicable; and (B) in an amount equal to the actual loss sustained of the
projected net pre-tax income and continuing expenses, including rent, from each
Leased Property for a period of twelve (12) months from the date of any such
actual casualty and notwithstanding that the policy may expire at the end of
such period.  The amount of such business income insurance shall be determined
prior to the Commencement Date and at least once each Lease Year thereafter
based on Lessee’s reasonable estimate of the Gross Income from Operations for
each Facility for the succeeding twelve (12) month period.

 

13.1.4                  A program of worker’s compensation insurance or
self-insurance or non-subscription, with respect to any employees of Lessee
which meets all Legal Requirements for employers regarding worker’s compensation
exposures in each of the States in which Lessee operates.

 

13.1.5                  Comprehensive boiler and machinery insurance, if
applicable, in amounts as shall be reasonably required by Lessor on terms
consistent with the commercial property insurance required under Sections 13.1.1
above.

 

51

--------------------------------------------------------------------------------


 

13.1.6                  Motor vehicle liability coverage for all owned and
non-owned vehicles used at any Leased Property, including rented and leased
vehicles in amounts not less than One Million Dollars  ($1,000,000) per accident
for bodily injury or property damage.

 

13.1.7                  Environmental liability insurance covering those
Facilities set forth on Schedule 13.1.7 hereto, providing coverage for pollution
legal liability, remediation legal liability, contingent transportation, natural
resource damages and legal defense expense with the following minimum limits:
(i) a policy limit of Ten Million Dollars ($10,000,000) for each loss and in the
aggregate and with a self-insured retention of not more than Two Hundred Fifty
Thousand Dollars ($250,000); and (ii) a sub-limit for civil and administrative
fines, penalties or assessments, punitive and exemplary damages in the amount of
Two Million Dollars ($2,000,000) for each loss and in the aggregate.  The
maximum deductible thereunder shall be Two Hundred Fifty Thousand Dollars
($250,000) for each loss.  The policy of environmental liability insurance shall
not have a retroactive date and shall name Lessor as a named insured.  Any
Facility Mortgagee shall be named as an additional insured.  The policy of
environmental liability insurance shall not have any exclusions for underground
storage tanks or known conditions.

 

13.1.8                  Upon ninety (90) days’ notice, such other insurance or
in such amounts as Lessor or any Facility Mortgagee from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Leased Property located in
or around the region in which such Leased Property is located.

 

13.2                           Insurance Policies.  All insurance provided for
pursuant to this Article XIII shall be obtained under valid and enforceable
policies (each, a “Policy” and collectively, the “Policies”). With the exception
of Lessee’s captive insurance (to the extent Lessee is permitted to utilize the
same pursuant to Section 13.1 hereof), the Policies shall be issued by
financially sound and reputable insurance companies authorized to do business in
the State and having a rating of “A- VIII” or better in the most recent version
of Best’s Key Rating Guide.  Any of the insurance coverages required hereunder
may be provided by a blanket Policy, provided, that any such blanket Policy
shall otherwise provide the same protection as would a separate Policy insuring
the Property in compliance with the provisions of this Lease. With the exception
of loss caused by perils which are subject to annual aggregate limits as
contained in the policy, any loss under the appropriate Policy shall not reduce
the limit of said Policy.   All liability type policies must name Lessor (and
its directors, officers, employees and agents) and Facility Mortgagee, if any,
as an “additional insured.”  All property, flood, boiler & machinery, loss of
rental and business interruption type policies shall name Lessor and any
Facility Mortgagee, to the extent required, as an “additional insured.”  All
insurance maintained be Lessee shall be primary and non-contributory to any
insurance maintained by Lessor.  Notwithstanding anything in this Section 13,
Lessor has accepted the insurance coverage provided by Lessee with respect to
the limits, insurers and deductibles on the date hereof for the current policy
terms.

 

13.3                           Evidence of Insurance.  Evidence of insurance
with respect to each Facility shall be deposited with Lessor on or prior to the
Commencement Date of this Lease with respect to such Facility and at least ten
(10) days prior to renewal of any required coverages.  Evidence of property
insurance  required in 13.1.1, and 13.1.2 shall be provided on a certificate
form no less broad than a ACORD 27 form. Lessee shall also supply Facility
Mortgagee(s) with

 

52

--------------------------------------------------------------------------------


 

any evidence of insurance they might require.  Lessee shall provide complete
copies of any insurance policies that Lessor might reasonably request. If Lessee
fails to provide evidence of insurance as required by this Lease, Lessor shall
be entitled, but shall have no obligation, to effect such insurance and pay the
premiums therefore, in which event the cost thereof, together with interest
thereon at the Overdue Rate, shall be repayable to Lessor upon demand.  No
cancellation to the required insurance shall take effect prior to Lessor
receiving thirty (30) days’ written notice except for cancellation due to
non-payment in which event such cancellation shall not take place until ten
(10) days’ written notice has been provided to Lessor.  All evidence of
insurance shall note the cancellation requirements for the benefit of Lessor. 
If Lessee fails to maintain any insurance required pursuant to this Lease,
Lessee shall be liable for all losses and costs suffered or incurred by Lessor
(including litigation costs and attorneys’ fees and expenses) resulting from
such failure.  Failure of Lessor to demand such certificates, endorsements or
other evidence of full compliance with the Insurance Requirements of this Lease,
or failure of Lessor to identify a deficiency from evidence provided will not be
construed as a waiver of Lessee’s obligation to maintain such insurance. Failure
of Lessor to demand such certificates, endorsements or other evidence of full
compliance with the insurance requirements of this lease or failure of Lessor to
identify a deficiency from evidence provided will not be construed as a waiver
of the Lessee’s obligation to maintain such insurance.  The acceptance of
delivery by Lessor of any certificates, endorsements or other evidence of
insurance does not constitute approval or agreement by Lessor that the insurance
requirements have been met, that the insurance policies evidenced are in
compliance with these requirements, or that the insurance requirements are
sufficient to fully protect Lessor from liability.

 

13.4                           Waiver of Subrogation.  All insurance policies
carried by either party covering the Leased Property and any Capital Additions
and Lessee’s Personal Property including contents, employees and liability
insurance, shall expressly waive any right of subrogation on the part of the
insurer against the other party.  Each party waives any claims it has against
the other party to the extent such claim is covered by insurance or a
self-insured workers compensation program.

 

ARTICLE XIV.

 

14.1                           Insurance Proceeds.  Subject to the rights of any
Facility Mortgagees (provided that the same shall be subject to the terms of any
applicable subordination and non-disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee), all proceeds payable by reason of
any loss or damage to the Leased Property, any Capital Additions or any
part(s) or portion(s) thereof under any policy of insurance required to be
carried hereunder (the “Insurance Proceeds”) in excess of Five Hundred Thousand
Dollars ($500,000.00) per occurrence (the “Proceeds Threshold”), shall be paid
to Lessor and made available by Lessor to Lessee from time to time for the
reasonable costs of reconstruction or repair, as the case may be, of any damage
to or destruction of the Leased Property, any Capital Additions or any
part(s) or portion(s) thereof.  Provided that no Event of Default has occurred
and is continuing, Lessee shall be entitled to receive Insurance Proceeds in
amounts less than the Proceeds Threshold; provided, however, that Lessee shall
be entitled to receive all Insurance Proceeds payable during the last three
(3) years of the Term or in respect of any casualty or damage for which the
restoration period is reasonably expected to extend beyond the then remaining
Term).  Any

 

53

--------------------------------------------------------------------------------


 

excess Insurance Proceeds remaining after the completion of the restoration or
reconstruction of the Leased Property and any Capital Additions (or in the event
neither Lessor nor Lessee is required or elects to repair and restore, all such
Insurance Proceeds) shall be retained by Lessor except as otherwise specifically
provided below in this Article XIV.  Subject to the rights of any Facility
Mortgagees (provided that the same shall be subject to the terms of any
applicable subordination and non-disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee), all salvage resulting from any
risk covered by insurance shall belong to Lessor.  Any Insurance Proceeds
required to be disbursed by Lessor to Lessee hereunder shall be disbursed
substantially in accordance with the terms and provisions of Section 9.5.1
hereof relating to disbursements of funds from any Replacement Reserve, subject
to such additional terms or conditions to disbursement with which Lessor may,
from time to time, reasonably require Lessee to comply.

 

14.2                           Insured Casualty.

 

14.2.1                  If the Leased Property and/or any Capital Additions of a
Facility are damaged or destroyed from a risk covered by insurance carried by
Lessee such that such Facility thereby is rendered Unsuitable for its Primary
Intended Use, Lessee at is sole option shall either (i) restore such Leased
Property and such Capital Additions to substantially the same condition as
existed immediately before such damage or destruction, or (ii) offer to acquire
the Leased Property of such Facility from Lessor for a purchase price equal to
the greater of (y) the Minimum Repurchase Price of such Facility or (z) the Fair
Market Value of such Facility immediately prior to such damage or destruction
(less the Fair Market Value immediately prior to such damage or destruction of
any Capital Additions constituting a new wing or new story that were paid for by
Lessee).  The purchase price will be increased by the amount of any Built-in
Gains in a manner to make Lessor whole as a result of any Built-in Gains tax
incurred by Lessor.  If Lessee shall make such an offer and Lessor does not
accept the same within thirty (30) days after Lessor’s receipt of Lessee’s
written offer, Lessee may either withdraw such offer and proceed to restore the
Leased Property of such Facility to substantially the same condition as existed
immediately before such damage or destruction or terminate the Lease with
respect to such Facility, in which event Lessor shall be entitled to retain the
Insurance Proceeds as well as any repair or restoration costs that exceed the
Insurance Proceeds and are paid over by Lessee pursuant to Section 14.2.3 below
and Minimum Rent hereunder shall be reduced by the amount of the Allocated
Minimum Rent for the Facility with respect to which the Lease has terminated.

 

14.2.2                  If the Leased Property and/or any Capital Additions of a
Facility are damaged from a risk covered by insurance carried by Lessee, but
such Facility is not thereby rendered Unsuitable for its Primary Intended Use,
Lessee shall restore such Leased Property and such Capital Additions to
substantially the same condition as existed immediately before such damage. 
Such damage shall not terminate this Lease; provided, however, that if Lessee
cannot within a reasonable time after diligent efforts obtain the necessary
government approvals needed to restore and operate such Facility for its Primary
Intended Use, Lessee may offer to purchase the Leased Property of such Facility
for a purchase price equal the greater of (y) the Minimum Repurchase Price of
such Facility or (z) the Fair Market Value of such Facility immediately prior to
such damage or destruction (less the Fair Market Value immediately prior to such
damage or destruction of any Capital Additions constituting a new wing or new
story that were paid for by

 

54

--------------------------------------------------------------------------------


 

Lessee).  The purchase price will be increased by the amount of any Built-in
Gains in a manner to make Lessor whole as a result of any Built-in Gains tax
incurred by Lessor.  If Lessee shall make such offer and Lessor does not accept
the same within thirty (30) days after Lessor’s receipt of Lessee’s written
offer, Lessee may either withdraw such offer and proceed to restore the Leased
Property of such Facility to substantially the same condition as existed
immediately before such damage or destruction, or terminate the Lease with
respect to such Facility, in which event Lessor shall be entitled to retain the
Insurance Proceeds and Minimum Rent hereunder shall be reduced by the amount of
the Allocated Minimum Rent for the Facility with respect to which the Lease has
terminated.

 

14.2.3                  If a casualty results in Insurance Proceeds in excess of
the Proceeds Threshold and the cost of the repair or restoration exceeds the
amount of Insurance Proceeds received by Lessor from the insurance required to
be carried hereunder, Lessee shall contribute any excess amounts needed to
restore such Facility.  Such difference shall be paid by Lessee to Lessor
together with any other Insurance Proceeds (unless the same are not required to
be paid to Lessor pursuant to Section 14.1 regarding the Proceeds Threshold),
for application to the cost of repair and restoration.

 

14.2.4                  If Lessor accepts Lessee’s offer to purchase the Leased
Property of a Facility, this Lease shall terminate as to such Facility upon
payment of the purchase price and Lessor shall remit to Lessee all insurance
proceeds pertaining to the Leased Property of such Facility then held by Lessor.

 

14.3                           Uninsured Casualty.  If the Leased Property
and/or any Capital Additions of a Facility is/are damaged or destroyed from a
risk not covered by insurance carried by Lessee, whether or not such damage or
destruction renders such Facility Unsuitable for its Primary Intended Use,
Lessee at its expense shall restore the Leased Property and Capital Additions of
such Facility to substantially the same condition it was in immediately before
such damage or destruction and such damage or destruction shall not terminate
this Lease with respect to such Facility or any other Facility.

 

14.4                           No Abatement of Rent.  This Lease shall remain in
full force and effect and Lessee’s obligation to pay the Rent and all other
charges required by this Lease shall remain unabated during the period required
for adjusting insurance, satisfying Legal Requirements, repair and restoration.

 

14.5                           Waiver.  Lessee waives any statutory rights of
termination which may arise by reason of any damage or destruction of the Leased
Property and/or any Capital Additions.

 

14.6                           Rights of Facility Mortgagees.  Notwithstanding
anything herein to the contrary, the provisions of this Article XIV are subject
to the rights of the Facility Mortgagees (provided that the same shall be
subject to the terms of any applicable subordination and non-disturbance
agreement entered into between Lessee and the applicable Facility Mortgagee).

 

55

--------------------------------------------------------------------------------


 

ARTICLE XV.

 

15.1                           Condemnation.

 

15.1.1                  Total Taking.  If the Leased Property and any Capital
Additions of a Facility are totally and permanently taken by Condemnation, this
Lease shall terminate with respect to such Facility as of the day before the
Date of Taking for such Facility.

 

15.1.2                  Partial Taking.  If a portion of the Leased Property and
any Capital Additions of a Facility is taken by Condemnation, this Lease shall
remain in effect if the affected Facility is not thereby rendered Unsuitable for
Its Primary Intended Use, but if such Facility is thereby rendered Unsuitable
for its Primary Intended Use, this Lease shall terminate with respect to such
Facility as of the day before the Date of Taking for such Facility, in which
event Lessor shall be entitled to receive the Award, if any, and the Minimum
Rent due hereunder shall be reduced by the amount of the Allocated Minimum Rent
for the Facility as to which the Lease has so terminated.

 

15.1.3                  Restoration.  If there is a partial taking of the Leased
Property and any Capital Additions of a Facility and this Lease remains in full
force and effect pursuant to Section 15.1.2, Lessor shall, subject to the rights
of Facility Mortgagees (provided that the same shall be subject to the terms of
any applicable subordination and non-disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee), make available to Lessee the
portion of the Award necessary and specifically identified or allocated for
restoration of such Leased Property and any such Capital Additions and Lessee
shall complete all necessary restoration and pay the additional costs thereof if
the amount provided or allocated by the Condemnor for restoration is
insufficient.

 

15.1.4                  Award-Distribution.  The entire Award shall belong to
and be paid to Lessor, except that, subject to the rights of the Facility
Mortgagees, Lessee shall be entitled to receive from the Award, if and to the
extent such Award specifically includes such item, lost profits value and moving
expenses, provided, that in any event Lessor shall receive from the Award,
subject to the rights of the Facility Mortgagees (provided that the same shall
be subject to the terms of any applicable subordination and non-disturbance
agreement entered into between Lessee and the applicable Facility Mortgagee), no
less than the greater of the Fair Market Value of the applicable Facility prior
to the institution of the Condemnation or the Minimum Repurchase Price of the
applicable Facility.

 

15.1.5                  Temporary Taking.  The taking of the Leased Property,
any Capital Additions and/or any part(s) thereof, shall constitute a taking by
Condemnation only when the use and occupancy by the taking authority has
continued for longer than one hundred eighty (180) consecutive days.  During any
shorter period, which shall be a temporary taking, all the provisions of this
Lease shall remain in full force and effect and the Award allocable to the Term
shall be paid to Lessee.

 

15.1.6                  Sale Under Threat of Condemnation.  A sale by Lessor to
any Condemnor, either under threat of Condemnation or while Condemnation
proceedings are pending, shall be deemed a Condemnation for purposes of this
Lease.  Lessor may, without any obligation to Lessee, agree to sell and/or
convey to any Condemnor all or any portion of the

 

56

--------------------------------------------------------------------------------


 

Leased Property free from this Lease and the rights of Lessee hereunder without
first requiring that any action or proceeding be instituted or pursued to
judgment.  Notwithstanding the foregoing, Lessor agrees that if Lessee notifies
Lessor in writing of Lessee’s intent to contest (in accordance with Article XII)
any such Condemnation proceeding, Lessor shall not sell and/or convey to any
Condemnor all or any portion of the Leased Property prior to any such contested
action or proceeding being finally resolved or abandoned by Lessee.

 

15.1.7                  Rights of Facility Mortgagees.  Notwithstanding anything
herein to the contrary, the provisions of this Article XV are subject to the
rights of the Facility Mortgagees (provided that the same shall be subject to
the terms of any applicable subordination and non-disturbance agreement entered
into between Lessee and the applicable Facility Mortgagee).

 

ARTICLE XVI.

 

16.1                           Events of Default.  Any one or more of the
following shall constitute an “Event of Default”:

 

(a)                                  any of the Manor Care Parties, fails to
make any post-closing indemnification payments as and when required under the
Purchase Agreement and there has been a final non-appealable determination of
Lessor’s, HCP’s or any of their respective Affiliates’ right to such
indemnification;

 

(b)                                 Lessee shall fail to pay any installment of
Minimum Rent when the same becomes due and payable and such failure is not cured
by Lessee within a period of five (5) Business Days after notice thereof from
Lessor; provided, however, that such notice shall be in lieu of and not in
addition to any notice required under applicable law;

 

(c)                                  Lessee shall fail to pay any Additional
Charges when the same becomes due and payable and such failure is not cured by
Lessee within a period of ten (10) Business Days after notice thereof from
Lessor;

 

(d)                                 Lessee fails to pay Impositions with
relating to real estate taxes prior to the same becoming delinquent, provided
that it shall not be an Event of Default hereunder if (i) Lessee pays the
amounts then due with respect to such real estate taxes (including any penalties
or late charges) within a period of ten (10) Business Days after the same
becoming delinquent, or (ii) an impound account shall have been established
pursuant to Section 4.4.1 hereof and Lessor fails to apply funds on deposit in
such account to pay such Impositions relating to real estate taxes;

 

(e)                                  Lessee fails to pay insurance premiums on
or before the date due to ensure continued coverage under all policies required
to be maintained under this Lease, provided that it shall not be an Event of
Default hereunder if an impound account shall have been established pursuant to
Section 4.4.2 hereof and Lessor fails to apply funds on deposit in such account
to pay such insurance premiums;

 

57

--------------------------------------------------------------------------------


 

(f)                                    except as otherwise specifically provided
for in this Section 16.1, if Lessee shall fail to observe or perform any other
term, covenant or condition of this Lease and such failure is not cured by
Lessee within forty-five (45) days after notice thereof from Lessor, unless such
failure cannot with due diligence be cured within a period of forty-five (45)
days, in which case such failure shall not be deemed to be an Event of Default
if Lessee proceeds promptly and with due diligence to cure the failure and
diligently completes the curing thereof; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law;

 

(g)                                 Lessee or any Guarantor shall:

 

(i)                                     file a petition in bankruptcy or a
petition to take advantage of any insolvency act,

 

(ii)                                  make an assignment for the benefit of its
creditors,

 

(iii)                               consent to the appointment of a receiver of
itself or of the whole or any substantial part of its property, or

 

(iv)                              file a petition or answer seeking
reorganization or arrangement under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof;

 

(h)                                 Lessee or any Guarantor shall be adjudicated
as bankrupt or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Lessee, a receiver of Lessee or of the whole
or substantially all of its property, or approving a petition filed against it
seeking reorganization or arrangement of Lessee under the Federal bankruptcy
laws or any other applicable law or statute of the United States of America or
any state thereof, and such judgment, order or decree shall not be vacated or
set aside or stayed within sixty (60) days from the date of the entry thereof;

 

(i)                                     Lessee or any Guarantor shall be
liquidated or dissolved, or shall begin proceedings toward such liquidation or
dissolution, or shall, in any manner, permit the sale or divestiture of
substantially all of its assets (except to the extent permitted pursuant to
Article XXIV hereof);

 

(j)                                     the estate or interest of Lessee in the
Leased Property, any Capital Additions or any part(s) thereof shall be levied
upon or attached, in an amount in excess of Five Hundred Thousand Dollars
($500,000) with respect to any one (1) Facility, in any proceeding and the same
is not either (i) fully bonded over by Lessee, (ii) being contested by Lessee as
permitted by Article XII hereof, or (ii) vacated or discharged within the later
of ninety (90) days after commencement thereof or thirty (30) days after receipt
by Lessee of notice thereof from Lessor; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law;

 

(k)                                  any Transfer occurs without Lessor’s
consent in accordance with the provisions of Article XXIV;

 

58

--------------------------------------------------------------------------------


 

(l)                                     (i) any of the representations or
warranties made by Lessee or any Guarantor in the Guaranty or this Lease proves
to be untrue when made in any material respect which materially and adversely
affects Lessor, or (ii) a material default shall occur under the Guaranty and,
in each case, such material default is not cured within any applicable notice
and cure period set forth therein;

 

(m)                               (x) there is issued any final non-appealable
(i) stop placement order against Lessee, or (ii) termination or revocation of a
Facility’s applicable license material to such Facility’s operation for its
Primary Intended Use, or any termination or revocation of any third-party
provider reimbursement agreements (including, without limitation, its
certification for participation in the Medicare or Medicaid reimbursement
programs) that is not reinstated or replaced within twenty (20) days, or
(y) there occurs any termination or revocation that is subject to appeal by
Lessee, or any suspension of any such license that results in the subject
Facility ceasing operation for a period of more than twenty (20) days at any
time;

 

(n)                                 (i) any local, state or federal agency
having jurisdiction over the operation of any Facility removes Ten Percent (10%)
or more of the patients or residents located in such Facility, (ii) any local,
state or federal agency having jurisdiction over any Facility reduces the number
of licensed beds for such Facility from that number set forth under the heading
“Facility Description and Primary Intended Use” on Exhibit A-1, Exhibit A-2,
Exhibit A-3 and Exhibit A-4  attached hereto (in other than a de minimis amount
not to exceed three percent (3%) in the aggregate for each Facility during the
Term  and provided that such reductions are need or budget based and not related
to any quality of care issues at the Facility or any other matter reasonably
within Lessee’s control), (iii) except as expressly permitted pursuant to
Section 7.2.7, Lessee voluntarily reduces the number of licensed beds for any
Facility from that number set forth on Exhibit A-1, Exhibit A-2, Exhibit A-3 and
Exhibit A-4  attached hereto or (iv) except as expressly permitted pursuant to
Section 7.2.7, Lessee voluntarily removes from service (so-called “bed banking”)
any licensed beds for any Facility;

 

(o)                                 Subject to Article XII regarding permitted
contests, Lessee fails to cure or abate any material violation occurring during
the Term that is claimed by any Governmental Authority, or any officer acting on
behalf thereof, of any Legal Requirement pertaining to the operation of any
Facility, and within the time permitted by such authority for such cure or
abatement; and

 

(p)                                 any default and acceleration of any
indebtedness for borrowed money (with an original principal amount of Twenty
Five Million Dollars ($25,000,000.00) or more) of Lessee or Guarantor has
occurred.

 

16.2                           Certain Remedies.  If an Event of Default shall
have occurred, Lessor may terminate this Lease with respect to the Facility from
which such Event of Default emanated, if any (provided, that any Event of
Default that relates to Lessee’s performance hereunder generally and is not
limited to circumstances at any specified Facility(ies), expressly including,
without limitation, any Event of Default for failure to pay Minimum Rent, may be
deemed by Lessor, in its reasonable discretion, to affect all Facilities).  If
at any time during the Term, Lessor has terminated this Lease with respect to a
number of Facilities equal to seven percent (7%) or more (in the aggregate) of
the number of Facilities then subject to this Lease pursuant to

 

59

--------------------------------------------------------------------------------


 

the first sentence of this Section 16.2, then if any additional Event(s) of
Default shall occur thereafter, Lessor may terminate this Lease with respect any
one or more (including all, if so elected by Lessor) of the Facilities,
regardless of the cause of nature of such Event of Default, by giving Lessee
notice of such termination and the Term shall terminate and all rights of Lessee
under this Lease shall cease with respect to all such Facilities as to which
Lessor has elected to so terminate this Lease.  Any such notice of termination
may, at Lessor’s option, be given and exercised concurrently with any notice of
Event of Default given by Lessor to Lessee hereunder.  In such event, such
termination shall be effective immediately upon the occurrence of the Event of
Default subject to Legal Requirements, including, without limitation, any
requirement that the occupant needs to be the holder of any applicable health
care licenses.  In addition to the foregoing, if any Event of Default pursuant
to Section 16.1(g) or (h) shall occur, Lessor shall have the immediate right, at
its election in its sole discretion, to terminate this Lease with respect any
one or more (including all, if so elected by Lessor) of the Facilities.  In all
such events, Lessor shall have all rights at law and in equity available to
Lessor as a result of any Event of Default.  Lessee shall pay as Additional
Charges all costs and expenses incurred by or on behalf of Lessor, including
reasonable attorneys’ fees and expenses, as a result of any Event of Default
hereunder.  If an Event of Default shall have occurred and be continuing,
whether or not this Lease has been terminated with respect to any one or more
(including all, if so elected by Lessor and permitted in accordance with the
terms hereof) of the Facilities pursuant to this Section 16.2, Lessee shall, to
the extent permitted by law, if required by Lessor so to do, immediately
surrender to Lessor possession of the Leased Property and any Capital Additions
of the Facilities as to which Lessor has so elected to terminate this Lease and
quit the same and Lessor may enter upon and repossess such Leased Property and
such Capital Additions by reasonable force, summary proceedings, ejectment or
otherwise, and may remove Lessee and all other Persons and any of Lessee’s
Personal Property from such Leased Property and such Capital Additions.

 

16.3                           Damages.  (i) The termination of this Lease with
respect to any one or more of the Facilities; (ii) the repossession of the
Leased Property and any Capital Additions of any Facility; (iii) the failure of
Lessor, notwithstanding reasonable good faith efforts, to relet the Leased
Property or any portion thereof; (iv) the reletting of all or any portion of the
Leased Property; or (v) the failure or inability of Lessor to collect or receive
any rentals due upon any such reletting, shall not relieve Lessee of its
liabilities and obligations hereunder, all of which shall survive any such
termination, repossession or reletting.  In addition, the termination of this
Lease with respect to any one or more of the Facilities shall not relieve Lessee
of its liabilities and obligations hereunder with respect to such terminated
Facility(ies) that are intended to survive the termination of this Lease,
including, without limitation, the obligations set forth in this Section 16.3
and Sections 16.5, 23.1, 37.4 and 45.1.8.  If any such termination occurs,
Lessee shall forthwith pay to Lessor all Rent due and payable with respect to
the Facility(ies) terminated to and including the date of such termination. 
Thereafter, following any such termination, Lessee shall forthwith pay to
Lessor, at Lessor’s option, as and for liquidated and agreed current damages for
an Event of Default by Lessee, the sum of:

 

(a)                                  the worth at the time of award of the
unpaid Rent which had been earned at the time of termination with respect to the
terminated Facility(ies),

 

60

--------------------------------------------------------------------------------


 

(b)           the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination with respect to the
terminated Facility(ies) until the time of award exceeds the amount of such
rental loss that Lessee proves could have been reasonably avoided,

 

(c)           the worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term for the terminated Facility(ies) after the time
of award exceeds the amount of such rental loss that Lessee proves could be
reasonably avoided, plus

 

(d)           any other amount necessary to compensate Lessor for all the
detriment proximately caused by Lessee’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

As used in clauses (a) and (b) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate.  As used in clause (c) above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus One Percent (1%).

 

Alternatively, if Lessor does not elect to terminate this Lease with respect to
any Facility, then Lessee shall pay to Lessor, at Lessor’s option, as and for
agreed damages for such Event of Default without termination of Lessee’s right
to possession of the Leased Property and any Capital Additions or any portion
thereof, each installment of said Rent and other sums payable by Lessee to
Lessor under the Lease as the same becomes due and payable, together with
interest at the Overdue Rate from the date when due until paid, and Lessor may
enforce, by action or otherwise, any other term or covenant of this Lease.

 

16.4         Receiver.  Upon the occurrence of an Event of Default, and upon
commencement of proceedings to enforce the rights of Lessor hereunder, Lessor
shall be entitled, as a matter of right, to the appointment of a receiver or
receivers acceptable to Lessor of the Leased Property and any Capital Additions
of the revenues, earnings, income, products and profits thereof, pending the
outcome of such proceedings, with such powers as the court making such
appointment shall confer.

 

16.5         Lessee’s Obligation to Purchase.  Upon the occurrence of a Put
Event with respect to any Facility, Lessor shall be entitled to require Lessee
to purchase the Leased Property of such Facility or Facilities with respect to
which such Put Event emanated, if any (provided, that any Event of Default
giving rise to a Put Event that relates to Lessee’s performance hereunder
generally and is not  limited to circumstances at any specified Facility(ies),
expressly including, without limitation, any Event of Default for failure to pay
Minimum Rent, shall, at Lessor’s election in its reasonable discretion,
constitute a Put Event requiring Lessee to purchase any or all of the
Facilities), on the first Minimum Rent Payment Date occurring not less than
thirty (30) days after the date specified in a notice from Lessor requiring such
purchase for an amount equal to the greater of (i) the Fair Market Value of such
Facility(ies), or (ii) the Minimum Repurchase Price of such Facility(ies), plus,
in either event, all Rent then due and payable (excluding any portion of the
installment of Minimum Rent equal to the Allocated Minimum Rent for such
Facility(ies) due on the purchase date) with respect to such Facility(ies).  The
purchase price shall also be increased by the amount of any Built-in Gains in a
manner to

 

61

--------------------------------------------------------------------------------


 

make Lessor whole as a result of any Built-in Gains tax incurred by Lessor.  If
Lessor exercises such right, Lessor shall convey the Leased Property of such
Facility(ies) to Lessee on the date fixed therefor in accordance with the
provisions of Article XVIII upon receipt of the purchase price therefor and this
Lease shall thereupon terminate with respect to such Facility(ies).  Any
purchase by Lessee of the Leased Property of a Facility pursuant to this
Section shall be in lieu of the damages specified in Section 16.3 with respect
to such Facility.

 

16.6         Waiver.  If Lessor initiates judicial proceedings or if this Lease
is terminated by Lessor pursuant to this Article with respect to a Facility,
Lessee waives, to the extent permitted by applicable law, (i) any right of
redemption, re-entry or repossession; and (ii) the benefit of any laws now or
hereafter in force exempting property from liability for rent or for debt.

 

16.7         Application of Funds.  Any payments received by Lessor under any of
the provisions of this Lease shall be applied to Lessee’s obligations in the
order which Lessor may determine or as may be prescribed by the laws of the
applicable State(s).

 

16.8         Intentionally Omitted.

 

16.9         Grant of Security Interest; Appointment of Collateral Agent.  The
parties intend that if an Event of Default occurs under this Lease, Lessor will
control Lessee’s Personal Property and the Intangible Property (subject to the
rights of the lender under the Working Capital Facility) so that Lessor or its
designee or nominee can operate or re-let each Facility intact for its Primary
Intended Use.  Accordingly, to implement such intention, and for the purpose of
securing the payment and performance obligations of Lessee hereunder, Lessor and
Lessee agree as follows:

 

16.9.1      Grant of Security Interest.

 

(a)           Lessee, as debtor, hereby grants to Collateral Agent, as secured
party, for the benefit of Lessor, a security interest and an express contractual
lien upon all of Lessee’s right, title and interest in and to Lessee’s Personal
Property and any and all products, rents, proceeds and profits thereof (but, for
the avoidance of doubt, excluding Lessee’s Intangible Property) in which Lessee
now owns or hereafter acquires an interest or right, including any leased
Lessee’s Personal Property (collectively, the “Collateral”).  This Lease
constitutes a security agreement covering all such Collateral.  The security
interest granted to Collateral Agent with respect to Lessee’s Personal Property
in this Section 16.9 is intended by Lessor and Lessee to be subordinate to any
security interest granted in connection with the purchase money financing or
leasing of all or any portion of the Lessee’s Personal Property so long as the
lessor or financier of such Lessee’s Personal Property agrees to give Lessor
written notice of any default by Lessee under the terms of such lease or
financing arrangement, to give Lessor a reasonable time following such notice to
cure any such default and consents to Lessor’s written assumption of such lease
or financing arrangement upon Lessor’s curing of any such defaults.  This clause
shall be self-operative and no further instrument of subordination shall be
required.  This security agreement and the security interest created herein
shall survive the expiration or earlier termination of this Lease with respect
to any or all of the Facilities.

 

62

--------------------------------------------------------------------------------


 

(b)           Lessee hereby authorizes Collateral Agent to file such financing
statements, continuation statements and other documents as may be necessary or
desirable to perfect or continue the perfection of Collateral Agent’s security
interest in the Collateral.  In addition, if required by Collateral Agent at any
time during the Term, Lessee shall execute and deliver to Collateral Agent, in
form reasonably satisfactory to Collateral Agent, additional security
agreements, financing statements, fixture filings and such other documents as
Collateral Agent may reasonably require to perfect or continue the perfection of
Collateral Agent’s security interest in  the Collateral.  In the event Lessee
fails to execute any financing statement or other documents for the perfection
or continuation of Collateral Agent’s security interest, Lessee hereby appoints
Collateral Agent as its true and lawful attorney-in-fact to execute any such
documents on its behalf, which power of attorney shall be irrevocable and is
deemed to be coupled with an interest.

 

(c)           Lessee will give Collateral Agent at least thirty (30) days’ prior
written notice of any change in Lessee’s name, identity, jurisdiction of
organization or corporate structure.  With respect to any such change, Lessee
will promptly execute and deliver such instruments, documents and notices and
take such actions, as Collateral Agent deems necessary or desirable to create,
perfect and protect the security interests of Collateral Agent in the
Collateral.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent shall be entitled, subject to the provisions of this
Section 16. 9.1, to exercise any and all rights or remedies available to a
secured party under the Uniform Commercial Code, or available to a lessor under
the laws of the State, with respect to Lessee’s Personal Property and the
Intangible Property, including the right to sell the same at public or private
sale.

 

(e)           Lessor hereby acknowledges and agrees that Lessee, Guarantor
and/or certain Affiliates thereof have the right to enter into a working capital
facility (the “Working Capital Facility”) with respect to the Facilities and
that any lender thereunder shall have the sole right to a security interest in
Lessee’s Intangible Property; provided that in no event shall Lessee be entitled
to grant any liens on Lessee’s Personal Property other than to Lessor as
provided herein.  In connection with such Working Capital Facility, Lessor shall
execute an intercreditor agreement and/or a collateral access agreement as such
working capital lender may reasonably require and as may be reasonably
acceptable to Lessor, provided that (i) any such agreement does not adversely
affect Lessor’s rights, benefit and/or obligations hereunder, and (ii) Guarantor
is in compliance with the financial covenants set forth in the Guaranty
immediately following the date on which such Working Capital Facility becomes
effective.

 

16.9.2      Appointment of Collateral Agent.

 

(a)           Each Person comprising “Lessor” hereunder hereby irrevocably
appoints HCP (the “Collateral Agent”) as the collateral agent hereunder and
under all other documents related hereto and authorizes Collateral Agent in such
capacity, to take such actions on its behalf and to exercise such powers as are
delegated to Collateral Agent in such capacity by the terms hereof or thereof,
together with such actions and powers as are reasonably

 

63

--------------------------------------------------------------------------------


 

incidental thereto.  In performing its functions and duties hereunder,
Collateral Agent shall act for itself and as agent for each Person comprising
“Lessor” hereunder and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Lessee. 
The provisions of this Section 16.9.2 are solely for the benefit of Collateral
Agent and each Person comprising “Lessor” hereunder, and Lessee shall no rights
as a third party beneficiary(ies) of any of such provisions.

 

(b)           The Collateral Agent may perform any and all of its duties and
exercise its rights and powers hereunder by or through any one or more
sub-agents appointed by the Collateral Agent.

 

(c)           The Collateral Agent may at any time give notice of its
resignation to the Persons comprising “Lessor” hereunder and Lessee.  Upon
receipt of any such notice of resignation, the Persons comprising “Lessor”
hereunder shall have the right to appoint a successor Collateral Agent.  If no
such successor shall have been so appointed by the Persons comprising “Lessor”
hereunder and shall have accepted such appointment within ten (10) days after
the retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of each Person comprising “Lessor” hereunder,
appoint a successor Collateral Agent; provided that if the Collateral Agent
shall notify Lessee and each Person comprising “Lessor” hereunder that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder
(except that in the case of any Collateral held by the Collateral Agent on
behalf of each Person comprising “Lessor” hereunder, the Collateral Agent may
continue to hold such Collateral until such time as a successor Collateral Agent
is appointed and such Collateral is assigned to such successor Collateral Agent)
and (ii) all payments, communications and determinations provided to be made by,
to or through the Collateral Agent shall instead be made by or to each Person
comprising “Lessor” hereunder directly, until such time as the Persons
comprising “Lessor” hereunder appoint a successor Collateral Agent.

 

(d)           Upon the acceptance of a successor’s or replacement’s appointment
as Collateral Agent, such successor or replacement shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder.  After the retiring Collateral Agent’s
resignation hereunder, the provisions of this Section 16.9.2 shall continue in
effect for the benefit of such retiring Collateral Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting in such capacity.

 

16.10       Leases and Residential Care Agreements.  Lessee shall comply with
and observe in all material respects Lessee’s obligations under all leases and
residential care agreements, including Lessee’s obligations pertaining to the
maintenance and disposition of resident or tenant security deposits (provided,
however, that no breach of Lessee’s obligations with respect to such leases and
residential care agreements shall constitute a default hereunder until and
unless any such breaches or defaults affect a material number of the leases and
residential care agreements at any one Facility).  Upon delivery of notice by
Lessor or Collateral Agent to Lessee of Lessor’s or Collateral Agent’s exercise
of its respective rights under this

 

64

--------------------------------------------------------------------------------


 

Article, at any time during the continuance of an Event of Default, and without
the necessity of Lessor or Collateral Agent entering upon and taking and
maintaining control of any Facility directly, by a receiver, or by any other
manner or proceeding permitted by applicable law, Lessor and/or Collateral Agent
immediately shall have, to the extent permitted by applicable law, all rights,
powers and authority granted to Lessee under any lease or residential care
agreement relating to such Facility, including the right, power and authority to
modify the terms of any such lease or residential care agreement for such
Facility, or extend or terminate any such lease or residential care agreement
for such Facility.  During the continuance of an Event of Default, unless Lessor
and/or Collateral Agent elects in its sole discretion to assume the obligations
of Lessee under any lease or residential care agreement for any Facility,
neither Lessor nor Collateral Agent shall (i) be obligated to perform any of the
terms, covenants or conditions contained in such lease or residential care
agreement relating to such Facility (or otherwise have any obligation with
respect to such lease or residential care agreement relating to such Facility)
or (ii) be obligated to appear in or defend any action or proceeding relating to
such lease or residential care agreement relating to such Facility. 
Notwithstanding anything to the contrary in this Section 16.10, but subject to
the other terms and conditions contained in this Lease, except during the
continuance of an Event of Default, Lessee shall be entitled to exercise any and
all rights under any Occupancy Arrangements relating to any Facility, including
Lessee’s right, power and authority to modify the terms of any such Occupancy
Arrangements or extend or terminate such Occupancy Arrangements.

 

ARTICLE XVII.

 

17.1         Lessor’s Right to Cure Lessee’s Default.  If Lessee shall fail to
make any payment or to perform any material act required to be made or performed
hereunder, Lessor (following the occurrence and during the continuance of any
Event of Default), without waiving or releasing any obligation or default, may
(upon written notice to Lessee), but shall be under no obligation to, make such
payment or perform such act for the account and at the expense of Lessee, and
may, to the extent permitted by law, enter upon the Leased Property and any
Capital Addition, during normal business hours and upon prior notice to Lessee
(except in the case of any emergency), for such purpose and take all such action
thereon as, in Lessor’s opinion, may be necessary or appropriate therefor.  No
such entry shall be deemed an eviction of Lessee.  All sums so paid by Lessor
and all out of pocket costs and expenses, including reasonable attorneys’ fees
and expenses, so incurred, together with interest thereon at the Overdue Rate
from the date on which such sums or expenses are paid or incurred by Lessor,
shall be paid by Lessee to Lessor on demand.

 

ARTICLE XVIII.

 

18.1         Purchase of the Leased Property.  If Lessee purchases the Leased
Property of any Facility from Lessor pursuant to any provisions of this Lease,
Lessor shall, upon receipt from Lessee of the applicable purchase price,
together with full payment of any unpaid Rent due and payable with respect to
any period ending on or before the date of the purchase, deliver to Lessee an
appropriate special or limited warranty deed conveying the entire interest of
Lessor in and to such Leased Property to Lessee free and clear of all
encumbrances other than (i) those that Lessee has agreed hereunder to pay or
discharge; (ii) those mortgage liens, if any, which Lessee has agreed in writing
to accept and to take title subject to; (iii) those liens and encumbrances

 

65

--------------------------------------------------------------------------------


 

which were in effect on the date of conveyance of such Leased Property to
Lessor; and (iv) any other encumbrances permitted hereunder to be imposed on
such Leased Property which are assumable at no cost to Lessee or to which Lessee
may take subject without cost to Lessee or material interference with the use or
operations of the applicable Facility for its Primary Intended Use.  The
difference between the applicable purchase price and the total of the
encumbrances assumed or taken subject to shall be paid to Lessor or as Lessor
may direct in immediately available funds.  All reasonable out of pocket
expenses of such conveyance, including the cost of title insurance, attorneys’
fees incurred by Lessor in connection with such conveyance and release, transfer
taxes and recording and escrow fees, shall be paid by Lessee.

 

18.2         Rights of Lessee Prior to Closing.  Notwithstanding anything to the
contrary in this Lease, or at law or in equity, if Lessee exercises any right or
option of Lessee to purchase or acquire the Leased Property of any Facility
pursuant to any of the provisions of this Lease, or Lessor shall exercise its
right to require Lessee to purchase the Leased Property of any Facility pursuant
to Section 16.5 hereof (herein, a “Purchase Right/Obligation Exercise”), the
following shall pertain:

 

(a)           Such Purchase Right/Obligation Exercise (and any purchase or other
separate contract formed upon such Purchase Right/Obligation Exercise) shall not
under any circumstances cause a termination of this Lease, and this Lease shall
remain in full force and effect to and until the consummation of the closing in
accordance with the terms thereof;

 

(b)           Lessee hereby acknowledges and agrees that Lessee shall not under
any circumstances be entitled to possession of the Leased Property of any
Facility under the terms of any purchase or other separate contract formed upon
such Purchase Right/Obligation Exercise until the closing thereof, and that,
prior thereto, Lessee’s possession of the Leased Property of such Facility shall
be solely by way of this Lease;

 

(c)           In no event shall Lessee be deemed a vendee in possession; and

 

(d)           In the event that an  Event of Default relating to the subject
Facility shall occur at anytime during the period from such Purchase
Right/Obligation Exercise to and until closing, Lessor shall be entitled to
exercise any and all rights or remedies available to a landlord against a
defaulting tenant, whether at law or equity, including those set forth in
Article XVI hereof, and specifically including the right to recover possession
of the Leased Property of such Facility through summary proceedings (such as
unlawful detainer or other similar action permitted by law), and in no event
shall Lessor be required to bring an action for ejectment or any other similar
non-expedited proceeding.

 

18.3         Lessor’s Election of 1031 Exchange/Lessee’s Regulatory Filings.  If
Lessee purchases the Leased Property of any Facility from Lessor pursuant to any
provision of this Lease, Lessor may elect to sell the Leased Property to Lessee
in the form of a tax-deferred exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended (“1031 Exchange”).  In the event that Lessor
shall so elect, Lessor shall give written notice to Lessee and any escrow holder
of such election and the following shall apply:

 

66

--------------------------------------------------------------------------------


 

(a)           Lessor may attempt to identify before the closing other property
which qualifies as “like-kind” property for a 1031 Exchange (the “Target
Property”) by giving written notice to Lessee and any escrow holder and
identifying to such escrow holder the Target Property prior to the closing.

 

(b)           If Lessor has not so identified the Target Property before the
closing, then Lessor shall proceed with the closing unless Lessor at its option
enters into an exchange agreement with an accommodation party (“Accommodator”)
in order to facilitate a non-simultaneous exchange.  If an Accommodator is so
designated, Lessor shall cause the Accommodator (i) to acquire title to the
Leased Property from Lessor at or before the closing and, (ii) to transfer title
in the Leased Property to Lessee on closing for the applicable purchase price.

 

(c)           Lessee shall fully cooperate with any such 1031 Exchange,
including but not limited to executing and delivering additional documents
requested or approved by Lessor; provided, that Lessee shall not be required to
incur any additional costs or liabilities or financial obligation as a
consequence of any of the foregoing exchange transactions.

 

(d)           Lessor hereby agrees to reasonably cooperate (at no cost to
Lessor) with Lessee in connection with the satisfaction of disclosure and
reporting obligations of Lessee arising pursuant to applicable Legal
Requirements.  Notwithstanding anything to the contrary contained in this Lease,
it is hereby understood and agreed that if an Event of Default results from
Lessor’s failure, following Lessee’s written request therefor pursuant to the
provisions of Section 10.2.6 hereof,  to provide information necessary to be
disclosed or otherwise required by Legal Requirements, then the Event of Default
that would otherwise occur shall be deemed not to exist under this Lease to the
extent resulting from any such failure of Lessor.  Lessee and Lessor agree to
reasonably cooperate to limit any such disclosure requirements pursuant to Legal
Requirements to the extent Lessor objects to same.

 

ARTICLE XIX.

 

19.1         Renewal Terms.

 

(a)           Provided that no Event of Default, or event which, with notice or
lapse of time or both, would constitute a monetary Event of Default, has
occurred and is continuing, either at the date of exercise or upon the
commencement of an Extended Term, then Lessee shall have the right to renew this
Lease with respect to all (but not less than all) of, respectively, the Pool 1
Facilities, the Pool 2 Facilities, the Pool 3 Facilities and the Pool 4
Facilities then covered by this Lease for the Extended Terms for such Facilities
set forth on Exhibit D attached hereto.  Each renewal option shall be exercised,
if at all, by Lessee (i) giving written notice to Lessor of its intent to renew
(subject to an acceptable determination of Fair Market Rental in accordance with
the appraisal process set forth in Article XXXIV)  not less than  twenty-four
(24) months and not more than thirty (30) months prior to the expiration of the
applicable then current Term, (ii) giving written notice to Lessor of such
renewal not less than thirty (30) days after the completion of the appraisal
process set forth in Article XXXIV (such thirty (30) day period, together with
the Appraisal Period, the “Renewal Option Period”), (iii)  delivering to Lessor,
concurrently with the delivery of the notice described in clause (ii) hereof, a

 

67

--------------------------------------------------------------------------------


 

reaffirmation of each Guaranty executed by the applicable Guarantor stating, in
substance, that such Guarantor’s obligations under such Guaranty shall extend to
this Lease, as extended by the subject Extended Term, and (iv) with respect to
any Facility(ies) subject to a New Lease hereafter with or in favor of Lessor or
any Affiliate of Lessor, the exercise by the “Lessee” thereunder of the renewal
of each such New Lease for the corresponding and co-terminus “Extended Term”
thereof, concurrently with the delivery of the notice described in clause
(ii) hereof.  Lessee’s exercise of any renewal option hereunder shall be
irrevocable and immediately binding upon Lessee, as applicable (x) as provided
in Section 34.1.4, or (y) as of the date that Lessee delivers the applicable
notices and reaffirmations pursuant to the foregoing items (ii) through (iv). 
During each Extended Term, all of the terms and conditions of this Lease shall
continue in full force and effect except that the annual Minimum Rent for and
during such Extended Term shall be as set forth in or determined pursuant to the
formula set forth on Exhibit D attached hereto.  When establishing the Fair
Market Rental for purposes of this Section 19.1, the “income generated by the
Leased Property and all Capital Additions of such Facility, or applicable
portion(s) thereof” shall be determined  based upon Lessee’s actual net
operating income generated by the Leased Property and all Capital Additions of
the subject Facility for the twelve (12) month period from and including the
thirty-eighth (38th) full calendar month preceding the expiration of the Fixed
Term of such Facility and through and including the twenty-seventh (27th) full
calendar month preceding the expiration of  such Fixed Term.

 

(b)           Notwithstanding anything to the contrary in Section 19.1(a),
Lessor, in its sole discretion, may waive the condition to Lessee’s right to
renew this Lease that no Event of Default, or event which, with notice or lapse
of time or both, would constitute a monetary Event of Default, has occurred or
is continuing, and the same may not be used by Lessee as a means to negate the
effectiveness of Lessee’s exercise of its renewal right for such Extended Term.

 

(c)           If, pursuant to the terms of Section 19.1(a)(i), Lessee shall have
given Lessor notice of its intent to renew (subject to an acceptable
determination of Fair Market Rental in accordance with the appraisal process set
forth in Article XXXVI) and at any time during the Renewal Option Period shall
have the right to elect, and shall elect, not to renew this Lease, Lessee shall
provide Lessor with notice of such election (the “Non-Renewal Notice”), then
Lessor may require that Lessee (x) pay all the fees and expenses of the
Appraisers appointed pursuant to Section 34.1 (including Lessor’s portion
thereof), and (y) continue as a holdover tenant at the then current Minimum Rent
following the expiration of the Term for an additional period designated by
Lessor, but not to exceed the lesser of six (6) months and the time actually
required for Lessor to re-let the Leased Property.

 

ARTICLE XX.

 

20.1         Holding Over.  Except as provided in Section 19.1(a) and (c), if
Lessee shall for any reason remain in possession of the Leased Property and/or
any Capital Additions after the expiration or earlier termination of the Term,
such possession shall be as a month-to-month tenant during which time Lessee
shall pay as Minimum Rent each month an amount equal to one hundred fifty
percent (150%) of the monthly Minimum Rent applicable to the prior Lease Year,
together with all Additional Charges and all other sums payable by Lessee
pursuant to this Lease.  During such period of month-to-month tenancy, Lessee
shall be obligated

 

68

--------------------------------------------------------------------------------


 

to perform and observe all of the terms, covenants and conditions of this Lease,
but shall have no rights hereunder other than the right, to the extent given by
law to month-to-month tenancies, to continue its occupancy and use of the Leased
Property and/or any Capital Additions.  Nothing contained herein shall
constitute the consent, express or implied, of Lessor to the holding over of
Lessee after the expiration or earlier termination of this Lease.

 

ARTICLE XXI.

 

[INTENTIONALLY OMITTED]

 

ARTICLE XXII.

 

22.1         Risk of Loss.  During the Term, the risk of loss or of decrease in
the enjoyment and beneficial use of the Leased Property and any Capital
Additions as a consequence of the damage or destruction thereof by fire, the
elements, casualties, thefts, riots, wars or otherwise, or in consequence of
foreclosures, attachments, levies or executions (other than by Lessor and
Persons claiming from, through or under Lessor) is assumed by Lessee, and no
such event shall entitle Lessee to any abatement of Rent.

 

ARTICLE XXIII.

 

23.1         General Indemnification.  In addition to the other indemnities
contained herein, and notwithstanding the existence of any insurance carried by
or for the benefit of Lessor or Lessee, and without regard to the policy limits
of any such insurance, Lessee shall protect, indemnify, save harmless and defend
Lessor from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Lessor by reason of:  (i) any accident, injury
to or death of Persons or loss of or damage to property occurring on or about
the Leased Property, or any Capital Additions or adjoining sidewalks thereto;
(ii) any use, misuse, non-use, condition, maintenance or repair by Lessee of the
Leased Property or any Capital Additions; (iii) any failure on the part of
Lessee to perform or comply with any of the terms of this Lease; (iv) the
non-performance of any of the terms and provisions of any and all existing and
future subleases of the Leased Property or any Capital Additions to be performed
by any party thereunder; (v) any claim for malpractice, negligence or misconduct
committed by any Person on or working from the Leased Property or any Capital
Additions; and (vi) the violation of any Legal Requirement (the foregoing
(i) through (vi), collectively, the “Indemnified Liabilities”).  Notwithstanding
anything to the contrary contained in the above, Lessee shall not have any
obligation hereunder to the extent that such Indemnified Liabilities arise
solely from the gross negligence, illegal acts, fraud or willful misconduct of
Lessor.  Any amounts which become payable by Lessee under this Article shall be
paid within ten (10) Business Days after liability therefor is finally
determined in a non-appealable judgment by litigation or otherwise, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment.  Lessee, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Lessor for which Lessee is obligated to indemnify Lessor
pursuant to this Article XXIII or any other provision of this Lease and may
settle compromise or otherwise dispose of the same as Lessee sees fit; provided,
however, that any legal counsel selected by Lessee to defend Lessor

 

69

--------------------------------------------------------------------------------


 

shall be reasonably satisfactory to Lessor, and, if required by Lessor, any such
counsel retained by Lessee to defend Lessor shall be separate, independent
counsel from any counsel selected by Lessee to defend Lessee; provided further,
however, that, without Lessor’s prior written consent, which consent may be
given or withheld in Lessor’s sole and absolute discretion, Lessee shall not
enter into any settlement agreement with respect to, or compromise or otherwise
dispose of any such claim, action or proceeding asserted or instituted against
Lessor for which Lessee is obligated to indemnify Lessor pursuant to this
Article or any other provision of this Lease if such settlement, compromise or
disposition thereof requires any performance by Lessor (other than the payment
of money which shall be paid by Lessee) or would impose any restrictions or
other covenants upon Lessor or the Leased Property.  All indemnification
covenants set forth in this Article or elsewhere in this Lease are intended to
apply to losses, damages, injuries, claims, etc. incurred directly by the
indemnified parties and their property, as well as by the indemnifying party or
third party, and their property.  For purposes of this Article and the other
indemnification obligations of Lessee under this Lease, any acts or omissions of
Lessee, or by employees, agents, assignees, contractors, subcontractors or
others acting for or on behalf of Lessee (whether or not they are negligent,
intentional, willful or unlawful), shall be strictly attributable to Lessee.  It
is understood and agreed that payment shall not be a condition precedent to
enforcement of the foregoing indemnification obligations or any of the other
indemnification obligations of Lessee set forth in this Lease.

 

ARTICLE XXIV.

 

24.1         Transfers.

 

24.1.1      Prohibition.  Lessee shall not, without Lessor’s prior written
consent, which may be withheld in Lessor’s sole and absolute discretion (except
as expressly provided in this Lease, either directly or indirectly or through
one or more step transactions or tiered transactions, voluntarily or by
operation of law, (i) assign, convey, sell, pledge, mortgage, hypothecate or
otherwise encumber, transfer or dispose of all or any part of this Lease or
Lessee’s leasehold estate hereunder, (ii) enter into or consummate any
Commercial Occupancy Arrangement with respect to all or any part of the Leased
Property and/or any Capital Additions of any Facility if the same constitutes a
Material Sublease (notwithstanding the foregoing, Lessor acknowledges and agrees
that it shall not unreasonably withhold its consent to a Material Sublease),
(iii) engage the services of any Person for the management or operation of all
or any part of the Leased Property and/or any Capital Additions of such
Facility, (iv) convey, sell, assign, transfer or dispose of any stock or
partnership, membership or other interests (whether equity or otherwise) in
Lessee (which shall include any conveyance, sale, assignment, transfer or
disposition of any stock or partnership, membership or other interests (whether
equity or otherwise) in any Controlling Person(s)), if such conveyance, sale,
assignment, transfer or disposition results, directly or indirectly, in a change
in control of Lessee (or in any Controlling Person(s)), (v) dissolve, merge,
reorganize, recapitalize, exchange shares or consolidate Lessee (which shall
include any dissolution, merger, reorganization, recapitalization, exchange of
shares or consolidation of any Controlling Person) with any other Person, if
such dissolution, merger, reorganization, recapitalization, exchange of shares
or consolidation, directly or indirectly, results in a change in control of
Lessee or in any Controlling Person(s), (vi) sell, convey, assign, or otherwise
transfer all or substantially all of the assets of Lessee (which shall include
any sale,

 

70

--------------------------------------------------------------------------------


 

conveyance, assignment, or other transfer of all or substantially all of the
assets of any Controlling Person(s)), (vii) sell, convey, assign, or otherwise
transfer any of the assets of Lessee (which shall include any sale, conveyance,
assignment, or other transfer of any of the assets of any Controlling Person) if
the Consolidated Net Worth of Lessee (or such Controlling Person, as the case
may be) immediately following such transaction is not at least equal to
seventy-five percent (75%) of the Consolidated Net Worth of Lessee (or such
Controlling Person) immediately prior to such transaction, or (viii) enter into
or permit to be entered into any agreement or arrangement to do any of the
foregoing or to grant any option or other right to any Person to do any of the
foregoing (each of the aforesaid acts referred to in clauses (i) through (viii)
being referred to herein as a “Transfer”).

 

24.1.2                  Permitted Transfers.  Notwithstanding Section 24.1.1 to
the contrary, the following Transfers shall be permitted without Lessor’s
consent (but subject to any express conditions set forth herein, including,
without limitation, pursuant to Section 24.1.7):  (a) any Permitted Transfer;
and (b) provided that no Event of Default has occurred and is then continuing
(i) Lessee entering into and consummating any Commercial Occupancy Arrangement
with any Person for purposes of providing ancillary services to residents of
such Facility so long as doing so would not constitute a Material Sublease
(herein, a “Permitted Sublease”); (ii) Lessee engaging the services of any
Person for the management or operation of any Facility; (iii) Lessee entering
into or consummating any Material Sublease with respect to any Facility, upon
not less than thirty (30) days prior written notice to Lessor of Lessee’s intent
to do the same (which notice shall include the identity of the proposed
sublessor and a copy of the proposed sublease), subject only to receipt of
Lessor’s confirmation that such Material Sublease shall not adversely affect
Lessor’s REIT status; and (iv) Lessee entering into any agreement or arrangement
to do any of the foregoing or to grant any option or other right to any Person
to do any of the foregoing, provided that Lessee’s rights pursuant to the
foregoing clauses (ii) and (iii) above shall not apply with respect to more than
ten percent (10%), in the aggregate, of the total number of Facilities that are
subject to this Lease as of the Commencement Date.  Additionally, for purposes
of clarity, it is agreed that (x) non-Commercial Occupancy Arrangements with
residents or patients of any Facility, (y) Permitted Subleases, and (z) the
entering into of Permitted Encumbrances in accordance with the terms of this
Lease, may be consummated without Lessor’s consent and such actions shall not be
considered a Transfer hereunder.  Further, no Transfer Consideration shall be
due or payable in connection with any Permitted Transfer.

 

24.1.3                  Consent and Transfer Consideration.

 

24.1.3.1                                                                           
Subject to the terms of Section 24.1.2 above, prior to any Transfer, Lessee
shall first notify Lessor of its desire to do so and shall submit in writing to
Lessor: (i) the name of the proposed Occupant, assignee, manager or other
transferee; (ii) the terms and provisions of the Transfer, including any
agreements in connection therewith; and (iii) such financial information as
Lessor reasonably may request concerning the proposed Occupant, assignee,
manager or other transferee.  Lessor may, as a condition to granting such
consent, which consent may be given or withheld in the sole and absolute
discretion of Lessor (except as expressly otherwise provided in this Lease), and
in addition to any other conditions imposed by Lessor, require that the
obligations of any Occupant, assignee, manager or other transferee which is an
Affiliate of another Person be guaranteed by its parent or Controlling Person
and that any Guaranty of this Lease be reaffirmed by any Guarantor
notwithstanding such Transfer.

 

71

--------------------------------------------------------------------------------


 

24.1.3.2                                                                           
In connection with any Transfer other than a Permitted Transfer, Lessor shall be
entitled to receive the applicable Transfer Consideration.

 

24.1.3.3                                                                           
The consent by Lessor to any Transfer shall not constitute a consent to any
subsequent Transfer or to any subsequent or successive Transfer.  Any purported
or attempted Transfer contrary to the provisions of this Article shall be void
and, at the option of Lessor, shall terminate this Lease.

 

24.1.4                  Attornment and Related Matters.

 

(a)                                  Any Material Sublease shall be expressly
subject and subordinate to all applicable terms and conditions of this Lease and
provide that upon the expiration or earlier termination of this Lease Lessor, at
its option and without any obligation to do so, may require any Occupant
thereunder to attorn to Lessor, in which event Lessor shall undertake the
obligations of Lessee, as sublessor, licensor or otherwise under such Material
Sublease from the time of the exercise of such option to the termination of such
Material Sublease; provided, however, that in such case Lessor shall not be
liable for any prepaid rents, fees or other charges or for any prepaid security
deposits paid by such Occupant to Lessee or for any other prior defaults of
Lessee under such Material Sublease.  In the event that Lessor shall not require
such attornment with respect to any Material Sublease, then such Material
Sublease shall automatically terminate upon the expiration or earlier
termination of this Lease, including any early termination by mutual agreement
of Lessor and Lessee.  In addition, any such Material Sublease shall provide
that in the event that the Occupant or other transferee receives a written
notice from Lessor stating that an Event of Default has occurred or that an
event or circumstance has occurred which with notice and/or passage of time
would constitute a monetary Event of Default, such Occupant or other transferee
thereafter shall without further consent or instruction of Lessee pay all
rentals accruing under such Material Sublease directly to Lessor or as Lessor
may direct; provided however that (i) as and to the extent that the amounts so
paid to Lessor, together with other amounts paid to or received by Lessor on
account of this Lease, exceed the amounts then due Lessor from Lessee under this
Lease, the excess shall be promptly remitted to Lessee, and (ii) at such time as
the Event of Default has been cured and this Lease reinstated (if ever), Lessor
shall notify and direct the Occupant(s) in writing to resume making payments of
rentals under their Material Sublease(s) directly to Lessee or as Lessee may
direct.  Any such rentals collected from such Occupant or other transferee by
Lessor shall be credited against the amounts owing by Lessee under this Lease in
such order of priority as Lessor shall reasonably determine.  Furthermore, any
Material Sublease or other agreement regarding a Transfer shall expressly
provide that the Occupant, assignee, manager or other transferee shall furnish
Lessor with such financial, operational and other information about the physical
condition of the applicable Facility, including the information required by
Section 25.1.2 herein, as Lessor may request from time to time.

 

(b)                                 With respect to any Commercial Occupancy
Arrangement (other than a Material Sublease) Lessee shall use commercially
reasonable efforts to cause any Occupant thereunder to provide that upon the
expiration or earlier termination of this Lease,

 

72

--------------------------------------------------------------------------------


 

Lessor, at its option and without any obligation to do so, may require any
Occupant to attorn to Lessor, in which event Lessor shall undertake the
obligations of Lessee, as sublessor, licensor or otherwise under such Commercial
Occupancy Arrangement from the time of the exercise of such option to the
termination of such Commercial Occupancy Arrangement.

 

24.1.5                  Costs.  Lessee shall reimburse Lessor for Lessor’s
reasonable out of pocket costs and expenses incurred in conjunction with the
processing and documentation of any request to Transfer, including attorneys’,
architects’, engineers’ or other consultants’ fees whether or not such Transfer
is actually consummated.

 

24.1.6                  No Release of Lessee’s Obligations.  No Transfer shall
relieve Lessee of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Lessee hereunder.  If any Occupant, assignee,
manager or other transferee defaults in any performance due hereunder, Lessor
may proceed directly against the Lessee named herein and/or any immediate and
remote successor in interest of Lessee without exhausting its remedies against
such Occupant, assignee, manager or other transferee.

 

24.1.7                  REIT Protection.  Anything contained in this Lease to
the contrary notwithstanding, (i) no Transfer shall be consummated on any basis
such that the rental or other amounts to be paid by the Occupant, assignee,
manager or other transferee thereunder would be based, in whole or in part, on
the income or profits derived by the business activities of the Occupant,
assignee, manager or other transferee; (ii) Lessee shall not furnish or render
any services to an Occupant, assignee, manager or other transferee with respect
to whom Transfer Consideration is required to be paid or manage or operate the
Leased Property and/or any Capital Additions so Transferred with respect to
which Transfer Consideration is being paid; (iii) Lessee shall not consummate a
Transfer with any Person in which Lessee or Lessor owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code); and (iv) Lessee shall not consummate a Transfer with any
Person or in any manner which could cause any portion of the amounts received by
Lessor pursuant to this Lease or any Occupancy Arrangement to fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto or which could cause any other income
of Lessor to fail to qualify as income described in Section 856(c)(2) of the
Code.

 

24.1.8                  Transfers In Bankruptcy.  In the event of a Transfer
(including any assignment) pursuant to the provisions of the Bankruptcy Code,
all consideration payable or otherwise to be delivered in connection with such
Transfer (including any assignment) shall be paid or delivered to Lessor, shall
be and remain the exclusive property of Lessor and shall not constitute property
of Lessee or of the estate of Lessee within the meaning of the Bankruptcy Code. 
Any consideration constituting Lessor’s property pursuant to the immediately
preceding sentence and not paid or delivered to Lessor shall be held in trust
for the benefit of Lessor and be promptly paid or delivered to Lessor.  For
purposes of this Section 24.1.8, the term “consideration” shall mean and include
money, services, property and any other thing of value such as payment of costs,
cancellation or forgiveness of indebtedness, discounts, rebates, barter and the
like.  If any such consideration is in a form other than cash (such as in kind,
equity interests, indebtedness earn-outs, or other deferred payments, consulting
or management fees, etc.), Lessor shall be entitled to receive in cash the then
present fair market value of such

 

73

--------------------------------------------------------------------------------


 

consideration.  Notwithstanding any provision of this Lease to the contrary,
including this Section 24.1.8, it is expressly understood and agreed that it is
the intention of the parties hereto that, notwithstanding any provision of the
Bankruptcy Code, including Sections 365(b) and (f) thereof, Lessee is precluded
from effecting any assumption, rejection, termination, assignment or Transfer of
less than the entirety of the Leased Property, except with respect to Transfers
otherwise expressly provided for in this Lease.

 

24.2                           Pike Creek Hospice Property.  As of the
Commencement Date, Lessee (directly or through one of its Affiliates) operates a
hospice on a portion of the Leased Property located at 5651 Limestone Road,
Wilmington, Delaware (the “Pike Creek Property”).  At its sole cost and expense
and in compliance with the requirements of this Section 24.2, Lessee shall
diligently pursue a lot split (the “Lot Split”) to legally divide the Pike Creek
Property into (i) the portion of the Pike Creek Property known as the Pike Creek
Hospice Building (the “Pike Creek Released Property”), and (ii) the remainder of
the Pike Creek Property (the “Pike Creek Remainder Property”) which contains the
Facility commonly known as “Manor Care of Pike Creek”.  Lessor shall reasonably
cooperate with Lessee to effectuate the Lot Split in accordance with this
Section 24.2.

 

(a)                                  Within ninety (90) days after the
Commencement Date, Lessee shall deliver to Lessor (i) a proposed parcel map and
any application and/or other documentation (the foregoing, collectively, the
“Lot Split Documentation”) required to be submitted to the Governmental
Authority having jurisdiction over the subdivision of the Pike Creek Property in
order to effectuate the Lot Split in accordance with all applicable Legal
Requirements, (ii) a draft Shared Use Agreement (the “SUA”) which shall burden
the Pike Creek Remainder Property and the Pike Creek Released Property and shall
include, among other things, building and use restrictions prohibiting the Pike
Creek Released Property from competing or interfering with the operation of the
Facility on the Pike Creek Remainder Property for its Primary Intended Use, and
perpetual easements for ingress, egress and parking.  Lessor and Lessee shall
negotiate in good faith to finalize, mutually execute and deliver the Lot Split
Documentation (as applicable) and the SUA within thirty (30) days following
Lessee’s delivery of initial drafts thereof to Lessor in accordance with this
Section 24.2(a).  Notwithstanding anything to the contrary contained herein, the
final versions of the Lot Split Documentation and the SUA each shall be in form
and substance reasonably acceptable to Lessor.

 

(b)                                 Promptly following the completion and
execution (as applicable) of the Lot Split Documentation, Lessee shall submit
the Lot Split Documentation to the appropriate Governmental Authority for review
and approval.  Thereafter, Lessor and Lessee shall reasonably cooperate to
respond to requests for additional information from such Governmental Authority
and to amend, supplement or otherwise revise all or any portion of the Lot Split
Documentation to the extent necessary to obtain the required approval of the Lot
Split.

 

(c)                                  Lessor shall release the Pike Creek
Released Property from this Lease within thirty (30) days (or such longer period
of time as is necessary to comply with the requirements of this Section 24.2(c))
following Lessor’s receipt of documentary evidence that the Lot Split has been
approved by the applicable Governmental Authority and is effective; provided,
that any such release shall be effectuated in accordance with, and, as
applicable, subject to Lessee’s satisfaction (as reasonably determined by
Lessor) of, the following terms and conditions:

 

74

--------------------------------------------------------------------------------


 

(i)                                     the transferee of the Pike Creek
Released Property (the “Pike Creek Transferee”) shall be an Affiliate of Lessee
designated by Lessee (other than a Permitted Subtenant);

 

(ii)                                  Lessor shall convey the Pike Creek
Released Property to the Pike Creek Transferee by quit claim deed and Lessor and
Lessee shall deliver the SUA into escrow for recordation immediately prior to
the recording of the deed;

 

(iii)                               the Pike Creek Transferee shall take title
to the Pike Creek Released Property subject to (x) all encumbrances of record
with respect thereto as of the Commencement Date, (y) any encumbrances imposed
on all or any portion of such Leased Property after the Commencement Date as
permitted under this Lease (other than any monetary encumbrance created by
Lessor that would remain outstanding following the transfer of the Pike Creek
Released Property) and which will not materially interfere with the use or
operations of the Pike Creek Released Property as a hospice, and (z) any other
encumbrance consented to in writing by Lessee (such consent not to be
unreasonably withheld, conditioned or delayed), including, without limitation,
the SUA;

 

(iv)                              Lessee shall provide Lessor with evidence
reasonably satisfactory to Lessor that following such release and transfer, the
Pike Creek Released Property and the Pike Creek Remainder Property shall each
constitute a separate, legal parcel in compliance with all applicable Legal
Requirements (including, without limitation, all applicable zoning and land use
laws and ordinances) and each of the Pike Creek Released Property and the Pike
Creek Remainder Property shall be separate tax lots;

 

(v)                                 Lessee shall cause the title company that
issued the owner’s policy of title insurance in place as of the Commencement
Date for the Pike Creek Property to issue to Lessor such endorsements to such
policy with respect to the Pike Creek Remainder Property and Lessor’s continued
ownership thereof as may be reasonably requested by Lessor;

 

(vi)                              The transactions contemplated by this Section
24.2 shall be undertaken at no cost or expense to Lessor.  Any and all actual
out-of-pocket expenses of Lessor (including, without limitation, reasonable
attorneys’ fees and costs and any transfer taxes, title premiums and recording
and escrow fees) incurred in connection with (x) the preparation, negotiation,
execution submission and/or approval of the Lot Split Documentation and the SUA,
or (y) effectuating the Lot Split and/or the release and conveyance of the Pike
Creek Released Property, shall have been paid or reimbursed to Lessor by Lessee;
and

 

(vii)                           The parties shall execute and deliver to each
other any additional documents or agreements reasonably requested by either of
them in connection with and incident to the Lot Split and/or the release and
conveyance of the Pike Creek Released Property.

 

75

--------------------------------------------------------------------------------


 

(d)                                 If the Lot Split cannot be effectuated for
any reason beyond the control of the parties, Lessor and Lessee shall cooperate
in good faith to come to a mutually acceptable alternative solution regarding
the Pike Creek Property.

 

ARTICLE XXV.

 

25.1                           Officer’s Certificates and Financial Statements.

 

25.1.1                  Officer’s Certificate.  At any time and from time to
time upon Lessee’s receipt of not less than fifteen (15) Business Days’ prior
written request by Lessor, Lessee shall furnish to Lessor an Officer’s
Certificate certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect as modified and setting
forth the modifications; (ii) the dates to which the Rent has been paid; (iii) 
whether or not, to the best knowledge of Lessee, Lessor is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which Lessee may have knowledge; and (iv)
responses to such other questions or statements of fact as Lessor, any ground or
underlying lessor, any purchaser or any current or prospective Facility
Mortgagee shall reasonably request.  If Lessee fails to deliver such Officer’s
Certificate within such fifteen (15) Business Day period, thereafter Lessee’s
failure to deliver such Officer’s Certificate within five (5) Business Days
Lessor delivers a second notice including the following legend in bold, fourteen
(14) point type at the top of such request:  “THIS IS A SECOND REQUEST FOR AN
OFFICER’S CERTIFICATE OF LESSEE PURSUANT TO SECTION 25.1.1 OF THE LEASE. 
FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN
LESSEE BEING DEEMED TO HAVE DELIVERED THE ACKNOWLEDGMENT SET FORTH IN SUCH
SECTION 25.1.1”, shall constitute an acknowledgment by Lessee that (x) this
Lease is unmodified and in full force and effect except as may be represented to
the contrary by Lessor; (y) Lessor is not in default in the performance of any
covenant, agreement or condition contained in this Lease; and (z) the other
matters set forth in such request, if any, are true and correct.  Any such
certificate furnished pursuant to this Article may be relied upon by Lessor and
any current or prospective Facility Mortgagee, ground or underlying lessor or
purchaser of the Leased Property or any portion thereof.

 

25.1.2                  Statements.  Lessee shall furnish the following
statements to Lessor:

 

(a)                                  within 120 days after the end of each of
Lessee’s and Guarantor’s fiscal years, a copy of the audited consolidated
balance sheets of Lessee, Guarantor and their respective consolidated
Subsidiaries as of the end of such fiscal year, and related audited consolidated
statements of income, changes in common stock and other stockholders’ equity and
changes in the financial position of Lessee, its consolidated Subsidiaries and
Guarantor for such fiscal year, prepared in accordance with GAAP applied on a
basis consistently maintained throughout the period involved, such consolidated
financial statements to be certified by nationally recognized certified public
accountants;

 

76

--------------------------------------------------------------------------------


 

(b)                                 within forty-five (45) days after the end of
each fiscal quarter (other than the last fiscal quarter during any fiscal year
of the applicable Person), (i) a copy of the unaudited consolidated balance
sheets of Lessee, Guarantor and their respective consolidated Subsidiaries as of
the end of such fiscal quarter, and related unaudited consolidated statements,
changes in common stock and other stockholders’ equity and changes in the
financial position of Lessee, Guarantor and their respective consolidated
Subsidiaries for such fiscal quarter, and (ii) a statement of income of Lessee,
Guarantor and their respective consolidated Subsidiaries that sets forth the
results for both such fiscal quarter and year-to-date, in all cases prepared in
accordance with GAAP applied on a basis consistently maintained throughout the
applicable period;

 

(c)                                  within 120 days after the end of each of
Lessee’s and Guarantor’s fiscal years, and together with the annual audit report
furnished in accordance with clause (a) above, an Officer’s Certificate stating
that to the best of the signer’s knowledge and belief after making due inquiry,
Lessee is not in default in the performance or observance of any of the terms of
this Lease, or if Lessee shall be in default, specifying all such defaults, the
nature thereof, and the steps being taken to remedy the same;

 

(d)                                 within forty-five (45) days after the end of
each calendar month, Facility level statements of income and detailed
operational statistics regarding occupancy rates, patient and resident mix and
patient and resident rates by type for each Facility for each such calendar
month;

 

(e)                                  upon request by Lessor, a copy of each cost
report filed with the appropriate governmental agency for each Facility
(provided, however, with respect to each request therefor, if Lessee’s
reasonable costs and expenses incurred in assembling and delivering copies of
such cost reports shall exceed One Thousand Five Hundred Dollars ($1,500) for
the applicable request, Lessor shall reimburse Lessee for the amount of such
reasonable costs and expenses actually incurred by Lessee in complying with such
request);

 

(f)                                    promptly upon Lessee’s receipt thereof,
copies of all material written communications received by Lessee from any
regulatory agency relating to any proceeding, formal or informal, with respect
to material cited deficiencies with respect to services and activities provided
and performed at each Facility, including patient and resident care, patient and
resident activities, patient and resident therapy, dietary, medical records,
drugs and medicines, supplies, housekeeping and maintenance, or the condition of
each Facility, and involving an actual or threatened warning, imposition of a
material fine or a penalty, or suspension, termination or revocation of any
Required Governmental Approval;

 

(g)                                 promptly upon Lessee’s receipt thereof,
copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Leased Property or any Capital Additions
or Lessee’s use thereof, the subject matter of which, if adversely determined,
would be reasonably likely to have a material adverse effect on the continued
operation, in accordance with the terms of this Lease, of the subject
Facility(ies);

 

(h)                                 with reasonable promptness, such other
information respecting (i) the financial and operational condition and affairs
of Lessee, any Guarantor and each Facility, (ii) the physical condition of the
Leased Property and any Capital Additions and (iii) any suspected Transfer,
including the then equity or voting ownership in Lessee or in any Controlling
Person(s), in each case as Lessor may reasonably request, in the form of a
questionnaire or otherwise, from time to time;

 

77

--------------------------------------------------------------------------------


 

(i)                                     reasonably promptly following Lessor’s
request therefor, but in no event more frequently than twice in any twelve (12)
month period with respect to any particular Facility, copies of all Required
Governmental Approvals for each such Facility (provided, however, that Lessee
shall have no obligation to separately deliver copies of any such Required
Governmental Approvals to the extent that Lessor then has access to a web-based
system maintained by Lessee that contains copies of such Required Governmental
Approvals).

 

25.1.3                  Lessee’s Submission of Certificates/Statements.  Lessee
shall be obligated to furnish Lessor with all certificates and statements
required under this Article XXV by (i) delivery of printed copies of the same to
Lessor at its address set forth in Article XXXIII below or any other address
that Lessor may from time to time designate in writing and (ii) electronic
delivery of the same to Lessor in Microsoft® Office Excel format to the extent
available in such format (or such other format as Lessor may from time to time
reasonably require) at any electronic mail address that Lessor may from time to
time designate in writing.

 

ARTICLE XXVI.

 

26.1                           Lessor’s Right to Inspect and Show the Leased
Property and Capital Additions.  Without limiting Lessor’s rights provided in
Section 9.7, Lessee shall permit Lessor and its authorized representatives, upon
not less than three (3) Business Days prior written notice (provided that no
such notice shall be required after the occurrence, and during the continuance,
of any Event of Default), to (i) inspect the Leased Property and any Capital
Additions and (ii) exhibit the same to prospective purchasers and lenders, and
during the last twelve (12) months of the Term applicable to each portion of the
Leased Property and Capital Additions, to prospective lessees or managers, in
each instance during usual business hours and subject to any reasonable
security, health, safety or confidentiality requirements of Lessee or any Legal
Requirement or Insurance Requirement.  Lessee shall cooperate with Lessor in
exhibiting the Leased Property and any Capital Additions to prospective
purchasers, lenders, lessees and managers.

 

ARTICLE XXVII.

 

27.1                           No Waiver.  No failure by Lessor to insist upon
the strict performance of any term hereof or to exercise any right, power or
remedy hereunder and no acceptance of full or partial payment of Rent during the
continuance of any default or Event of Default shall constitute a waiver of any
such breach or of any such term.  No waiver of any breach shall affect or alter
this Lease, which shall continue in full force and effect with respect to any
other then existing or subsequent breach.

 

ARTICLE XXVIII.

 

28.1                           Remedies Cumulative.  Each legal, equitable or
contractual right, power and remedy of Lessor now or hereafter provided either
in this Lease or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power and remedy and the exercise or
beginning of the exercise by Lessor of any one or more of such rights, powers
and remedies shall not preclude the simultaneous or subsequent exercise by
Lessor of any or all of such other rights, powers and remedies.

 

78

--------------------------------------------------------------------------------


 

ARTICLE XXIX.

 

29.1                           Acceptance of Surrender.  No surrender to Lessor
of this Lease or of the Leased Property or any Capital Additions or any part(s)
thereof or of any interest therein, shall be valid or effective unless agreed to
and accepted in writing by Lessor and no act by Lessor or any representative or
agent of Lessor, other than such a written acceptance by Lessor, shall
constitute an acceptance of any such surrender.

 

ARTICLE XXX.

 

30.1                           No Merger.  There shall be no merger of this
Lease or of the leasehold estate created hereby by reason of the fact that the
same Person may acquire, own or hold, directly or indirectly, (i) this Lease or
the leasehold estate created hereby or any interest in this Lease or such
leasehold estate and (ii) the fee estate in the Leased Property or any parts
thereof.

 

ARTICLE XXXI.

 

31.1                           Conveyance by Lessor.  Lessor may, without the
consent or approval of Lessee, sell, transfer, assign, convey or otherwise
dispose of any or all of the Leased Property.  If Lessor or any successor owner
of the Leased Property shall sell, transfer, assign, convey or otherwise dispose
of the Leased Property other than as security for a debt, Lessor or such
successor owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Lessor with respect to such Leased Property under
this Lease arising or accruing from and after the date of such sale, transfer,
assignment or other disposition and all such future liabilities and obligations
with respect to such Leased Property shall thereupon be binding upon such
purchaser, grantee, assignee or transferee.  In the event of any such sale,
transfer, assignment, conveyance or other disposition (other than as security
for a debt) of less than all of the Leased Property then subject to this Lease,
the provisions of Section 31.2 hereof shall apply.

 

31.2                           New Lease.  Lessor shall have the right, in
connection with any Separation Event during the Term, by written notice to
Lessee, to require Lessee to execute an amendment to this Lease whereby the
Leased Property of one or more Facilities affected by such Separation Event
(individually, a “Separated Property” or collectively, the “Separated
Properties”) is separated and removed from this Lease, and to simultaneously
execute a substitute lease with respect to such Separated Property(ies), in
which case:

 

31.2.1                  Lessor and Lessee shall execute a new lease (the “New
Lease”) for such Separated Property(ies), effective as of the date specified in
Section 31.2.3 below (the “New Lease Effective Date”), in the same form and
substance as this Lease, but with such changes thereto as necessary to reflect
the separation of the Separated Property(ies) from the balance of the Leased
Property, including specifically the following:

 

79

--------------------------------------------------------------------------------


 

(a)                                  The total monthly Minimum Rent payable
under such New Lease shall be the total applicable monthly Allocated Minimum
Rent with respect to such Separated Property(ies);

 

(b)                                 All Minimum Rent rental escalations under
the New Lease shall be at the times and in the amounts set forth in this Lease
for Minimum Rent increases; and

 

(c)                                  The New Lease shall provide that the lessee
thereunder shall be responsible for the payment, performance and satisfaction of
all duties, obligations and liabilities arising under this Lease, insofar as
they relate to the Separated Property(ies), that were not paid, performed and
satisfied in full prior to the effective date of the New Lease (and Lessee under
this Lease shall also be responsible for the payment, performance and
satisfaction of the aforesaid duties, obligations and liabilities not paid,
performed and satisfied in full prior to the effective date of such New Lease).

 

31.2.2                  Lessor and Lessee shall also execute an amendment to
this Lease effective as of the New Lease Effective Date reflecting the
separation of the Separated Property(ies) from the balance of the Leased
Property and making such modifications to this Lease as are necessitated thereby
at no material cost to Lessee and with no adverse effect on its rights,
obligations and/or benefits hereunder (other than of a de minimis nature).

 

31.2.3                  In the case of any New Lease that is entered into in
accordance with this Section 31.2 such New Lease shall be effective on the date
which is the earlier of (i) the date the New Lease is fully executed and
delivered by the parties thereto and (ii) the date specified in the written
notice from Lessor to Lessee requiring a New Lease as described above, which
date shall be no sooner than ten (10) days after the date such notice is issued.

 

31.2.4                  Lessee and Lessor shall take such actions and execute
and deliver such documents, including without limitation the New Lease and an
amendment to this Lease, as are reasonably necessary and appropriate to
effectuate the provisions and intent of this Section 31.2.

 

31.2.5                  Each party shall bear its own costs and expenses in
connection with any New Lease entered into in accordance with this Section 31.2.

 

ARTICLE XXXII.

 

32.1                           Quiet Enjoyment.  So long as Lessee shall pay the
Rent as the same becomes due and shall fully comply with all of the terms of
this Lease and fully perform its obligations hereunder, Lessee shall peaceably
and quietly have, hold and enjoy the Leased Property for the Term, free of any
claim or other action by Lessor or anyone claiming by, through or under Lessor,
but subject to all Permitted Encumbrances.  No failure by Lessor to comply with
the foregoing covenant shall give Lessee any right to cancel or terminate this
Lease or abate, reduce or make a deduction from or offset against the Rent or
any other sum payable under this Lease, or to fail to perform any other
obligation of Lessee hereunder.  Notwithstanding the foregoing, Lessee shall
have the right, by separate and independent action to pursue any claim it may
have against Lessor as a result of a breach by Lessor of the covenant of quiet
enjoyment contained in this Article.

 

80

--------------------------------------------------------------------------------


 

ARTICLE XXXIII.

 

33.1         Notices.  Any notice, consent, approval, demand or other
communication required or permitted to be given hereunder (a “notice”) must be
in writing and may be served personally, by overnight courier or by U.S. Mail. 
If served by U.S. Mail, it shall be addressed as follows:

 

 

If to Lessor or

 

 

 

Collateral Agent:

 

c/o HCP, Inc.

 

 

 

3760 Kilroy Airport Way, Suite 300

 

 

 

Long Beach, California 90806

 

 

 

Attn: Legal Department

 

 

 

Fax: (562) 733-5200

 

 

 

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

 

Four Times Square

 

 

 

New York, New York 10036

 

 

 

Attn: Evan R. Levy, Esq.

 

 

 

Fax: (917) 777-3889

 

 

 

 

 

If to Lessee:

 

c/o HCR ManorCare, Inc.

 

 

 

333 North Summit Street

 

 

 

Toledo, Ohio 43604

 

 

 

Attn:

Steven M. Cavanaugh

 

 

 

 

Richard A. Parr

 

 

 

Fax: (419) 252-5599

 

 

 

 

 

with a copy to:

 

c/o HCR ManorCare, Inc.

 

 

 

333 North Summit Street

 

 

 

 

Toledo, Ohio 43604

 

 

 

Attn: Real Estate Attorney

 

 

 

Fax: (419) 252-5599

 

 

 

 

 

with a copy to:

 

Latham & Watkins LLP

 

 

 

885 Third Avenue

 

 

 

New York, New York 10022

 

 

 

Attn: James I. Hisiger, Esq.

 

 

 

Fax: (212) 751-4864

 

81

--------------------------------------------------------------------------------


 

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt.  In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as U.P.S. or Federal Express).  Any notice sent by facsimile
shall be effective upon confirmation of receipt in legible form, and any notice
sent by a nationally recognized overnight courier shall be effective on the date
of delivery to the party at its address specified above as set forth in the
courier’s delivery receipt.  Either party may, by notice to the other from time
to time in the manner herein provided, specify a different address for notice
purposes.

 

ARTICLE XXXIV.

 

34.1         Appraiser.  If it becomes necessary to determine the Fair Market
Value, or Fair Market Rental of any Facility for any purpose pursuant to this
Lease (or the Allocated Value for purposes of determining any Transfer
Consideration payable to Lessor in connection with a Sale of Business pursuant
to this Lease) the same shall be determined by two independent appraisal firms,
in which one or more of the members, officers or principals of such firm are
members of the Appraisal Institute (or any successor organization thereto) and
such member has a minimum of 10 years experience in appraising properties
similar in size, scope and use as the Facilities (each, an “Appraiser” and
collectively, the “Appraisers”), one such Appraiser to be selected by Lessor to
act on its behalf and the other such Appraiser to be selected by Lessee to act
on its behalf.  Lessor or Lessee, as applicable, shall cause its Appraiser to,
within ninety (90) days (the “Initial Appraisal Period”) after the date of  the
original request for a determination of Fair Market Value or Fair Market Rental
of such Facility (or the Allocated Value for purposes of determining any
Transfer Consideration payable to Lessor in connection with a Sale of Business
pursuant to this Lease), determine the Fair Market Value or Fair Market Rental
of such Facility (or the Allocated Value for purposes of determining any
Transfer Consideration payable to Lessor in connection with a Sale of Business
pursuant to this Lease) as of the relevant date (giving effect to the impact, if
any, of inflation from the date of the Appraiser’s decision to the relevant
date); provided, however, that if either party shall fail to appoint its
Appraiser within the time permitted, or if two Appraisers shall have been so
appointed but only one such Appraiser shall have made such determination within
such ninety (90) day period, then the determination of such sole Appraiser shall
be final and binding upon the parties.  For purposes of clarity, the “relevant
date” with respect to any determination of Fair Market Rental for any Extended
Term shall be deemed to be the date on which such applicable Extended Term is to
commence.  A written report of each Appraiser shall be delivered and addressed
to each of Lessor and Lessee. To the extent consistent with sound appraisal
practice as then existing at the time of any such appraisal, an appraisal of
Fair Market Value for purposes of this Lease shall take into account and shall
give appropriate consideration to all three customary methods of appraisal
(i.e., the cost approach, the sales comparison approach and the income
approach), and no one method or approach shall be deemed conclusive simply by
reason of the nature of Lessor’s business or because such approach may have been
used for purposes of determining the fair market value of the applicable
Facility at the time of acquisition thereof by Lessor.  This provision for
determination by appraisal shall be specifically enforceable to the extent such
remedy is available under applicable law, and any determination hereunder shall
be final and binding upon the parties except as otherwise provided by applicable
law.

 

82

--------------------------------------------------------------------------------


 

34.1.1      If the two Appraisers shall have been appointed and shall have made
their determinations within the respective requisite periods set forth above and
if the difference between the amounts so determined shall not exceed five
percent (5%) of the lesser of such amounts then the Fair Market Value or Fair
Market Rental of such Facility (or the Allocated Value for purposes of
determining any Transfer Consideration payable to Lessor in connection with a
Sale of Business pursuant to this Lease) be an amount equal to fifty percent
(50%) of the sum of the amounts so determined. If the difference between the
amounts so determined shall exceed five percent (5%) of the lesser of such
amounts, then such two Appraisers shall have twenty (20) days to appoint a third
Appraiser meeting the above requirements, but if such Appraisers fail to do so,
then either party may request the AAA or any successor organization thereto to
appoint an Appraiser meeting the above requirements (such Appraiser, the “Third
Appraiser”) within twenty (20) days of such request, and both parties shall be
bound by any appointment so made within such twenty (20) day period.  If no such
Appraiser shall have been appointed within such twenty (20) days or within
ninety (90) days of the original request for a determination of Fair Market
Value or Fair Market Rental of such Facility (or the Allocated Value for
purposes of determining any Transfer Consideration payable to Lessor in
connection with a Sale of Business pursuant to this Lease), whichever is
earlier, either Lessor or Lessee may apply to any court having jurisdiction to
have such appointment made by such court.  Any Appraiser appointed by the
original Appraisers, by the AAA or by such court shall be instructed to
determine the Fair Market Value or Fair Market Rental of such Facility (or the
Allocated Value for purposes of determining any Transfer Consideration payable
to Lessor in connection with a Sale of Business pursuant to this Lease) within
sixty (60) days (together with the Initial Appraisal Period, the “Appraisal
Period”) after appointment of such Appraiser.

 

34.1.2      If a Third Appraiser is appointed in accordance with Section 34.1.1,
then such Third Appraiser shall choose which of the determinations made by the
other two (2) Appraisers shall be final and binding, and such chosen
determination shall be final and binding upon Lessor and Lessee as the Fair
Market Value or Fair Market Rental of such Facility (or the Allocated Value for
purposes of determining any Transfer Consideration payable to Lessor in
connection with a Sale of Business pursuant to this Lease).

 

34.1.3      Except as provided in Section 19.1(c), Lessor and Lessee shall each
pay the fees and expenses of the Appraiser appointed by it and each shall pay
one-half (1/2) of the fees and expenses of the Third Appraiser.

 

34.1.4      If Lessee shall give Lessor notice of its intent to renew pursuant
to Section 19.1, notwithstanding anything to the contrary contained therein,
Lessee’s renewal exercise shall be automatically effective and irrevocable if
(i) the difference between the amounts for Fair Market Rental of such Facility
determined be the initial two Appraisers pursuant to Section 34.1.1 above shall
not exceed five percent (5%) of the lesser of such amounts, or (ii) the Fair
Market Rental of such Facility as determined by the Third Appraiser is not more
than fifteen percent (15%) higher than the current Minimum Rent

 

83

--------------------------------------------------------------------------------


 

ARTICLE XXXV.

 

[INTENTIONALLY OMITTED]

 

ARTICLE XXXVI.

 

36.1         Lessor May Grant Liens.  Without the consent of Lessee, Lessor may,
from time to time, directly or indirectly, create or otherwise cause to exist
any Facility Mortgage upon the Leased Property and any Capital Additions or any
part(s) or portion(s) thereof or interests therein.  This Lease is and at all
times shall be subject and subordinate to any Facility Mortgage which may now or
hereafter affect the Leased Property and/or such Capital Additions or any
part(s) or portion(s) thereof or interests therein and to all renewals,
modifications, consolidations, replacements and extensions thereof or any
part(s) or portion(s) thereof; provided, however that such subordination shall
be contingent on any such Facility Mortgagee entering into a subordination and
non-disturbance agreement with Lessee meeting the requirements set forth in the
immediately following sentence (and, notwithstanding anything to the contrary
contained herein, the parties hereby agree that all rights of any Facility
Mortgagee provided for or reserved herein shall be subject to receipt by Lessee
of, and all applicable terms contained in, any such subordination and
non-disturbance agreement for so long as the same is in full force and effect). 
Lessee shall execute promptly the form of subordination and non-disturbance
agreement typically required by any Facility Mortgagee with, to the extent
reasonably requested by Lessee, such changes as are commercially reasonable and
customary in the market for financing transactions involving leases of the type
and size being entered into between such Facility Mortgagee and Lessor.  If, in
connection with obtaining financing or refinancing for the Leased Property
and/or any such Capital Additions, a Facility Mortgagee or prospective Facility
Mortgagee shall request reasonable modifications to this Lease as a condition to
such financing or refinancing, Lessee shall not withhold or delay its consent
thereto, provided that any such modifications shall not increase Lessee’s
obligations or decrease Lessee’s rights under this Lease other than, in each
case, to a de minimis extent.  Further, Lessee shall reasonably cooperate with
Lessor in connection with Lessor’s efforts to encumber any Facility with a
Facility Mortgage and with Lessor’s negotiations with any such prospective
Facility Mortgagee.

 

36.2         Attornment.  Subject to the limitation set forth in Section 36.1
regarding Lessee and any Facility Mortgagee entering into a subordination and
non-disturbance agreement, Lessee agrees that if Lessor’s interest in the Leased
Property and/or any Capital Additions or any part(s) or portion(s) thereof is
sold, conveyed or terminated upon the exercise of any remedy provided for in any
Facility Mortgage, or otherwise by operation of law:  (i) at the new owner’s
option, Lessee shall attorn to and recognize the new owner or superior lessor as
Lessee’s Lessor under this Lease or enter into a new lease substantially in the
form of this Lease with the new owner, and Lessee shall take such actions to
confirm the foregoing within fifteen (15) Business Days after request; and
(ii) the new owner or superior lessor shall not be (a) liable for any act or
omission of Lessor under this Lease occurring prior to such sale, conveyance or
termination, (b) subject to any offset, abatement or reduction of rent because
of any default of Lessor under this Lease occurring prior to such sale,
conveyance or termination, (c) bound by any previous modification or amendment
to this Lease or any previous prepayment of more than one month’s rent, unless
such modification, amendment or prepayment shall have been approved in writing
by such Facility Mortgagee (to the extent required by such Facility Mortgagee)
or, in the case of such prepayment, such prepayment of rent has actually been
delivered to such successor lessor, or (d) liable for any security deposit or
other collateral deposited or delivered to Lessor pursuant to this Lease unless
such security deposit or other collateral has actually been delivered to such
successor lessor.

 

84

--------------------------------------------------------------------------------


 

36.3         Compliance with Facility Mortgage Documents; Superior Leases.

 

36.3.1      With respect to any Facility Mortgages and any refinancing of any
Facility Mortgage, prior to the execution and delivery of any Facility Mortgage
Documents relating thereto, Lessor shall provide copies of the same to Lessee
for Lessee’s review.  Lessee acknowledges that any Facility Mortgage Documents
executed by Lessor will impose certain obligations on the “Borrower” thereunder
to comply with or cause the operator and/or lessee of the Facilities to comply
with all representations, covenants and warranties contained therein relating to
such Facilities and the operator and/or lessee of such Facilities, including,
covenants relating to (a) the maintenance and repair of the Facilities,
(b) maintenance and submission of financial records and accounts of the
operation of each Facility and related financial and other information regarding
the operator and/or lessee of such Facilities and the Facilities themselves,
(c) the procurement of insurance policies with respect to the Facilities and
(d) without limiting the foregoing, compliance with all Legal Requirements
relating to the Facilities and the operation thereof for their Primary Intended
Use.  For so long as any Facility Mortgages encumber the Leased Property, or any
portion thereof, Lessee covenants and agrees (x) that it shall provide copies of
any notice of any claimed breach or default by Lessor hereunder to any Facility
Mortgagee for which Lessee has been provided a notice address and any such
Facility Mortgage shall have the right, at its election in accordance with the
terms of the applicable Facility Mortgage Documents, to cure any such claimed
breach or default of Lessor hereunder on the same terms as if Lessor had
performed such cure on its own behalf and Lessee shall recognize and accept any
such performance by a Facility Mortgagee, and (y) at its sole cost and expense
and for the express benefit of Lessor, to operate the Facilities in strict
compliance with the terms and conditions of the Facility Mortgage Documents
(other than payment of any indebtedness evidenced or secured thereby) and to
timely perform all of the obligations of Lessor relating thereto, or to the
extent that any of such duties and obligations may not properly be performed by
Lessee or extend beyond the obligations imposed on Lessee under this Lease
(other than to a de minimis extent), Lessee shall reasonably cooperate with and
assist Lessor in the performance thereof (other than payment of any indebtedness
evidenced or secured thereby); provided, however, that the duties and
obligations imposed upon Lessee by the Facility Mortgage Documents relating
thereto and this Section 36.3  shall not be more burdensome (other than to a de
minimis extent) to Lessee than Lessee’s obligations to Lessor under this Lease
and shall not adversely affect Lessee’s rights under this Lease other than to a
de minimis extent (provided, that, Lessee acknowledges and agrees that
commercially reasonable and customary mortgagee rights and protections relating
to notices, cure periods and similar lender protections granted to any Facility
Mortgagee pursuant to a subordination and non-disturbance agreement shall be
deemed not to have any such prohibited effect on Lessee’s rights or obligations
under this Lease).

 

85

--------------------------------------------------------------------------------


 

36.3.2      Without limiting Lessee’s obligations pursuant to any other
provision of this Section 36.3, during the Term of this Lease, Lessee
acknowledges and agrees that, except as expressly provided elsewhere in this
Lease, it shall undertake at its own cost and expense the performance of any and
all repairs, replacements, capital improvements, maintenance items and all other
requirements relating to the condition of each Facility which are required by
any Facility Mortgage Documents (subject to the proviso in the last sentence of
Section 36.3.1 above and all applicable terms contained in any applicable
subordination and non-disturbance agreement for so long as the same is in full
force and effect), and Lessee shall be solely responsible and hereby covenants
to fund and maintain any and all impound, escrow or other reserve or similar
accounts related to the operation of the Facilities required under any Facility
Mortgage Documents (subject to the proviso in the last sentence of
Section 36.3.1 above and all applicable terms contained in any applicable
subordination and non-disturbance agreement for so long as the same is in full
force and effect) as security for or otherwise relating to any operating
expenses of the Facilities, including any capital repair or replacement reserves
and/or impounds or escrow accounts for Impositions or insurance premiums (each a
“Facility Mortgage Reserve Account”), but specifically excluding any debt
service or other similar reserves;  provided, however, that Lessor shall use
commercially reasonable efforts to cause any Facility Mortgage not to require
the funding or maintenance of any Facility Mortgage Reserve Account in
connection therewith.  During the Term of this Lease and provided that no Event
of Default shall have occurred and be continuing hereunder, Lessee shall,
subject to the terms and conditions of such Facility Mortgage Reserve Account
and the requirements of the Facility Mortgagee(s) thereunder, have access to and
the right to apply or use (including for reimbursement) to the same extent of
Lessor all monies held in each such Facility Mortgage Reserve Account for the
purposes and subject to the limitations for which such Facility Mortgage Reserve
Account is maintained, and Lessor agrees to reasonably cooperate with Lessee in
connection therewith.

 

36.4         Superior Leases.

 

With respect to each Facility for which there exists a Superior Lease, this
Lease shall be deemed a sublease of Lessor’s entire interest as tenant/lessee
under such Superior Lease.  Lessee acknowledges that it shall have no interest
in the Leased Property of any Facility subject to a Superior Lease, and that
Lessor has no ability to grant or convey any interest therein, beyond the
interest granted to Lessor as the tenant/lessee under such Superior Lease.  This
Lease shall be subject and subordinate in all respect to each Superior Lease now
in effect. At any Superior Lessor’s request, Lessee shall attorn to such
Superior Lessor, or any successor-in-interest to such Superior Lessor.  This
clause shall be self-operative and no further instrument of subordination shall
be required; provided that upon the request of Lessee, Lessor shall use
commercially reasonable efforts to cause any Superior Lessor to deliver to
Lessee a non-disturbance agreement in form and substance reasonably acceptable
to Lessee and such Superior Lessor.  Lessee acknowledges that any Superior Lease
imposes certain obligations on the tenant or lessee thereunder to comply with or
cause the operator and/or sublessee of the Facilities to comply with all
representations, covenants and warranties contained therein relating to such
Facilities and the operator and/or sublessee of such Facilities, including,
covenants relating to (a) the maintenance and repair of the Facilities,
(b) maintenance and submission of financial records and accounts of the
operation of each Facility and related financial and other information regarding
the operator

 

86

--------------------------------------------------------------------------------


 

and/or lessee of such Facilities and the Facilities themselves, (c) the
procurement of insurance policies with respect to the Facilities, and
(d) without limiting the foregoing, compliance with all Legal Requirements
relating to the Facilities and the operation thereof for their Primary Intended
Use.  For so long as any interest is held in the Leased Property pursuant to
Superior Leases, Lessee covenants and agrees, at its sole cost and expense and
for the express benefit of Lessor, to operate the Facilities in strict
compliance with the terms and conditions of the Superior Leases and to timely
perform all of the obligations of Lessor relating thereto (other than with
respect to the payment of any rent or other monetary obligations of Lessor
thereunder to the extent the same would be in addition to the Rent and other
costs and expenses expressly required to be paid by Lessee hereunder), or to the
extent that any of such duties and obligations may not properly be performed by
Lessee, Lessee shall cooperate with and assist Lessor in the performance
thereof.

 

ARTICLE XXXVII.

 

37.1         Hazardous Substances and Mold.

 

37.1.1      Lessee shall not allow any Hazardous Substance, Mold Condition or
Mold to be located, stored, disposed of, released or discharged in, on, under or
about the Leased Property and Capital Additions or incorporated in any Facility
during the Term; provided, however, that Hazardous Substances may be located,
stored, released, discharged, brought, kept, used or disposed of in, on or about
the Leased Property (or any portion thereof) or any Capital Additions or
incorporated in any Facility either in the ordinary course of business or for
purposes reasonably similar to the Primary Intended Use and which are brought,
kept, used and disposed of in strict compliance with Legal Requirements and in a
manner that would not reasonably be expected give rise to material liability
under Environmental Law.  During the Term, Lessee shall not allow the Leased
Property or any Capital Additions to be used as a waste disposal site or, except
as permitted in the immediately preceding sentence, for the manufacturing,
handling, storage, distribution or disposal of any Hazardous Substance.

 

37.1.2      Lessor shall not, and shall not direct or cause any of its agents or
Affiliates to store, dispose of, release or discharge any Hazardous Substance or
Mold  in, on, under or about the Leased Property and Capital Additions or
incorporated in any Facility except in strict compliance with Legal Requirements
and in a manner that would not give rise to material liability.

 

37.2         Notices.  Lessee shall provide written notice to Lessor reasonably
promptly (but in any event within fifteen (15) days after Lessee becomes aware
thereof), and in any event promptly upon Lessee’s receipt of any written notice
or notification that Lessee receives with respect to:  (i) any material
violation of a Legal Requirement relating to Hazardous Substances located in,
on, or under the Leased Property or any Capital Additions or any adjacent
property thereto; (ii) any material enforcement, cleanup, removal, or other
governmental or regulatory action instituted, completed or threatened with
respect to the presence or alleged presence of Hazardous Substance located in,
on, under, or near the Leased Property (or any portion thereof) or any Capital
Additions; (iii) any material claim made or threatened by any Person against
Lessee or the Leased Property (or any portion thereof) or any Capital Additions
relating to damage, contribution, cost recovery, compensation, loss, or injury
resulting from or

 

87

--------------------------------------------------------------------------------


 

claimed to result from the presence or alleged presence of Hazardous Substance
located in, on, under, or near the Leased Property (or any portion thereof) or
any Capital Additions; and (iv) other than reports made in the ordinary course
of business for purposes reasonably similar to the Primary Intended Use, any
material reports made to any federal, state or local environmental agency
arising out of or in connection with any Hazardous Substance in, on, under or
removed from the Leased Property (or any portion thereof) or any Capital
Additions, including any material complaints, notices, warnings or asserted
violations in connection therewith.  In the event that Lessee becomes aware of
any suspected or actual material Mold or Mold Conditions at the Leased Property
(or any portion thereof), unless caused by any intentional or grossly negligent
act of Lessor or Lessor’s agents or Affiliates, Lessee shall reasonably promptly
(but in any event within fifteen (15) days after Lessee becomes aware thereof)
notify Lessor in writing of the same.  In addition, unless caused by any
intentional or grossly negligent act of Lessor or Lessor’s agents or Affiliates,
in the event of Lessee becoming aware of any suspected material Mold or Mold
Conditions at the Leased Property (or any portion thereof) or any Capital
Additions, Lessee, at its sole cost and expense, shall reasonably promptly cause
an inspection of the Leased Property and any Capital Additions (or any portion
thereof) to be conducted in order to determine if Mold or Mold Conditions are
present at the Leased Property (or any portion thereof) or any Capital
Additions, and shall notify Lessor, in writing, at least ten (10) days prior to
such inspection, of the date on which the inspection shall occur, and which
portion of the Leased Property or any Capital Additions shall be subject to such
inspection.  Lessee shall retain a Mold Inspector to conduct such inspection and
shall cause such Mold Inspector to perform such inspection in a manner
consistent with the duty of care exercised by a Mold Inspector and to prepare an
inspection report, and reasonably promptly provide a copy of the same to Lessor.

 

37.3         Remediation.  Except to the extent caused by any intentional or
grossly negligent act of Lessor or Lessor’s agents or Affiliates, or after the
Term, if Lessee becomes aware of a material violation of any Legal Requirement
relating to any Hazardous Substance or the presence of any Hazardous Substances
that pose a risk to human health or the environment in, on, under or about the
Leased Property or any Capital Additions, or if Lessee, Lessor or the Leased
Property (or any portion thereof) or any Capital Additions becomes subject to
any material order of any Governmental Authority pursuant to Environmental Law
or other Legal Requirement to repair, close, detoxify, decontaminate or
otherwise remediate the Leased Property (or any portion thereof) and any Capital
Additions, Lessee shall notify Lessor within fifteen (15) days of such event
and, at its sole cost and expense, cure such violation or effect such repair,
closure, detoxification, decontamination or other remediation to the extent
required by any Environmental Law or as reasonably necessary to respond to a
threat to human health or a risk of property damage related thereto.  Upon the
Lessee becoming aware of any material Mold or Mold Conditions in or about the
Leased Property (or any portion thereof) or any Capital Additions, Lessee shall
also reasonably promptly notify Lessor of such event and, at its sole cost and
expense, hire a trained and experienced Mold remediation contractor(s) to
clean-up and remove from the Leased Property and any Capital Additions all Mold
or Mold Conditions in strict compliance with all Mold Remediation Requirements. 
If Lessee fails to implement and diligently pursue any such cure, repair,
closure, detoxification, decontamination or other remediation, Lessor shall have
the right, but not the obligation, to carry out such action and to recover from
Lessee all of Lessor’s out of pocket costs and expenses incurred in connection
therewith.

 

88

--------------------------------------------------------------------------------


 

37.4         Indemnity.  Lessee shall indemnify, defend, protect, save, hold
harmless, and reimburse Lessor for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Lessor) incurred in connection with, arising out of,
resulting from or incident to, directly or indirectly, before or during the Term
(i)  required by any Environmental Law, by any Governmental Authority or to
respond to a threat to human health or a risk of property damage, the
production, use, generation, storage, treatment, transporting, disposal,
discharge, release or other handling or disposition of any Hazardous Substances
from, in, on or about the Leased Property (or any portion thereof or any Capital
Additions (collectively, “Handling”), including the effects of such Handling of
any Hazardous Substances on any Person or property within or outside the
boundaries of the Leased Property or any Capital Additions, (ii) required by any
Environmental Law, by any Governmental Authority or to respond to a threat to
human health or a risk of property damage, the presence of any Hazardous
Substances, Mold or Mold Condition in, on, under or about the Leased Property
(or any portion thereof) or any Capital Additions, (iii) the violation of any
Legal Requirements (including Environmental Laws) related to Hazardous
Substances in, on, under or about the Leased Property (or any portion thereof)
or any Capital Additions, (iv) any illness to or death of persons or damage to
or destruction of property resulting from such Mold or Mold Condition in, on,
under or about the Leased Property or any Capital Additions, and (v) any failure
by Lessee to observe the foregoing covenants of this Article XXXVII. 
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual, consequential and punitive damages) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, expert fees, consultation fees, and court
costs, and all amounts paid in investigating, defending or settling any of the
foregoing.  Notwithstanding the foregoing, Lessee’s indemnification obligations
hereunder shall not apply with respect to any Environmental Costs suffered,
incurred or resulting solely from the intentional or grossly negligent acts of
Lessor or Lessor’s agents or Affiliates.  Without limiting the scope or
generality of the foregoing, Lessee expressly agrees to reimburse Lessor for any
and all out of pocket costs and expenses incurred by Lessor:

 

(a)           In investigating any and all matters relating to the Handling of
any Hazardous Substances or the presence or remediation of Mold or any Mold
Condition in, on, from, under or about the Leased Property or any Capital
Additions;

 

(b)           In bringing the Leased Property or any Capital Additions into
compliance with all Legal Requirements, including Mold Remediation Requirements
and Environmental Laws; and

 

(c)           Removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Leased Property (or any portion
thereof) or any Capital Additions or offsite or in conducting any removal or
remediation of Mold or any Mold Condition from the Leased Property (or any
portion thereof) or any Capital Additions as required by Environmental Laws or
to protect human health or the environment.

 

89

--------------------------------------------------------------------------------


 

If any claim is made by Lessor pursuant to this Section 37, Lessee agrees to pay
or otherwise respond to such claim reasonably promptly, and in any event to pay
or respond to such claim within thirty (30) calendar days after receipt by
Lessee of notice thereof.  If any such claim is not paid and Lessor is
ultimately found or agrees to be responsible therefore, Lessee agrees also to
pay interest on the amount paid from the date of the first notice of such claim,
at the Overdue Rate.  Notwithstanding anything to the contrary contained herein,
Lessee’s liability for Environmental Costs to the extent arising from the acts
of third parties unrelated to the Lessee Parties shall be limited to a period of
two (2) years following the expiration or earlier termination of this Lease, but
only to the extent that Lessee did not have knowledge of (nor should it
reasonably have been expected to have knowledge of) the facts, circumstances or
events giving rise to such Environmental Costs at any time during the Term.

 

In addition to the foregoing (but not in limitation of any indemnification or
other obligations of Lessee set forth in this Section 37), in the event that a
material problem relating to Hazardous Substances or any other environmental
condition arises and the same (i) results in the closure of the subject Facility
during remediation, and (ii) has a cost of remediation that is in excess of
fifty percent (50%) of the Allocated Initial Investment, Lessee shall have the
right to purchase the affected Facility for a price equal to the greater of
(y) the Minimum Repurchase Price of such Facility or (z) the Fair Market Value
of such Facility immediately prior to the occurrence of such material
environmental condition (less the Fair Market Value, immediately prior to the
occurrence of such material environmental condition, of any Capital Additions
constituting a new wing or new story that were paid for by Lessee).  The
purchase price will be increased by the amount of any Built-in Gains in a manner
to make Lessor whole as a result of any Built-in Gains tax incurred by Lessor. 
The indemnification set forth in this section shall be subject to the same terms
and conditions as the general indemnification set forth in Article XXIII.

 

37.5         Inspection.  Lessor shall have the right, from time to time, and
upon not less than fifteen (15) days’ written notice to Lessee, except in the
case of an emergency in which event no notice shall be required, to conduct an
inspection of the Leased Property (or any portion thereof) and all Capital
Additions to determine the existence or presence of Hazardous Substances, Mold
or any Mold Condition on or about the Leased Property or any such Capital
Additions.  Lessor shall have the right to enter and inspect the Leased Property
(or any portion thereof) and all Capital Additions, conduct any reasonable
testing, sampling and analyses it deems necessary in a manner and time that does
not unreasonably interfere with the Primary Intended Use and shall have the
right to inspect materials brought into the Leased Property (or any portion
thereof) or any such Capital Additions.  Lessor may, in its discretion, retain
such experts to conduct the inspection, perform the tests referred to herein,
and to prepare a written report in connection therewith.  All costs and expenses
incurred by Lessor under this Section shall be paid by Lessor; provided,
however, that following the occurrence and during the continuance of any Event
of Default, Lessee shall pay all such costs and expenses on demand by Lessor as
Additional Charges hereunder.  Failure to conduct an inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion be
intended as a

 

90

--------------------------------------------------------------------------------


 

release of any liability for conditions subsequently determined to be associated
with or to have occurred during Lessee’s tenancy.  Pursuant to the terms set
forth herein, Lessee shall remain liable for any environmental condition, Mold
or Mold Condition related to or having occurred during or prior to its tenancy
regardless of when such conditions are discovered and regardless of whether or
not Lessor conducts an inspection at the termination of this Lease, except to
the extent expressly limited in Section 37.4.  The obligations set forth in this
Article shall survive the expiration or earlier termination of the Lease, except
to the extent expressly limited in Section 37.4 and to the extent related to
acts or omissions of other Persons (that are not any of the Lessee Parties or
any of their respective Affiliates) after the expiration or earlier termination
of the Term.

 

ARTICLE XXXVIII.

 

38.1         Memorandum of Lease.  Lessor and Lessee shall, concurrently with
the execution and delivery of this Lease, enter into one or more short form
memoranda of this Lease, each in the form of Exhibit G attached hereto (with
such modifications as are necessary for recording under the laws of each
applicable State).  Lessee covenants and agrees, both on its own behalf and on
behalf of its successors and assigns to execute and deliver to Lessor a
quitclaim deed or other recordable instrument sufficient to remove any such
memorandum or other encumbrance created by this Lease from record title to the
Land relating to each Facility upon the expiration or sooner termination of this
Lease with respect to such Facility, and Lessee hereby appoints and constitutes
Lessor its attorney-in-fact, which power shall be coupled with an interest and
shall not be revocable or terminable, to execute and deliver and to record such
quitclaim deed or other instrument in the name of Lessee upon the expiration or
termination of the Term with respect to any Facility, provided that Tenant is no
longer in occupancy of such Facility.  Lessee shall pay all reasonable out of
pocket costs and expenses of recording any memoranda, quitclaim deeds and other
recordable instruments recorded pursuant to this Section.

ARTICLE XXXIX.

 

39.1         Sale of Assets.  Notwithstanding any other provision of this Lease,
Lessor shall not be required to (i) sell or transfer the Leased Property, or any
portion thereof, which is a real estate asset as defined in
Section 856(c)(5)(B), or functionally equivalent successor provision, of the
Code, to Lessee if Lessor’s counsel advises Lessor that such sale or transfer
may not be a sale of property described in Section 857(b)(6)(C), or functionally
equivalent successor provision, of the Code or (ii) sell or transfer the Leased
Property, or any portion thereof, to Lessee if Lessor’s counsel advises Lessor
that such sale or transfer could result in an unacceptable amount of gross
income for purposes of the Ninety-Five percent (95%) gross income test contained
in Section 856(c)(2), or functionally equivalent successor provision, of the
Code.  If Lessee exercises the right or has the obligation to purchase the
Leased Property or any portion thereof pursuant to the terms herein, and if
Lessor determines not to sell such Leased Property or any portion thereof
pursuant to the above sentence, then Lessee shall purchase such Leased Property
or any portion thereof, upon and subject to all applicable terms and conditions
set forth in this Lease, at such time as the transaction, upon the advice of
Lessor’s counsel, would be a sale of property (to the extent the Leased Property
is a real estate asset) described in Section 857(b)(6)(C), or functionally
equivalent successor provision, of the Code, and would not result in an
unacceptable amount of gross income for purposes of the Ninety-Five Percent
(95%) gross income test contained in Section 856(c)(2), or functionally
equivalent successor provision of the Code and until such time Lessee shall
lease the Leased Property and all Capital Additions from Lessor at the Fair
Market Rental.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XL.

 

40.1         Additional Representations and Warranties by Lessor

 

Lessor represents and warrants to Lessee as of the Commencement Date as follows:

 

(a)           Lessor is duly organized, validly existing and in good standing
under the laws of its state of organization/formation, is qualified to do
business and in good standing in the State (to the extent Lessor is required to
be so by applicable Legal Requirements) and has full power, authority and legal
right to execute and deliver and to perform and observe the provisions of this
Lease to be observed and/or performed by Lessor

 

(b)           This Lease has been duly authorized, executed and delivered by
Lessor, and constitutes and will constitute the valid and binding obligations of
Lessor enforceable against Lessor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and creditors rights,
laws and general principles of equity.

 

(c)           Lessor is solvent, has timely and accurately filed all tax returns
and extensions required to be filed by Lessor, and is not in default in the
payment of any material taxes levied or assessed against Lessor or any of its
material assets, and is not subject to any judgment, order, decree, rule or
regulation of any Governmental Authority having jurisdiction over the Leased
Property or Lessor which would, in the aggregate, otherwise materially and
adversely affect Lessor’s condition, financial or otherwise, or Lessor’s
prospects or the Leased Property.

 

(d)           No material consent, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority is required
for the due execution and delivery of this Lease, or for the performance by or
the validity or enforceability of this Lease against Lessor.

 

(e)           The execution and delivery of this Lease and compliance with the
provisions hereof will not result in (i) a material breach or violation of
(A) any Legal Requirements applicable to Lessor now in effect; (B) the
organizational or charter documents of Lessor; (C) any judgment, order or decree
of any Governmental Authority binding upon Lessor; or (D) any material agreement
or instrument to which Lessor is a counterparty or by which it is bound; or
(ii) the acceleration of any material obligation of Lessor.

 

(f)            Lessor is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “OFAC Order”) and other
similar requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
OFAC Order and such other rules, regulations, legislation or orders collecting
called the “Orders”).  Neither Lessor nor any of its Affiliates (A) is listed on
the

 

92

--------------------------------------------------------------------------------


 

Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”), (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (C) is owned or controlled by (including without limitation by
virtue of such Person being a director or owning voting shares or interests), or
acts for or on behalf of, any person on the Lists or any other person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders.

 

ARTICLE XLI.

 

41.1         Additional Representations and Warranties by Lessee.  Lessee
represents and warrants to Lessor as Follows:

 

(a)           Lessee is duly organized, validly existing and in good standing
under the laws of its state of organization/formation, is qualified to do
business and in good standing in the State and has full power, authority and
legal right to execute and deliver and to perform and observe the provisions of
this Lease to be observed and/or performed by Lessee.

 

(b)           This Lease has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and creditors rights,
laws and general principles of equity.

 

(c)           Lessee is solvent, has timely and accurately filed all tax returns
and extensions required to be filed by Lessee, and is not in default in the
payment of any material taxes levied or assessed against Lessee or any of its
material assets, and is not subject to any judgment, order, decree, rule or
regulation of any Governmental Authority having jurisdiction over the Leased
Property or Lessee which would, in the aggregate, otherwise materially and
adversely affect Lessee’s condition, financial or otherwise, or Lessee’s
prospects or the Leased Property.

 

(d)           Except for the Required Governmental Approvals to use and operate
each Facility for its Primary Intended Use, no other material consent, approval
or other authorization of, or registration, declaration or filing with, any
Governmental Authority is required for the due execution and delivery of this
Lease, or for the performance by or the validity or enforceability of this Lease
against Lessee.

 

(e)           Subject to Lessee’s receipt of the Required Governmental
Approvals, the execution and delivery of this Lease and compliance with the
provisions hereof will not result in (i) a material breach or violation of
(A) any Legal Requirement applicable to Lessee now in effect; (B) the
organizational or charter documents of Lessee; (C) any judgment, order or decree
of any Governmental Authority binding upon Lessee; or (D) any agreement or
instrument to which Lessee is a counterparty or by which it is bound; or
(ii) the acceleration of any material obligation of Lessee.

 

93

--------------------------------------------------------------------------------


 

(f)            As of the Commencement Date, Lessee shall hold all Required
Governmental Approvals in Lessee’s own name.

 

(g)           Lessee is in compliance with the requirements of the Orders. 
Neither Lessee nor any Lessee Party (A) is listed on the Specially Designated
Nationals and Blocked Person List maintained by OFAC pursuant to the Order
and/or on any other Lists, (B) is a Person (as defined in the Order) who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders; or (C) is owned or controlled by (including without
limitation by virtue of such Person being a director or owning direct voting
shares or interests), or acts for or on behalf of, any person on the Lists or
any other person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders.

 

(h)           The organizational structure chart of Lessee and its Controlling
Persons attached hereto as Exhibit F as of the date hereof is true, accurate and
complete in all respects.

 

ARTICLE XLII.

 

42.1         Attorneys’ Fees.  If Lessor or Lessee brings an action or other
proceeding (including an arbitration pursuant to Article XLIV) against the other
to enforce any of the terms, covenants or conditions hereof or any instrument
executed pursuant to this Lease, or by reason of any breach or default hereunder
or thereunder, the party prevailing in any such action or proceeding and any
appeal thereupon shall be paid all of its costs and reasonable attorneys’ fees
incurred therein.

 

42.2         Administrative Expenses.  In addition to the provisions of
Section 42.1 above, and any other provisions of this Lease that specifically
require Lessee to reimburse, pay or indemnify against Lessor’s reasonable
attorneys’ fees, Lessee shall pay (subject to any limitations otherwise
expressly set forth in this Lease), as Additional Charges, all costs and
expenses (including reasonable attorneys’ fees and costs) incurred by Lessor in
connection with (a) the administration of this Lease, including all reasonable
out of pocket costs and expenses incurred by Lessor in connection with
responding to requests by Lessee for Transfers (including the review,
negotiation or documentation thereof) or any other matters over which Lessor has
review or approval rights, the review of any letters of credit, but excluding
ordinary day-to-day costs and expenses such as generating billing statements and
general lease maintenance, (b) any revisions, extensions, renewals or “workouts”
of this Lease, (c) the exercise of any right or enforcement of any obligation of
Lessee to purchase the Leased Property, or any portion thereof, and (d) the
enforcement or satisfaction by Lessor of any Lessee’s obligations under this
Lease, including preparation of notices of an Event of Default and the
collection of past due Rent.

 

94

--------------------------------------------------------------------------------


 

ARTICLE XLIII.

 

43.1         Brokers.  Lessee warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Lease, and
Lessee shall indemnify, protect, hold harmless and defend Lessor from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Lessee.  Lessor warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this Lease,
and Lessor shall indemnify, protect, hold harmless and defend Lessee from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Lessor.

 

ARTICLE XLIV.

 

44.1         ARBITRATION OF DISPUTES

 

44.1.1      EXCEPT AS PROVIDED IN SECTION 44.1.2 BELOW, ANY CONTROVERSY, DISPUTE
OR CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN RELATION
TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS LEASE, INCLUDING ANY CLAIM
BASED ON CONTRACT, TORT OR STATUTE, SHALL BE DETERMINED BY FINAL AND BINDING,
CONFIDENTIAL ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) IN ACCORDANCE WITH ITS THEN-EXISTING COMMERCIAL ARBITRATION RULES BY A
SOLE ARBITRATOR SELECTED IN ACCORDANCE WITH SUCH AAA RULES.  ANY ARBITRATION
HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES ARBITRATION ACT, 9 U.S.C. 1-16
(OR ANY SUCCESSOR LEGISLATION THERETO), AND JUDGMENT UPON THE AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION
THEREOF.  NEITHER LESSOR, LESSEE NOR THE ARBITRATOR SHALL DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER, THAT EITHER PARTY
MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH ARBITRATION TO ITS
PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS AND ACCOUNTANTS AND
TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY APPLICABLE LEGAL
REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT OF COMPETENT
JURISDICTION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY ARBITRATION HEREUNDER
SHALL BE HELD AT A NEUTRAL LOCATION SELECTED BY THE ARBITRATOR IN LOS ANGELES,
CALIFORNIA.  THE COST OF THE ARBITRATOR AND THE EXPENSES RELATING TO THE
ARBITRATION (EXCLUSIVE OF LEGAL FEES) SHALL BE BORNE EQUALLY BY LESSOR AND
LESSEE UNLESS OTHERWISE SPECIFIED IN THE AWARD OF THE ARBITRATOR.  SUCH FEES AND
COSTS PAID OR PAYABLE TO THE ARBITRATOR SHALL BE INCLUDED IN “COSTS AND
REASONABLE ATTORNEYS’ FEES” FOR PURPOSES OF ARTICLE XLII AND THE ARBITRATOR
SHALL SPECIFICALLY HAVE THE POWER TO AWARD TO THE PREVAILING PARTY PURSUANT TO
SUCH ARTICLE XLII SUCH PARTY’S COSTS AND EXPENSES INCURRED IN SUCH
ARBITRATION, INCLUDING FEES AND COSTS PAID TO THE ARBITRATOR.

 

95

--------------------------------------------------------------------------------


 

44.1.2      THE PROVISIONS OF THIS ARTICLE XLIV SHALL NOT APPLY TO:

 

(a)           ANY UNLAWFUL DETAINER OR OTHER SIMILAR SUMMARY OR EXPEDITED
PROCEEDING FOR EJECTMENT OR RECOVERY OF POSSESSION OF THE LEASED PROPERTY AND
CAPITAL ADDITIONS OR ANY PORTION(S) THEREOF INSTITUTED BY LESSOR IN ACCORDANCE
WITH APPLICABLE LEGAL REQUIREMENTS AS THE RESULT OF AN EVENT OF DEFAULT OR
ALLEGED EVENT OF DEFAULT BY LESSEE PURSUANT TO THIS LEASE.  IN ADDITION, IF
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, LESSOR SHALL BE ENTITLED IN
CONNECTION WITH ANY SUCH PROCEEDING TO SEEK ANY DAMAGES TO WHICH IT IS ENTITLED
AT LAW, INCLUDING THOSE SET FORTH IN ARTICLE XVI.

 

(b)           ANY SPECIFIC CONTROVERSY, DISPUTE, QUESTION OR ISSUE AS TO WHICH
THIS LEASE SPECIFICALLY PROVIDES ANOTHER METHOD OF DETERMINING SUCH CONTROVERSY,
DISPUTE, QUESTION OR ISSUE AND PROVIDES THAT A DETERMINATION PURSUANT TO SUCH
METHOD IS FINAL AND BINDING, UNLESS BOTH LESSOR AND LESSEE AGREE IN WRITING TO
WAIVE SUCH PROCEDURE AND PROCEED INSTEAD PURSUANT TO THIS ARTICLE XLIV.

 

(c)           ANY REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING ANY
PROVISIONAL OR ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR
INJUNCTION) WITH RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS
LEASE, AND ANY PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE,
QUESTION OR ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH
RELIEF.  A FINAL AND BINDING DETERMINATION OF SUCH UNDERLYING CONTROVERSY,
DISPUTE, QUESTION OR ISSUE SHALL BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO
THIS ARTICLE XLIV AFTER AN APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR
SELECTED PURSUANT TO THIS ARTICLE XLIV UPON MOTION OR APPLICATION OF EITHER
PARTY HERETO.  ANY ANCILLARY OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO
THIS CLAUSE (C) SHALL CONTINUE IN EFFECT PENDING AN ARBITRATION DETERMINATION
AND ENTRY OF JUDGMENT THEREON PURSUANT TO THIS ARTICLE XLIV.

 

44.1.3      NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE
ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT
TO THIS ARBITRATION PROVISION IS VOLUNTARY.

 

96

--------------------------------------------------------------------------------


 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 

 

LESSOR’S INITIALS:

PG

 

 

 

 

 

 

LESSEE’S INITIALS:

RP

 

 

ARTICLE XLV.

 

45.1         Miscellaneous.

 

45.1.1      Survival.  Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Lessee
or Lessor arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.  In addition, all claims against,
and all liabilities and indemnities hereunder of Lessee shall continue in full
force and effect and in favor of the Lessor named herein and its successors and
assigns, notwithstanding any conveyance of the Leased Property to Lessee.

 

45.1.2      Severability.  If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.

 

45.1.3      Non-Recourse.  Lessee specifically agrees to look solely to the
Leased Property for recovery of any judgment from Lessor.  It is specifically
agreed that no constituent partner in Lessor or officer, director or employee of
Lessor shall ever be personally liable for any such judgment or for the payment
of any monetary obligation to Lessee.  The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Lessee might
otherwise have to obtain injunctive relief against Lessor, or any action not
involving the personal liability of Lessor.  Furthermore, except as otherwise
expressly provided herein, in no event shall Lessor ever be liable to Lessee for
any indirect or consequential damages suffered by Lessee from whatever cause.

 

45.1.4      Licenses and Operation Transfer Agreements.  Upon the expiration or
earlier termination of the Term with respect to each Facility, Lessee shall use
its commercially reasonably efforts, to the extent permitted by Legal
Requirements, to transfer to Lessor or Lessor’s nominee a fully operational
Facility and shall cooperate with Lessor or Lessor’s designee or nominee
(“Successor Operator”) in connection with the processing by Successor Operator
of any applications for all Required Governmental Approvals, all contracts,
including contracts with governmental or quasi-governmental entities, business
records, data, patient and resident records, and patient and resident trust
accounts, which may be necessary or useful for the operation of such Facility;
provided that the reasonable out of pocket costs and expenses of any transfer of
Required Governmental Approvals or the processing of any such applications
therefor shall be paid by Lessor or Successor Operator.  Lessee shall not commit
any act that would jeopardize the Required Governmental Approvals for such
Facility, and Lessee shall reasonably comply with all requests for an orderly
transfer of the same upon the expiration or early termination of the Term
applicable to such Facility.  Without limiting the generality of the foregoing,
the following shall apply:

 

97

--------------------------------------------------------------------------------


 

(a)           If requested by Lessor or a proposed replacement operator for such
Facility, Lessee hereby agrees to enter into a reasonable operations transfer
agreement (which shall provide for Lessor or such Successor Operator’s
reimbursement of Lessee’s reasonable out of pocket expenses incurred in
performing its obligations under any such transfer agreement) with Lessor or
such Successor Operator as is customary in the transfer to a successor operator
of the operations of a facility similar to such Facility; provided that the term
of any such operations transfer agreement shall not exceed a period of twelve
(12) months following the termination of this Lease.  Lessee shall not
unreasonably withhold, condition or delay its consent to entering into any
interim subleases or management agreements as may be necessary to effectuate an
early transfer of the operations of such Facility prior to the time that Lessor
or such Successor Operator holds all Required Governmental Approvals.

 

(b)           If requested by Lessor, Lessee shall, subject to compliance with
all applicable Legal Requirements, continue to manage one or more Facilities
after the termination of this Lease and for so long thereafter as is necessary
for Lessor or such Successor Operator to obtain all Required Governmental
Approvals (provided that the term of any such continued management shall not
exceed a period of twelve (12) months following the termination of this Lease),
on such reasonable terms (which shall include an agreement to pay a commercially
reasonable fee and to reimburse Lessee for its reasonable out of pocket costs
and expenses and reasonable and administrative costs) as Lessor shall request.

 

In addition, upon request, Lessee shall promptly deliver copies of all books and
records relating to the Leased Property of such Facility and all Capital
Additions thereto and operations thereon to Lessor or such Successor Operator.

 

45.1.5      Successors and Assigns.  This Lease shall be binding upon Lessor and
its successors and assigns and, subject to the provisions of Article XXIV, upon
Lessee and its successors and assigns.

 

45.1.6      Force Majeure.  If Lessee shall fail to punctually perform any term,
covenant or condition (other than those consisting of payments and other
financial obligations, including, without limitation, the payment of Rent
hereunder) to be performed by Lessee under this Lease as a result of any strike,
lockout, labor dispute, inability to obtain labor or materials or reasonable
substitutes for such labor or materials, act of God, governmental restrictions,
regulations or controls, enemy or hostile government action, civil commotion,
riot or insurrection, fire or other casualty or other events similar or
dissimilar to those enumerated in this paragraph beyond Lessee’s reasonable
control, then such failure to perform shall be excused and shall not be deemed a
breach of this Lease and the time for Lessee to perform such term, covenant or
condition shall be extended by an amount of time equal to the delay caused by
the event(s) described in this Section 45.1.6, but in no event shall any the
time for performance of any such required term, covenant or condition be
extended by more than sixty (60) days in the aggregate.

 

98

--------------------------------------------------------------------------------


 

45.1.7      Confidentiality. Lessor and Lessee hereby acknowledge and agree that
any information provided pursuant to this Lease is confidential and shall not be
shared with any person, except for disclosures:  (a) to, so long as such Persons
agree to maintain the confidential nature thereof, Lessor’s or Lessee’s actual
or prospective (i) financing sources, (ii) purchasers, (iii) replacement
tenants, (iv) partners, and (v) investors; (b) to legal counsel, accountants and
other professional advisors to Lessor or Lessee so long as such Persons agree to
maintain the confidential nature thereof; (c) pursuant to the order of any court
or administrative agency or in any pending legal or administrative proceeding,
to the extent necessary in support of motions, filings, or other proceedings in
court as required to be undertaken pursuant to this Lease, or otherwise as
required by applicable Legal Requirements; (d) in connection with reporting of
Facility portfolio based performance and other Facility portfolio information in
filings with Securities and Exchange Commission by Lessor and its Affiliates;
and (e) in compliance with any filing requirements, regulations or other
requirements of, or upon the request or demand of, any stock exchange (or other
similar entity) on which Lessor’s or Lessee’s (or the Controlling
Person(s) thereof) shares (or other equity interests) are listed, or of any
other Governmental Authority having jurisdiction over either Lessor or Lessee. 
For the avoidance of doubt and notwithstanding the foregoing, Lessor and Lessee
acknowledge and agree that this Lease itself will be a publicly filed document;
provided, however,  no schedules and/or exhibits hereto shall be publicly filed
unless Lessor receives advice of counsel that filing is necessary to comply with
applicable Legal Requirements.  In connection with any disclosures made pursuant
to item (a) above, Lessor shall use commercially reasonable efforts to obtain
confidentiality agreements from any parties to whom it discloses financial
information or other sensitive business information regarding Lessee.

 

45.1.8      Termination Date.  If this Lease is terminated by Lessor or Lessee
under any provision hereof with respect to any one or more (including all, if
applicable) of the Facilities, and upon the expiration of the Term applicable to
a Facility (collectively, the “termination date”), the following shall pertain:

 

(a)           Lessee shall vacate and surrender the Leased Property, any of
Lessee’s Personal Property that Lessor has elected to acquire pursuant to
Section 6.3, and all Capital Additions relating to the applicable Facility to
Lessor in the condition required by Section 9.1.4.  Prior to such vacation and
surrender, Lessee shall remove any items which Lessee is permitted or required
to remove hereunder.  Lessee shall, at Lessee’s cost, repair any damage to such
Leased Property and any Capital Additions caused by such vacation and/or removal
of any items which Lessee is required or permitted hereunder to remove.  Any
items which Lessee is permitted to remove but fails to remove prior to the
surrender to Lessor of such Leased Property, Lessee’s Personal Property and
Capital Additions shall be deemed abandoned by Lessee, and Lessor may retain or
dispose of the same as Lessor sees fit without claim by Lessee thereto or to any
proceeds thereof.  If Lessor elects to remove and dispose of any such items
abandoned by Lessee, the cost of such removal and disposal shall be an
Additional Charge payable by Lessee to Lessor upon demand.

 

(b)           Without limiting the provisions of Section 45.1.1 above, upon any
such termination or expiration of this Lease with respect to a Facility, the
following shall pertain:

 

99

--------------------------------------------------------------------------------


 

(i)            Lessee agrees to defend, protect, indemnify, defend and hold
harmless Lessor from and against any and all claims, costs, losses, expenses,
damages, actions, and causes of action for which Lessee is responsible under
this Lease (including Lessee’s indemnification obligations under Articles XXIII
and XXXVII) and which accrue or have accrued on or before the termination date.

 

(ii)           Lessee shall remain liable for the cost of all utilities used in
or at the Leased Property and any Capital Additions relating to such Facility
through the termination date and accrued and unpaid, whether or not then billed,
as of the termination date until full payment thereof by Lessee.  Lessee shall
obtain directly from the companies providing such services closing statements
for all services rendered through the termination date and shall promptly pay
the same.  If any utility statement with respect to such Leased Property and any
Capital Additions includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Lessor and Lessee, with Lessee responsible for the portion thereof (based upon a
fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Lessor shall be responsible for the balance.  The party receiving any such
statement which requires proration hereunder shall promptly pay such statement
and the other party shall, within ten (10) days after receipt of a copy of such
statement, remit to the party paying the statement any amount for which such
other party is responsible hereunder.

 

(iii)          Lessee shall remain responsible for any and all Impositions
imposed against the Leased Property, the Personal Property and any Capital
Additions with a lien date prior to the termination date (irrespective of the
date of billing therefor) and for its pro rata share of any Impositions imposed
in respect of the tax-fiscal period during which the Term terminates as provided
in Section 4.1.7, and Lessee shall indemnify and hold Lessor harmless with
respect to any claims for such Impositions or resulting from nonpayment thereof.

 

(iv)          Lessee shall (y) execute all documents and take any actions
reasonably necessary to (1) cause the transfer to Lessor of any of Lessee’s
Personal Property that Lessor has elected to acquire and any Capital Additions
not owned by Lessor, as provided in Section 6.3, in each case free of any
encumbrance, as provided in such Section 6.3 and (2) remove this Lease and/or
any memorandum hereof as a matter affecting title to the Leased Property as
provided in Article XXXVIII and (z) comply with its covenants set forth in
Section 45.1.4.

 

(v)           Lessee shall continue to observe the covenants of Lessee set forth
in Sections 7.4.1, 7.4.2 and 7.4.3 and any other covenant or agreement of Lessee
in this Lease which is intended to survive the expiration or sooner termination
of this Lease.

 

45.1.9      Governing Law.  THIS LEASE WAS NEGOTIATED IN THE STATE OF
CALIFORNIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION

 

100

--------------------------------------------------------------------------------

 


 

EMBODIED HEREBY.  ACCORDINGLY, IN ALL RESPECTS THIS LEASE (AND ANY AGREEMENT
FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
(WITHOUT REGARD OF PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI
RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED
AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY OF SUCH FACILITY IS LOCATED.

 

45.1.10    Waiver of Trial by Jury.  EACH OF LESSOR AND LESSEE ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF
CALIFORNIA AND THE STATES IN WHICH THE LEASED PROPERTY OF ANY OF THE FACILITIES
IS LOCATED.  EACH OF LESSOR AND LESSEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY
MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LESSOR AND
LESSEE WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LESSOR AND LESSEE HEREBY AGREES AND CONSENTS THAT,
SUBJECT TO ARTICLE XLIV, ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A
COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

 

LESSOR’S INITIALS:

PG

 

 

 

 

 

 

LESSEE’S INITIALS:

RP

 

 

45.1.11    Lessee Counterclaim and Equitable Remedies.  Lessee hereby waives the
right to interpose counterclaim in any summary proceeding instituted by Lessor
against Lessee or in any action instituted by Lessor for unpaid Rent under this
Lease.  In the event that Lessee claims or asserts that Lessor has violated or
failed to perform a covenant of Lessor not to unreasonably withhold or delay
Lessor’s consent or approval hereunder, or in any case where Lessor’s
reasonableness in exercising its judgment is in issue, Lessee’s sole remedy
shall be an action for specific performance, declaratory judgment or injunction,
and in no event shall Lessee be entitled to any monetary damages for a breach of
such covenant, and in no event  shall Lessee claim or assert any claims for
monetary damages in any action or by way of set-off defense or counterclaim, and
Lessee hereby specifically waives the right to any monetary damages or other
remedies in connection with any such claim or assertion.

 

101

--------------------------------------------------------------------------------


 

45.1.12    Jurisdiction.  Each of Lessor and Lessee hereby submits to the
exclusive jurisdiction of any state or federal court of competent jurisdiction
located in Los Angeles County, California for purposes of all legal proceedings
arising out of or relating to this Lease and the estates and relationships
created hereby.  Each of Lessor and Lessee hereby irrevocably waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such proceedings brought in any
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.

 

45.1.13    Entire Agreement.  This Lease, the Exhibits hereto and such other
documents as are contemplated hereunder, constitutes the entire agreement of the
parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties. Lessor and
Lessee hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the leasing of the Leased Property are
merged into and revoked by this Lease.

 

45.1.14    Headings.  All titles and headings to sections, subsections,
paragraphs or other divisions of this Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.

 

45.1.15    Counterparts; Electronically Transmitted Signatures.  This Lease may
be executed in any number of counterparts, each of which shall be a valid and
binding original, but all of which together shall constitute one and the same
instrument.  Signatures transmitted via facsimile or other electronic means
(including emailed PDF files) may be used in place of original signatures on
this Lease, and Lessor and Lessee both intend to be bound by such signatures
hereto transmitted via facsimile or other electronic means.

 

45.1.16    Joint and Several.  If more than one Person is the Lessee under this
Lease, the liability of such Persons under this Lease shall be joint and
several.

 

45.1.17    Interpretation.  Both Lessor and Lessee have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated.  Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

 

45.1.18    Time of Essence.  Time is of the essence of this Lease and each
provision hereof in which time of performance is established; provided, that the
foregoing shall not abrogate (but shall be applicable to) any notice or cure
periods otherwise expressly provided for in this Lease.

 

102

--------------------------------------------------------------------------------


 

45.1.19    Further Assurances.  The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.  Lessor and
Lessee hereby agree to reasonably cooperate to review and reconsider monetary
threshold amounts set forth in this Lease (i.e., with respect to alterations,
Section 16.1(p) and otherwise) from time to time to the extent reasonably
necessary to reflect inflation, but without any obligation on Lessor or Lessee
to agree to any amendment to this Lease as a result thereof.

 

45.1.20    Certain Events Resulting from Purchase Agreement Closing.  In the
event that HCP or any of its Affiliates exercises such party’s right to cause
the closing of the transactions contemplated by the Purchase Agreement to occur
notwithstanding the fact that Lessee has not yet obtained all Required
Governmental Approvals contemplated by this Lease, then notwithstanding the
terms and provisions of Sections 7.2.1, 8.1, 16.1 and/or 41.1(f) hereof, no
default shall exist hereunder as of the Commencement Date as result of Lessee’s
failure to have obtained the subject Required Governmental Approval(s) (all of
which, if applicable, are set forth on Schedule 45.1.20 hereto) on or before
such date, nor shall any default thereafter arise under this Lease solely as a
result of Lessee’s failure to have obtained such Required Governmental
Approval(s), provided that Lessee exercises its commercially reasonable efforts
to obtain such Required Governmental Approval(s) as promptly as possible. 
Nothing in the foregoing shall serve to relieve Lessee from the timely
performance of any other obligation  of Lessee set forth in this Lease
(including, without limitation, all obligations with respect Required
Governmental Approvals other than those set forth on Schedule 45.1.20).

 

ARTICLE XLVI.

 

46.1         Provisions Relating to Master Lease.  Lessor and Lessee hereby
acknowledge and agree that, except as otherwise expressly provided herein to the
contrary and for the limited purposes so provided, this Lease is and the parties
intend the same for all purposes to be treated as a single, indivisible,
integrated and unitary agreement and economic unit.  Lessee acknowledges that in
order to induce Lessor to lease the Leased Property of each Facility to Lessee
pursuant to this Lease and as a condition thereto, Lessor insisted that the
parties execute this Lease covering all of the Facilities in a single,
indivisible, integrated and unitary agreement and economic unit, and that but
for such agreement Lessor would not have leased the Leased Property of the
Facilities to Lessee under the terms and conditions set forth herein.  Lessee is
deriving substantial economic benefit from the transactions being consummated
contemporaneously with this Lease and acknowledges that the Lease, including its
nature as a single, indivisible, integrated and unitary agreement covering all
of the Leased Properties, is an essential element of the transactions
contemplated by and effectuated pursuant to the Purchase Agreement, without
which HCP and its applicable Affiliates would not enter into the transactions
contemplated by the Purchase Agreement.

 

46.2         Treatment of Lease.  Except as otherwise required by Legal
Requirements or any accounting rules or regulations, Lessor and Lessee hereby
acknowledge and agree that this Lease shall be treated as an operating lease for
all purposes and not as a synthetic lease, financing lease or loan, and that
Lessor shall be entitled to all the benefits of ownership of the Leased
Property, including depreciation for all federal, state and local tax purposes.

 

103

--------------------------------------------------------------------------------


 

ARTICLE XLVII.

 

47.1         Disclosure Required by Colorado Law.  With respect to any Leased
Property located in the State of Colorado, in accordance with C.R.S. Section
38-35.7-101, Lessor hereby advises Lessee as follows:

 

SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND EXCESSIVE TAX BURDENS TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
LESSEE SHOULD INVESTIGATE THE DEBT FINANCING REQUIREMENTS OF THE AUTHORIZED
GENERAL OBLIGATION INDEBTEDNESS OF SUCH DISTRICTS, EXISTING MILL LEVIES OF SUCH
DISTRICT SERVICING SUCH INDEBTEDNESS, AND THE POTENTIAL FOR AN INCREASE IN SUCH
MILL LEVIES.

 

47.2         Disclosure Required by Florida Law.  With respect to any Leased
Property located in the State of Florida, please be advised that radon is a
naturally occurring radioactive gas that, when it has accumulated in a building
in sufficient quantities, may present health risks to persons who are exposed to
it over time. Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county health department.

 

47.3         Waiver of Kentucky Holdover Law.  With respect to any Leased
Property located in the State of Kentucky, Lessor and Lessee acknowledge and
agree that agree that Section 20.1 shall operate in lieu of any applicable
holdover provision prescribed under Kentucky law.

 

47.4         Waiver of Texas Consumer Rights Statute.  With respect to any
Leased Property located in the State of Texas, Lessor and Lessee each
acknowledge, on its own behalf and on behalf of its successors and assigns, that
the Texas Deceptive Trade Practices Consumer Protection Act, subchapter E of
Chapter 17 of the Texas Business and Commerce Code (“DPTA”), as amended, is not
applicable to this Lease.  Accordingly, the rights and remedies of Lessor and
Lessee with respect to all acts or practices of the other, past, present, or
future, in connection with this Lease shall be governed by legal principles
other than the DPTA.  Lessor and Lessee each hereby waive its rights under the
DPTA, a law that gives consumers special rights and protections.  After
consultation with an attorney of its own selection, Lessor and Lessee
respectively, voluntarily consent to this waiver.

 

47.5         Washington State Law Provisions.  With respect only to the Leased
Property located in the State of Washington, Lessor and Lessee hereby agree as
follows:

 

47.5.1      Waiver of Worker’s Compensation Immunity.  Solely for the purpose of
effectuating Lessee’s indemnification obligations under this Lease, and not for
the benefit of any third parties (including but not limited to employees of
Lessee), Lessee specifically and expressly waives any immunity that may be
granted it under the Washington

 

104

--------------------------------------------------------------------------------


 

State Industrial Insurance Act, Title 51 RCW.  Furthermore, the indemnification
obligations under this Lease shall not be limited in any way by any limitation
on the amount or type of damages, compensation or benefits payable to or for any
third party under Worker Compensation Acts, Disability Benefit Acts or other
employee benefit acts now or hereafter in effect in the State of Washington.
 The parties acknowledge that the foregoing provisions of this paragraph have
been specifically and mutually negotiated between the parties.

 

47.5.2      Reentry of Premises.  Should Lessor reenter any Facility under any
provisions of this Lease relating to an Event of Default by Lessee hereunder, 
Lessor shall not be deemed to have terminated this Lease, or the liability of
Lessee to pay the Rent thereafter accruing, or to have terminated Lessee’s
liability for damages under any of the provisions of this Lease, by any such
reentry or by any action, in unlawful detainer or otherwise, to obtain
possession of such Facility, unless Lessor shall have notified Lessee in writing
that Lessor had elected to terminate this Lease.  Lessee further covenants that
the service by Lessor of any notice pursuant to the unlawful detainer statutes
of the State of Washington and/or the surrender of possession pursuant to such
notice shall not (unless Lessor elects to the contrary at the time of or at any
time subsequent to the serving of such notices and such election is evidenced by
a written notice to Lessee) be deemed to be a termination of this Lease.

 

47.5.3      No Authority to Cause Liens.  Notwithstanding anything to the
contrary contained elsewhere in this Lease, Lessee shall have no right or
authority to cause or allow the Facility or the Lessor’s estate or interest
therein or in and to this Lease to be subjected to any such lien.

 

47.6         Performance of Lessee’s Obligations.  Lessor hereby acknowledges
and agrees that Lessee may, in each case, to the extent permitted by and
undertaken in accordance with applicable Legal Requirements, satisfy its
obligation to perform any term or provision of this Lease (including the items
with respect to which representations and warranties are made) by causing any
Permitted Subtenant to perform the same in accordance with all requirements of
this Lease on Lessee’s behalf; provided, that nothing in the foregoing is
intended (nor shall it be deemed or construed) to relieve Lessee of the
continuing obligation to timely pay and/or perform each of its obligations and
agreements hereunder and to comply with all requirements hereof and Lessee shall
remain fully liable in all respects for the performance of its obligations
hereunder in accordance with the terms hereof.

 

47.7         Right of First Refusal.

 

(a)           If at any time during the Term, Guarantor, Tenant or any of their
respective wholly-owned Subsidiaries (each a “Covered Party” and collectively,
the “Covered Parties”), desires to finance (whether the same is acquisition
financing, refinancing or development financing and including, without
limitation, through any sale-leaseback or similar transaction) or to sell all or
any portion of its interest in any assisted living facility or skilled nursing
facility asset owned or currently leased by a Covered Party or otherwise
identified on Schedule 47.7 hereto as being included in any Covered Party’s
current development pipeline, other than through a sale or Transfer to an
Affiliate (any transaction of the types described in the foregoing (i) and (ii)
is referred to herein as a “Covered Transaction”) then HCP (directly or through
any of its Affiliates) shall have a right of first refusal with respect to any
such Covered

 

105

--------------------------------------------------------------------------------


 

Transaction.  Prior to closing any Covered Transaction (and in compliance with
the time periods set forth below), the applicable Covered Party shall first give
written notice (a “ROFR Notice”) of such Covered Transaction to HCP and shall
include with such notice, true, complete and correct copies of each of the
material documents and agreements evidencing or effectuating the material terms
of such Covered Transaction, in each case, fully-executed by all parties thereto
(such documents and agreements, collectively, the “ROFR Transaction
Documents”).  The other party(ies) (in their capacities as buyers or lenders, as
applicable) to the ROFR Transaction Documents with the Covered Parties are
referred to herein as the “Counter-Parties”.

 

(b)           For a period of thirty (30) days after a ROFR Notice is delivered
to HCP (such period, the “ROFR Response Period”), HCP (or its designee) shall
have the right to elect to participate in the subject Covered Transaction on all
the same material terms and conditions set forth in ROFR Transaction Documents
and applicable to Counter-Parties thereto, by delivering written notice (an
“Acceptance Notice”) of such election to the applicable Covered Parties.  In
such event, HCP and the Covered Parties shall reasonably cooperate to promptly
(i) effectuate the assignment to, and assumption by, HCP (or its designee) of
the rights and obligation of the Counter-Parties under the ROFR Transaction
Documents, or (ii) cause the termination of the ROFR Transaction Documents and
enter into replacement documents to effectuate the subject Covered Transaction
on all the same material terms and conditions set forth in the applicable ROFR
Transaction Documents.

 

(c)           If HCP (i) elects not to participate in the Covered Transaction
referenced in any ROFR Notice or fails to deliver an Acceptance Notice within
the ROFR Response Period (in which case HCP will be deemed to have elected not
to participate in the subject Covered Transaction), or (ii) timely delivers an
Acceptance Notice with respect to a Covered Transaction, but then fails to close
such Covered Transaction on or before the date that is ninety (90) days (such
date, the “Outside ROFR Closing Date”) after the Acceptance Notice is delivered
to the Covered Parties, then the applicable Covered Parties may proceed to close
such Covered Transaction with the applicable Counter-Parties and in accordance
with the unmodified terms of the applicable ROFR Transaction Documents.

 

(d)           Notwithstanding anything to the contrary contained herein
(including, without limitation, pursuant to paragraph (c) above), if any of the
events described in (c)(i) or (c)(ii) above occurs and, thereafter, the Covered
Parties (i) fail (for any reason or no reason) to close such Covered Transaction
with the applicable Counter-Parties in accordance with the unmodified terms of
the applicable ROFR Transaction Documents within one hundred eighty (180) days
following the end of the applicable ROFR Response Period (or, in the case of a
failed closing as described in (c)(ii) above, within one hundred eighty (180)
days following the Outside ROFR Closing Date) or (ii) at any time after the
applicable ROFR Response Period has lapsed, desire to enter into any Material
Amendment with respect to any of the applicable ROFR Transaction Documents, then
prior to consummating such Covered Transaction, the Covered Parties shall again
offer the opportunity to participate in such Covered Transaction to HCP by
sending a new ROFR Notice with respect thereto (which new ROFR Notice shall
include any Material Amendment to the subject ROFR Transaction Documents) to HCP
and again following the procedures set forth in this Section 47.7.

 

106

--------------------------------------------------------------------------------


 

As used herein, “Material Amendment” means (i) any change in the purchase price
by more than five percent (5.00%) or any material change in the interest rate or
amount of the subject financing (as applicable), (ii) any change in the identity
of the Counter-Parties to any ROFR Transaction Documents (other than as a result
of an assignment thereof to an Affiliate of an original Counter-Party thereto or
an otherwise permitted assignee under the ROFR Transaction Documents), (iii) any
change in the identity of the property or other assets or interests that are
subject to or bound by the terms of any ROFR Transaction Documents, or (iv) any
other change, amendment, modification, supplement to, or termination of, any
terms or provision of the ROFR Transaction Documents (or the entry into any new
or additional document or agreement that would constitute a ROFR Transaction
Document) that, taken as a whole, results in material economic and business
terms of the Covered Transaction that are materially more favorable to the
Counter-Parties than the terms first disclosed to HCP in the ROFR Transaction
Documents delivered with the initial ROFR Notice in connection with such Covered
Transaction.

 

 [Signature page follows]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed and
attested by their respective officers thereunto duly authorized.

 

LESSEE:

 

 

HCR III HEALTHCARE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Parr II

 

Name:

Richard A. Parr II

 

Title:

Vice President

 

LESSOR:

 

 

HCP PROPERTIES, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

HCP I-B Properties, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

HCP WEST VIRGINIA PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF ARLINGTON VA, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC, a Delaware limited liability company

 

Lease Signature Page - 1

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES OF TULSA OK, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-COLUMBIA SC, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-LEXINGTON SC, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC, a Delaware limited
liability company

 

Lease Signature Page - 2

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC, a Delaware limited liability company

 

 

 

 

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC, a Delaware limited liability
company

 

 

 

 

 

HCP MARYLAND PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Paul Gallagher

 

 

Name:

Paul Gallagher

 

 

Title:

Executive Vice President

 

Lease Signature Page - 3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

List of Pool 1 Facilities, Primary Intended Use and Licensed Bed Count, Initial
Monthly Allocated Minimum Rent, Allocated Initial Investment, Fixed Term, and
Extended Term

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

List of Pool 2 Facilities, Primary Intended Use and Licensed Bed Count, Initial
Monthly Allocated Minimum Rent, Allocated Initial Investment, Fixed Term, and
Extended Term

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

List of Pool 3 Facilities, Primary Intended Use and Licensed Bed Count, Initial
Monthly Allocated Minimum Rent, Allocated Initial Investment, Fixed Term, and
Extended Term

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

List of Pool 4 Facilities, Primary Intended Use and Licensed Bed Count, Initial
Monthly Allocated Minimum Rent, Allocated Initial Investment, Fixed Term, and
Extended Term

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

List of Lessor’s Personal Property

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Amendment to Lease

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Minimum Rent Schedule and Extended Terms

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Guaranty

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Organizational Chart

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Form of Memorandum of Lease

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

Form of Agreement Regarding Subleases

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

Form of Sublease

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

State Specific Impositions

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Lessee’s Personal Property

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Pre-approved Subleases

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

OpCo Subleases

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2.7

 

Exempted Bed Transfers

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4.1

 

Existing Facilities within Restricted Radius

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.4.1

 

Facilities Requiring O&M Plans

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

 

Pre-Existing Alterations Projects

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 13.1.7

 

Facilities Requiring Environmental Insurance

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 36.4

 

Superior Leases

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 45.1.20

 

Pending Required Governmental Approvals

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

SCHEDULE 47.7

 

Development Sites Subject to Lessor’s Right of First Refusal

 

[***]

 

Portions of this exhibit that have been marked by [***] have been omitted
pursuant to a request for confidential treatment and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------